[ex10293rdarpurchaseusean001.jpg]
[***] Certain confidential information contained in this document, marked by
brackets has been omitted and filed separately with Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
EXECUTION VERSION THIRD AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE
AGREEMENT between BLOOM ENERGY CORPORATION as Seller and 2016 ESA PROJECT
COMPANY, LLC as Buyer dated as of October 24, 2016 amended and restated as of
June 26, 2017 second amended and restated as of March 16, 2018 third amended and
restated as of September 26, 2018 SA#6681533_17.docx



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean002.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS
........................................................................................................
2  Section 1.1 
Definitions............................................................................................
2  Section 1.2  Other Definitional Provisions.
........................................................... 20  ARTICLE II.
PURCHASE AND SALE
....................................................................................
21  Section 2.1  Appointment of Seller as Buyer’s EPC Provider.
.............................. 21  Section 2.2  Purchase Orders.
................................................................................
21  Section 2.3  Invoicing of Purchase Price
............................................................... 21  Section 2.4 
Payment of Purchase Price.
................................................................ 23  Section
2.5  Purchase and Sale of Facilities.
......................................................... 25  Section 2.6  PPA
Termination and Re-Purchase of Facilities. .............................. 25 
Section 2.7  [Reserved].
.........................................................................................
26  Section 2.8  Purchase Price Adjustment for Portfolio Price Changes.
.................. 26  ARTICLE III. DELIVERY AND INSTALLATION OF BLOOM SYSTEMS
AND BALANCE OF FACILITIES
........................................................................ 27 
Section 3.1  Access to Site.
....................................................................................
27  Section 3.2  Delivery of Bloom Systems.
.............................................................. 27  Section 3.3 
Delivery of Balance of Facility; Installation of Bloom Systems. ...... 27 
Section 3.4  Commissioning; Commencement of Operations.
.............................. 29  Section 3.5  Insurance.
...........................................................................................
31  Section 3.6  Disposal; Right of First Refusal.
........................................................ 31  Section 3.7  Third
Party Warranties.
...................................................................... 32 
Section 3.8  Access; Cooperation.
......................................................................... 32 
Section 3.9  Performance Standards.
..................................................................... 32 
ARTICLE IV. FACILITY SERVICES
......................................................................................
33  Section 4.1  In General.
..........................................................................................
33  Section 4.2  Operation and Maintenance Services.
................................................ 34  Section 4.3  Service Fees.
......................................................................................
36  Section 4.4  Remote Monitoring;
BloomConnect.................................................. 38  Section 4.5 
Permits.
..............................................................................................
38  Section 4.6  Service Providers.
..............................................................................
38  Section 4.7  Rights to Deliverables.
....................................................................... 39 
Section 4.8  Coordination of Relationship.
............................................................ 39  Section 4.9 
Relocation or Removals of Equinix Power Modules. ........................ 40 
Section 4.10  Remarketing and Redeployment Assistance.
..................................... 40  Section 4.11  Calculation of Indexed
PPA Payments. ............................................. 41  Section 4.12 
Indexed PPA Tolling Rate Guaranty.
................................................ 41  ARTICLE V. WARRANTIES
...................................................................................................
44  Section 5.1  Facility Services Warranty.
................................................................ 44  -i-



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean003.jpg]
TABLE OF CONTENTS (continued) Page Section 5.2  Performance Guaranty.
...................................................................... 44 
Section 5.3  Efficiency Warranty.
.......................................................................... 44 
Section 5.4  Performance Warranty.
...................................................................... 44 
Section 5.5  Portfolio Warranty.
............................................................................ 45 
Section 5.6  Exclusions.
.........................................................................................
46  Section 5.7  Portfolio Warranty Claims.
................................................................ 46  Section
5.8  Indemnification Regarding Performance Under PPAs. ..................... 49 
Section 5.9  Disclaimers.
.......................................................................................
50  Section 5.10  Title.
...................................................................................................
50  ARTICLE VI. RECORDS AND AUDITS
................................................................................
50  Section 6.1  Record-Keeping Documentation; Audit Rights.
................................ 50  Section 6.2  Reports; Invoicing
Information; Other Information. ......................... 52  ARTICLE VII. DATA
ACCESS
...............................................................................................
53  Section 7.1  Access to Data and Meters.
................................................................ 53  ARTICLE
VIII. REPRESENTATIONS AND WARRANTIES OF SELLER ......................... 53 
Section 8.1  Representations and Warranties of Seller.
......................................... 53  ARTICLE IX. REPRESENTATIONS AND
WARRANTIES OF BUYER ............................. 58  Section 9.1 
Representations and Warranties of Buyer.
......................................... 58  ARTICLE X. CONFIDENTIALITY
.........................................................................................
59  Section 10.1  Confidential Information.
.................................................................. 59  Section
10.2  Restricted Access.
..............................................................................
59  Section 10.3  Permitted Disclosures.
....................................................................... 61 
ARTICLE XI. LICENSE AND OWNERSHIP; SOFTWARE
.................................................. 63  Section 11.1  IP License
to Use.
..............................................................................
63  Section 11.2  Grant of Third Party Software License.
............................................. 63  Section 11.3  Effect on
Licenses.
.............................................................................
64  Section 11.4  No Software Warranty.
...................................................................... 64 
Section 11.5  IP Related Covenants.
........................................................................ 64 
Section 11.6  Representations and Warranties.
........................................................ 65  ARTICLE XII. EVENTS
OF DEFAULT AND TERMINATION ........................................... 65 
Section 12.1  Seller Default.
....................................................................................
65  Section 12.2  Buyer Default.
....................................................................................
66  Section 12.3  Buyer’s Remedies Upon Occurrence of a Seller Default.
................. 67  Section 12.4  Seller’s Remedies Upon Occurrence of a Buyer
Default. ................. 67  Section 12.5  Preservation of Rights.
....................................................................... 68 
Section 12.6  Force Majeure.
...................................................................................
68  Section 12.7  Termination of Facilities Subject to PPAs.
........................................ 68  -ii-



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean004.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE XIII. INDEMNIFICATION
.....................................................................................
69  Section 13.1  IP
Indemnity.......................................................................................
69  Section 13.2  Indemnification of Seller by
Buyer.................................................... 71  Section 13.3 
Indemnification of Buyer by Seller.
................................................... 71  Section 13.4  Indemnity
Claims Procedure. .............................................................
72  Section 13.5  Limitation of Liability.
....................................................................... 73 
Section 13.6  Liquidated Damages; Estoppel.
......................................................... 74  Section 13.7 
Survival.
.............................................................................................
74  ARTICLE XIV. MISCELLANEOUS PROVISIONS
............................................................... 74  Section
14.1  Amendment and Modification.
.......................................................... 74  Section 14.2 
Waiver of Compliance; Consents.
..................................................... 74  Section 14.3  Notices.
..............................................................................................
75  Section 14.4  Assignment; Subcontractors.
............................................................. 76  Section 14.5 
Dispute Resolution; Service of Process.
............................................ 77  Section 14.6  Governing Law,
Jurisdiction, Venue. ................................................ 77 
Section 14.7  Counterparts.
......................................................................................
78  Section 14.8  Interpretation.
.....................................................................................
78  Section 14.9  Entire Agreement.
..............................................................................
78  Section 14.10  Construction of Agreement.
............................................................... 78  Section
14.11  Severability.
.......................................................................................
78  Section 14.12  Further
Assurances.............................................................................
78  Section 14.13  Independent Contractors.
................................................................... 79  Section
14.14  Limitation on Export.
......................................................................... 79 
Section 14.15  Time of Essence.
................................................................................
79  Section 14.16  No Rights in Third Parties.
................................................................ 79  Section
14.17  Amendment and Restatement of Second A&R PUMA. .................... 79 
-iii-



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean005.jpg]
TABLE OF CONTENTS (continued) Page ANNEXES Annex A Minimum Power Product Example
Calculation Annex B Insurance Annex C Capacity Warranty Claim Example
Calculation and Amounts Payable Annex D List of PPAs EXHIBITS Exhibit A
Specifications for Bloom Systems and Battery Solution Exhibit B Form of Bill of
Sale Exhibit C Seller Deliverables Exhibit D Form of Payment Notice Exhibit E
Form of Purchase Order Exhibit F Form of Seller’s Deposit Milestone Certificate
Exhibit G Form of Tranche Notice Exhibit H Form of Seller’s Certificate of
Installation Exhibit I Assignment Agreements Exhibit J Seller Corporate Safety
Plan Exhibit K Seller Subcontractor Quality Plan Exhibit L Projected Tolling
Rates Exhibit M Parties’ Managers and Service Fees SCHEDULES Schedule 3.3 Design
and Installations Procedures Schedule 3.4 Commissioning Procedures Schedule 4.2
Operations and Maintenance Procedures Schedule 4.6 Approved Major Service
Providers -iv-



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean006.jpg]
THIRD AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE AGREEMENT This THIRD
AMENDED AND RESTATED PURCHASE, USE AND MAINTENANCE AGREEMENT (this “Agreement”),
dated as of October 24, 2016, amended and restated as of June 26, 2017, amended
and restated a second time as of March 16, 2018, and amended and restated a
third time as of September 26, 2018 (the “Agreement Date”), is entered into by
and between BLOOM ENERGY CORPORATION, a Delaware corporation (“Seller”), and
2016 ESA PROJECT COMPANY, LLC, a Delaware limited liability company (“Buyer”).
Seller and Buyer are referred to in this Agreement individually, as a “Party”
and, collectively, as the “Parties”. RECITALS WHEREAS, Seller is in the business
of designing, constructing and installing on-site solid oxide fuel cell power
generating systems; WHEREAS, Buyer is a company formed at the direction of
Seller for the purpose of purchasing and owning Bloom Systems for the generation
of electricity and sale of electricity generated by the Bloom Systems; WHEREAS,
Buyer desires to purchase, and Seller desires to sell, Bloom Systems to be
installed in certain Facilities in connection with PPAs entered into by Buyer
when and as the conditions to such installation are met as provided in this
Agreement; WHEREAS, to induce Buyer to purchase the Bloom Systems, Seller also
has agreed to provide certain operations and maintenance services to or on
behalf of Buyer subject to the terms and conditions of this Agreement; WHEREAS,
Buyer and Seller previously entered into that certain Purchase, Use and
Maintenance Agreement, dated as of October 24, 2016, as amended by (a) that
certain Amendment No. 1 to Purchase, Use and Maintenance Agreement, dated as of
February 15, 2017, and (b) that certain Amendment No. 2 to Purchase, Use and
Maintenance Agreement, dated as of April 28, 2017 (collectively, the “Original
PUMA”); WHEREAS, Buyer and Seller amended and restated the Original PUMA in its
entirety pursuant to that certain First Amended and Restated Purchase, Use and
Maintenance Agreement, dated as of June 26, 2017, as amended by that certain
Amendment No. 1 to First Amended and Restated Purchase, Use and Maintenance
Agreement, dated as of September 11, 2017 (collectively, the “First A&R PUMA”);
WHEREAS, Buyer and Seller amended and restated the First A&R PUMA in its
entirety pursuant to that certain Second Amended and Restated Purchase, Use and
Maintenance Agreement, dated as of March 16, 2018, as amended by (a) that
certain Amendment No. 1 to Second Amended and Restated Purchase, Use and
Maintenance Agreement, dated as of April 26, 2018, (b) that certain Amendment
No. 2 to Second Amended and Restated Purchase, Use and Maintenance Agreement,
dated as of June 22, 2018, and (c) that certain Amendment No. 3 to Second
Amended and Restated Purchase, Use and Maintenance Agreement, dated as of June
30, 2018 (collectively, the “Second A&R PUMA”); and



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean007.jpg]
WHEREAS, Buyer and Seller now wish to amend and restate the Second A&R PUMA in
its entirety with this Agreement as of the Agreement Date, as further set forth
in Section 14.17. NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements hereinafter set forth, and intending
to be legally bound hereby, the Parties agree as follows: AGREEMENT ARTICLE I.
DEFINITIONS Section 1.1 Definitions. As used in this Agreement, capitalized
terms not otherwise defined shall have the meanings set forth below: “Actual
kWh” means the actual energy output in kWh produced by a Facility and measured
by the Facility Meter, and, subject to adjustment for meter defects pursuant to
a PPA, where appropriate in the context of this Agreement, aggregated together
with the actual energy output of other Facilities. “Actual Revenues” is defined
in Section 4.12(j)(i). “Adjusted Facility Recorded Adjustments” is defined in
Section 4.12(f). “Affiliate” of any Person means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified, provided that
notwithstanding anything in this Agreement to the contrary, Seller is not an
Affiliate of Buyer. For purposes of this Agreement, the direct or indirect
ownership of over fifty percent (50%) of the outstanding voting securities of an
entity, or the right to receive over fifty percent (50%) of the profits or
earnings of an entity shall be deemed to constitute control. Such other
relationships as in fact results in actual control over the management, business
and affairs of an entity, shall also be deemed to constitute control.
“Agreement” is defined in the preamble. “Agreement Date” is defined in the
preamble. “Amendment No. 2 to 2nd A&R PUMA” means that certain Amendment No. 2
to Second Amended and Restated Purchase, Use and Maintenance Agreement, by and
between Buyer and Seller dated as of June 22, 2018. “AOM” means an auxiliary
output module, to be included in certain of the Facilities. “Appraisal
Procedure” means within fifteen (15) days of a Party invoking the procedure
described in this definition Buyer and Seller shall engage a Qualified
Appraiser, mutually acceptable to them, to conclusively determine within fifteen
(15) days after appointment the Fair Market Value of a Facility. 2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean008.jpg]
“Approved LDC” means, with respect to each Site, the local natural gas
distribution company serving the PPA Customer at such Site. For the avoidance of
doubt, natural gas supplied by any Approved LDC shall be deemed to satisfy
Seller’s requirements regarding the quality and composition of natural gas
supplied to the Bloom Systems sold to Buyer hereunder. “Assignment Agreements”
means the assignment and assumption agreements listed on Exhibit I hereto, as
the same may be updated from time to time by the mutual agreement of the
Parties. “AT&T PPA” has the meaning set forth in Annex D. “Bankruptcy” or
“Bankrupt” as to any Person means the filing of a petition for relief as to any
such Person as debtor or bankrupt under the Bankruptcy Code or like provision of
law (except if such petition is contested by such Person and has been dismissed
within sixty (60) days); insolvency of such Person as finally determined by a
court proceeding; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of its Assets; commencement of any proceedings
relating to such Person under any other reorganization, arrangement, insolvency,
adjustment of debt or liquidation law of any jurisdiction, whether now in
existence or hereinafter in effect, either by such Person or by another,
provided, that, if such proceeding is commenced by another, such Person
indicates its approval of such proceeding, consents thereto or acquiesces
therein, or such proceeding is contested by such Person and has not been finally
dismissed within sixty (60) days. “Bankruptcy Laws” is defined in Section 11.3.
“Base Case Model” means the economic model titled “PPA VI Financial Model Q3 18
Purchase Price Adjustment 9-19-18 FINAL (TO SEND).xlsx” exchanged between the
Parties on or about September 19, 2018. “Battery Solution” means an integrated
battery solution, manufactured and supplied by the Battery Solution Manufacturer
as described in the specifications set forth on Exhibit A, to be included in
certain of the Facilities. “Battery Solution Manufacturer” means PowerSecure,
Inc., or such replacement manufacturer as the Parties may mutually agree in
writing. “Battery Solution Supply Agreement” means that certain Supply Agreement
between PowerSecure, Inc. and Seller, dated as of April 28, 2017. “Bill of Sale”
means a bill of sale in substantially the form attached hereto as Exhibit B.
“Bloom Component Defect” means any defect in parts and components supplied by
Seller or any of its Affiliates to the Battery Solution Manufacturer that are
used to manufacture any Battery Solution that (i) was not caused by the Battery
Solution Manufacturer’s misuse, including but not limited to, improper testing,
assembly, and mishandling of such parts and components and (ii) results in a
failure of such parts and components to perform in 3



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean009.jpg]
accordance with any warranty(ies) provided by Seller to the Battery Solution
Manufacturer. “Bloom Systems” means all on-site solid oxide fuel cell power
generating systems capable of being powered by natural gas designed, constructed
and installed by Seller, which will be installed in the Facilities, and “Bloom
System” means each such system. “BOF” means, for each Site, the balance of
facility items included in each Facility including, as applicable, Electrical
Interconnection Facilities, the natural gas supply facilities, the water supply
facilities, the data communications facilities, the foundations for the Bloom
Systems and any other facilities and equipment ancillary to the Bloom Systems
and installed in connection with the Facility at each Site and all other things
ancillary to the Facility and required on or in the vicinity of the Site which
are necessary to achieve Commencement of Operations at each such Site or which
are otherwise required by the applicable PPA or Site License for such Site. “BOF
Work” is defined in Section 3.3(a). “Business Day” means a day other than a
Saturday, Sunday or other day on which banks in New York, New York, or San
Francisco, California, are authorized or required to close. “Buyer” is defined
in the preamble. “Buyer Default” is defined in Section 12.2. “Buyer Indemnitee”
is defined in Section 13.3(a). “Buyer Manager” is defined in Section 4.8(b).
“Calculation Date” is defined in Section 4.12(a). “Calculation Period” is
defined in Section 4.12(a). “Calendar Quarter” means each period of three months
ending on March 31, June 30, September 30 and December 31. “Capacity Warranty”
means the Performance Warranty or the Performance Guaranty, as applicable.
“Claiming Party” is defined in Section 12.6. “Code” means the Internal Revenue
Code of 1986, as amended. “Commencement of Operations” means, with respect to
any Facility, the completion and the performance of all of the following
activities: (a) all Bloom Systems and related materials comprising such Facility
required to complete all BOF Work have been Delivered; 4



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean010.jpg]
(b) such Facility has been installed at the location specified in the applicable
Site License and Placed in Service; (c) (i) such Facility (A) has been attached
to the load at the applicable Site, (B) is producing power at [***] of the
aggregate System Capacity of all Bloom Systems included in such Facility, and
(C) is operating at or above the Minimum Efficiency Level, and (ii) Seller has
provided Buyer with evidence reasonably satisfactory to Buyer of each of the
foregoing; (d) Seller has (i) performed and successfully completed all necessary
acts under the applicable Interconnection Agreement (including performance
testing), and (ii) obtained permission from the applicable Person granting Buyer
permission to interconnect such Facility with the distribution or transmission
facilities of the Transmitting Utility; (e) Seller shall have delivered Seller’s
Certificate of Installation to Buyer; and (f) Seller shall have delivered to
Buyer each of the Seller Deliverables indicated on Exhibit C as items for
delivery prior to or at Commencement of Operations. “Commencement of Operations
Date Deadline” means December 31, 2019. “Components” means any tangible
materials and spare or replacement parts reasonably required for the
construction, installation, commissioning, operation, maintenance and repair of
a Facility. “Confidential Information” is defined in Section 10.1. “CoreSite
PPA” has the meaning set forth in Annex D. “DDP (Incoterms 2010)” means
Delivered Duty Paid (DDP) as such term is used in the International Rules for
the Interpretation of Trade Terms (identified as “INCOTERMS® 2010”) as prepared
by the International Chamber of Commerce. “Delivery” means for each Bloom
System, the physical delivery of such Bloom System to its Site. Following such
Delivery, the Bloom System shall have been “Delivered.” “Delivery Date” means
for each Bloom System, the date of Delivery. “Deposit Milestone Requirements”
means, for a Tranche, that: (a) Buyer has received approval of Site plans and
single-line drawings from one or more PPA Customers for Facilities with
aggregate System Capacity equal to or greater than the aggregate System Capacity
of Facilities included in such Tranche (and all other Tranches for which Seller
previously delivered a Seller’s Deposit Milestone Certificate to Buyer); 5 [***]
Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean011.jpg]
(b) Seller has received all materials required for the commencement of
fabrication of Bloom Systems with aggregate System Capacity equal to or greater
than the aggregate System Capacity of Facilities included in such Tranche, and
all materials required as of such time to allow for completion of such
fabrication in order to achieve Commencement of Operations of such Facilities
(and all Facilities included in all other Tranches for which Seller previously
delivered a Seller’s Deposit Milestone Certificate to Buyer) within ninety (90)
days; and (c) Seller shall have delivered Seller’s Deposit Milestone Certificate
to Buyer, certifying the satisfaction of requirements (a) and (b) hereof.
“Documentation” means Bloom System documentation for a Facility, including
testing, engineering, specifications, and operations and maintenance manuals,
Training Materials, drawings, reports, standards, schematics, directions,
samples and patterns, including any such Documentation required to be delivered
prior to Commencement of Operations under Section 3.4(a)(iv). “Efficiency” means
the quotient of E/F, where (i) E = the electricity produced by the applicable
Facility, measured in BTUs (British Thermal Units) at an assumed conversion rate
of 3,412 BTUs per kWh, and (ii) F = the fuel consumed by such Facility, measured
in BTUs on a lower heating value basis as determined by the mass flow controller
included in the applicable Facility. “Efficiency Warranty” is defined in Section
5.3. “Efficiency Warranty Period” means each calendar month following the
Commencement of Operations of a Facility (or, in the case of the calendar month
in which Commencement of Operations occurred, the portion of such calendar month
commencing on the date such Facility achieved Commencement of Operations), but
shall exclude any period when such Facility (i) was subject to a Force Majeure
Event, (ii) was not delivering Energy because of a failure to perform by the
applicable PPA Customer, except to the extent caused or contributed to by Seller
or its employees, agents, subcontractors or representatives, (iii) was required
by a Legal Requirement (which for this purpose shall include any utility
requirement) to be disconnected from the distribution or transmission facilities
of the Transmitting Utility or otherwise required not to deliver Energy as the
result of a Legal Requirement or action by or a directive from the applicable
Transmitting Utility with respect to such Facility (e.g., due to a grid event),
or (iv) was impacted by a failure of the Battery Solution to perform in
accordance with any warranty(ies) provided by the Battery Solution Manufacturer
(excluding any such failure of the Battery Solution that is attributable to a
Bloom Component Defect), except, in each case, to the extent caused or
contributed to by Seller or its employees, agents, subcontractors and
representatives. “Electrical Interconnection Facilities” means the equipment and
facilities required to safely and reliably interconnect a Facility to the
transmission system of the Transmitting Utility, including the collection system
between each Bloom System, transformers and all switching, metering,
communications, control and safety equipment, including the facilities described
in any applicable Interconnection Agreement. 6



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean012.jpg]
“Electronic Data Room” means the electronic dataroom known as “Project Bloom
PPA” established by the Seller and made available to the Investor. “Energy”
means three-phase, 60-cycle alternating current electric energy constituting the
Actual kWh. “Environmental Law” means any Legal Requirement which pertains to
health, safety, any Hazardous Material, or the environment (including but not
limited to ground or air or water or noise pollution or contamination, and
underground or above ground tanks) and shall include without limitation, the
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601
et seq., as amended by the Superfund Amendments and Reauthorization Act of 1986;
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; and any
other state or federal environmental statutes, and all rules, regulations,
orders and decrees now or hereafter promulgated under any of the foregoing, as
any of the foregoing now exist or may be changed or amended or come into effect
in the future. “Environmental Requirements” means any Environmental Law,
agreement or restriction (including but not limited to any condition or
requirement imposed by any insurance or surety company), as the same now exists
or may be changed or amended or come into effect in the future, which pertains
to health, safety, any Hazardous Material, or the environment. “EPC Services” is
defined in Section 2.1. “Equinix” means the PPA Customer pursuant to the Equinix
PPA. “Equinix Indemnity Agreement” means that certain letter agreement between
Buyer and Equinix regarding the Equinix Landlord Consents, dated as of June 27,
2018. “Equinix Landlord Consent(s)” means each of (i) that certain Letter
Agreement between Equinix and Digital 1350 Duane, LLC regarding consent to
alterations to allow installation of the Facility to be installed at 1350 Duane
Avenue, Santa Clara, CA, dated as of July 25, 2018; and (ii) that certain Letter
Agreement between Equinix and Digital 444 Toyama, LLC regarding consent to
alterations to allow installation of the Facility to be installed at 444 Toyama
Drive, Sunnyvale, CA, dated as of July 25, 2018. “Equinix PPA” has the meaning
set forth in Annex D, which, for clarity, includes the Equinix Indemnity
Agreement and the Equinix Landlord Consents. “Extended Warranty Period” means,
with respect to each Facility, the period commencing on the first (1st)
anniversary of the date such Facility achieves Commencement of Operations and
ending on the twentieth (20th) anniversary of the date of Commencement of
Operations of such Facility unless (a)(i) the applicable PPA has been renewed or
extended beyond such twentieth (20th) anniversary and (ii) Buyer and Seller have
agreed 7



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean013.jpg]
on an appropriate amendment to this Agreement to provide for an extension of the
term of the Extended Warranty Period for the applicable Facility(ies), in which
case the Extended Warranty Period shall end on the date on which such PPA
expires or terminates. “Extension Agreement” is defined in Section 4.1(c).
“Facility” means, collectively, the Bloom Systems and the BOF at a particular
Site. For the avoidance of doubt, “Facility” includes, where applicable, any
AOM(s), Battery Solution, Low Pressure Gas Booster(s) and/or UPM(s) installed in
connection with the Bloom Systems at a particular Site. Where a PPA provides for
multiple “Phases” at a Site (i.e., discrete installations of Bloom Systems to be
installed behind a single Transmitting Utility meter), each Phase shall be
understood to be a separate “Facility” for purposes of this Agreement. “Facility
Meter” means (a) with respect to a Site that has a single Phase, the revenue
quality electricity generation meter to be located as at the metering point (the
proposed location of which is to be identified in the applicable Interconnection
Agreement) and approved by the Transmitting Utility, which shall register all
Energy produced by a Facility and delivered to the Interconnection Point, and
(b) with respect to a Site that has multiple Phases, the revenue quality
electricity generation meter that is dedicated to measuring the energy output of
the applicable Phase to be located as at the metering point (the proposed
location of which is to be identified in the applicable Interconnection
Agreement) and approved by the Transmitting Utility, which shall register all
Energy produced by the applicable Phase and delivered to the Interconnection
Point. “Facility Recorded Adjustments” is defined in Section 4.12(f). “Facility
Services” is defined in Section 4.1. “Facility Purchase Conditions” means for a
relevant Facility that the Facility has not been Placed in Service (including
specifically because the events described in clauses (2), (3) and (4) of the
definition of Placed in Service have not occurred), but that (a) the events
described in clause (1) of the definition of Placed in Service have occurred,
and (b) all of Seller’s obligations under Section 3.3(a)(ii) have been
performed. “Facility Services Warranty” is defined in Section 5.1. “Fair Market
Value” means, with respect to any Facility, the price at which such asset would
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell, and both having reasonable knowledge of the
relevant facts, and specifically with respect to the Facility or any portion
thereof, as determined consistently with Section 4.05 of Revenue Procedure
2007-65. “FedEx PPA” has the meaning set forth in Annex D. “FERC” means the
Federal Energy Regulatory Commission and any successor. 8



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean014.jpg]
“Final Determination” means the earliest to occur of (a) the date on which a
decision, judgment, decree or other order has been issued by any court of
competent jurisdiction, which decision, judgment, decree, or other order has
become final (i.e., all allowable appeals requested by the parties to the action
have been exhausted or the time for instituting an appeal has expired or
lapsed), (b) the date on which the Internal Revenue Service has reached a final
administrative determination which, whether by law or agreement, is not subject
to appeal, or (c) the date on which the time for instituting a claim, appeal,
contest, or challenge to any notice or action by the Internal Revenue Service
has expired or lapsed. Notwithstanding anything to the contrary herein, no party
shall be required to pursue any appeal or action if the party has determined in
good faith that such an appeal or action would not have a reasonable possibility
of success, in which case any decision, decree, order, or administrative
determination that is the subject of such opinion shall be deemed to be a Final
Determination. “First A&R PUMA” is defined in the recitals. “Force Majeure
Event” means any event or circumstance that (a) prevents a Party from performing
its obligations under this Agreement; (b) was not reasonably foreseeable by such
Party; (c) was not within the reasonable control of, or the result of the
negligence of such Party or a breach of this Agreement by such Party; and (d)
such Party is unable to reasonably mitigate, avoid or cause to be avoided with
the exercise of due diligence. “Force Majeure Event” may include, provided that
the conditions in (a) through (d) in the foregoing sentence are met, inability
of Buyer to obtain or maintain market-based rate authority from FERC to operate
any Facility (except to the extent such inability results from a Buyer-initiated
change in Buyer’s business from that contemplated as of the Original PUMA
Agreement Date and/or the assets or operations of any entity considered by FERC
to be affiliated with Buyer), a failure or interruption of performance due to an
act of God, civil or military authority, war, civil disturbances, terrorist
activities, fire, explosions, the external power delivery system (a/k/a the
grid) being out of the required specifications or totally failing (a/k/a
brownout or blackout), or electric grid curtailment. Notwithstanding the
foregoing, Force Majeure Event does not include the lack of economic resources
of a Party, Seller’s failure to design and construct the Facilities so as to
meet the respective warranties hereunder, or the supply of natural gas from any
source other than an Approved LDC or any act or omission by Seller, Seller
Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier that results in a termination of the
Equinix PPA based on a breach of Section 7.1(h)(i) of the Equinix PPA. If an
event or circumstance gives rise to a Force Majeure Event as defined herein
under this Agreement, but such event or circumstance does not also constitute a
‘Force Majeure Event’ as defined under the applicable PPA or Site License
(depending on which Facilities are affected), then for the purposes of any
rights and obligations of the parties under this Agreement that relate to
corresponding rights or obligations under such PPA or Site License such event or
circumstance will not constitute a Force Majeure Event under this Agreement.
“Fundamental Representation” means the representations provided in Section
8.1(b), Section 8.1(h), Section 8.1(k) and Section 8.1(o). 9



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean015.jpg]
“GAAP” means United States generally accepted accounting principles consistently
applied. “Governmental Approvals” means (a) any authorizations, consents,
approvals, licenses, rulings, permits, tariffs, rates, certifications,
variances, orders, judgments, decrees by or with a relevant Governmental
Authority and (b) any required notice to, any declaration of, or with, or any
registration or filing by, or with, any relevant Governmental Authority.
“Governmental Authority” means any foreign, federal, state, local or other
governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, court, tribunal, arbitrating body or other governmental authority.
“Guaranty Bank Determination Date” is defined in Section 4.12(f). “Hazardous
Material” means and includes those elements or compounds which are contained or
regulated as a hazardous substance, toxic pollutant, pesticide, air pollutant,
or as defined in any Environmental Law, order or decree of any Governmental
Authority for the protection of human health, water, safety or the environment
or is otherwise included in the definition of “Hazardous Materials,” “Hazardous
Substance” or a similar term in a PPA or a Site License. “Home Depot PPA” has
the meaning set forth in Annex D. “Indemnifiable Loss” means any claim, demand,
suit, loss, liability, damage (including any losses arising as a result of the
loss or recapture of any ITC), obligation, payment, fine, cost or expense
(including the cost and expense of any investigation, action, suit, proceeding,
assessment, judgment, settlement or compromise relating thereto and reasonable
attorneys’ fees and reasonable disbursements in connection therewith).
“Indemnified Party” is defined in Section 13.4. “Indemnifying Party” is defined
in Section 13.4. “Indexed PPA” is defined in Section 4.11. “Indexed PPA Tolling
Rate Guaranty” is defined in Section 4.12(a). “Intellectual Property” shall mean
any or all of the following and all rights therein, whether arising under the
laws of the United States or any other jurisdiction (a) all patents and patent
applications (and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof),
patent disclosures and inventions (whether patentable or not); (b) all trade
secrets, know-how and confidential and proprietary information; (c) all
copyrights and copyrightable works (including computer programs) and
registrations and applications therefor and any renewals, modifications and
extensions thereof; (d) all moral and economic rights of authors and inventors,
however denominated, throughout the world; (e) unregistered and registered
design rights and any registrations and applications for registration thereof;
(f) trademarks, 10



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean016.jpg]
service marks, trade names, service names, brand names, trade dress, logos,
slogans, corporate names, trade styles, domain names and other source or
business identifiers, whether registered or not, together with all applications
therefor and all extensions and renewals thereof and all goodwill associated
therewith; (g) semiconductor chip “mask” works, and registrations and
applications for registration thereof, (h) database rights; (i) all other forms
of intellectual property, including waivable or assignable rights of publicity
or moral rights; and (j) any similar, corresponding or equivalent rights to any
of the foregoing anywhere in the world. “Interconnection Agreement” means an
agreement between the PPA Customer (or Buyer (as required)) and the applicable
Transmitting Utility regarding interconnection of a Facility to the transmission
or distribution system of such Transmitting Utility. “Interconnection Point”
means, with respect to each Facility, the point at which title and risk of loss
with respect to the electricity produced by such Facility passes to the
applicable PPA Customer. “Investor” means Southern PowerSecure Holdings, Inc.
“Invoice Due Date” means the date specified on a Payment Notice duly delivered
by Seller to Buyer for the Milestones achieved by certain Tranches and/or
Facilities in a given calendar month. “IP License” is defined in Section 11.1.
“IRS” means the Internal Revenue Service. “ITC” means an investment tax credit
pursuant to Code Sections 38(b)(1), 46 and 48(a). “Knowledge” means (a) as to
any Person other than a natural person, the actual knowledge (including any
knowledge which would reasonably have been obtained after due inquiry) of such
Person and its managers, directors officers and employees who have
responsibility for the transactions contemplated by this Agreement, and (b) in
respect of any Person who is a natural Person, the actual knowledge (including
any knowledge which would reasonably have been obtained after due inquiry) of
such Person. “kW” means kilowatt. “kWh” means kilowatt-hour. “Legal Requirement”
means any law, statute, act, decree, ordinance, rule, directive (to the extent
having the force of law), tariff, order, treaty, code or regulation or any
interpretation of any of the foregoing, as enacted, issued or promulgated by any
Governmental Authority, NERC, any Person that NERC has delegated its authority
to under the Federal Power Act or any Person that operates an interstate
electric transmission system, including all amendments, modifications,
extensions, replacements or re-enactments thereof, in each case applicable to or
binding upon such Person or any of its properties or to which such Person or any
of its property is subject. 11



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean017.jpg]
“Liens” means any lien, security interest, mortgage, hypothecation, encumbrance
or other restriction on title or property interest. “Low-Pressure Gas Booster”
means a component designed to increase the pressure of natural gas supplied to a
Facility by the applicable local natural gas distribution company serving an
applicable PPA Customer at the applicable Site to the level required for the
ordinary operation of such Facility. “LREC Contract(s)” means each of the South
Windsor LREC Contract and the Middletown LREC Contract. “Maintenance
Specification Log” is defined in Section 6.1(a). “Major Service Provider” is
defined in Section 4.6. “Managers” means Operations Manager and Buyer Manager.
“Manufacturer’s Warranty Period” means, for each Facility, the period beginning
on the date the applicable Facility achieves the requirements of subsections
(a), (c) and (d) of the definition of “Commencement of Operations” and ending on
the first (1st) anniversary of the date of Commencement of Operations of such
Facility. “Material Adverse Effect” means, for any Person or Facility, as
applicable, any change, effect or occurrence that, individually or in the
aggregate, is or could reasonably be expected to be materially adverse to (a)
the business, earnings, assets, results of operations, property or condition
(financial or otherwise) of such Person or Facility, as applicable, (b) the
validity or enforceability of any Transaction Document, any applicable PPA, any
applicable Site License or the transactions contemplated by this Agreement, or
(c) any Person’s (including any PPA Customer’s) ability to perform its
obligations under any Transaction Document, any applicable PPA, any applicable
Site License (including any material adverse effect on any customer that has, or
could reasonably be expected to have, a material adverse impact on such
customer’s ability to fully perform under any applicable PPA). “Maximum
Liability” means, with respect to each Party, One Million Dollars ($1,000,000).
“Middletown LREC Contract” means that certain Standard Contract for the Purchase
and Sale of Connecticut Class I Renewable Credits from Low or Zero Emission
Projects, dated as of July 26, 2017, by and between FedEx Ground Package System,
Inc. and the Connecticut Light and Power Company dba Eversource Energy, as
assigned to 2017 ESA Project Company, LLC pursuant to that certain Assignment
and Assumption Agreement dated as of October 24, 2017 by and between FedEx
Ground Package System, Inc. and 2017 ESA Project Company, and assigned from 2017
ESA Project Company to Buyer pursuant to that certain Assignment and Assumption
Agreement executed by 2017 ESA Project Company and Buyer as of the “Effective
Date” of Amendment No. 2 to 2nd A&R PUMA. 12



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean018.jpg]
“Milestone(s)” means each of (a) the Deposit Milestone Requirements, (b)
Shipment, and (c) Commencement of Operations. “Minimum Efficiency Level” means
an Efficiency quotient of 45%. “Minimum kWh” means the product of (a) the number
of hours in the applicable period minus the number of hours for each Facility,
as of the last day of the applicable period following Commencement of Operations
with respect to the applicable Facility when the operation of such Facility (i)
(A) was subject to a Force Majeure Event, (B) was not delivering Energy, or was
delivering Energy at a reduced level, because of a failure to perform by the
applicable PPA Customer, except to the extent caused or contributed to by Seller
or its employees, agents, subcontractors or representatives, (C) was required by
a Legal Requirement (which for this purpose shall include any utility
requirement) to be disconnected from the distribution or transmission facilities
of the Transmitting Utility or otherwise required not to deliver Energy as the
result of a Legal Requirement or action by or a directive from the applicable
Transmitting Utility with respect to the applicable Facility (e.g., due to a
grid event), or (D) was impacted by a failure of the Battery Solution to perform
in accordance with any warranty(ies) provided by the Battery Solution
Manufacturer (excluding any such failure of the Battery Solution that is
attributable to a Bloom Component Defect), except, in each case, to the extent
caused or contributed to by Seller or its employees, agents, subcontractors and
representatives, or (ii) was not delivering Energy during any idle period
specified in an Extension Agreement entered into pursuant to Section 4.1(c)
hereof, and (b) the Minimum Power Product for the applicable period. “Minimum
Power Product” means (a) when this term is used for the Performance Warranty,
the aggregate System Capacity of the Bloom Systems in the Portfolio in kW for
the applicable Calendar Quarter multiplied by [***], and (b) when this term is
used for the Performance Guaranty, the aggregate System Capacity of the Bloom
Systems in the Portfolio in kW for the applicable calendar year multiplied by
[***]. An example of a calculation of the Minimum Power Product is set forth in
Annex A. “Monthly Report” is defined in Section 6.1(a). “MW” means megawatt.
“Nameplate Capacity” means the maximum electrical output of a generator as rated
by the manufacturer determined at the normal operating conditions designated by
the manufacturer. “NERC” means the North American Electric Reliability
Corporation or any successor. “NYC HHC PPA” is defined in Annex D. “Operations
Manager” is defined in Section 4.8(a). “Original PUMA” is defined in the
recitals. 13 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean019.jpg]
“Original PUMA Agreement Date” means October 24, 2016. “Party” and “Parties”
have the meanings set forth in the preamble. “Payment Certificate” means
Seller’s Deposit Milestone Certificate or Seller’s Certificate of Installation,
as applicable. “Payment Notice” means a notice delivered from Seller to Buyer
pursuant to Section 2.4(c) in the form attached hereto as Exhibit D.
“Performance Guaranty” is defined in Section 5.2. “Performance Guaranty Payment
Cap” means the product of (x) Seven Hundred Twenty- Seven Dollars and
Seventy-One Cents ($727.71) multiplied by (y) the System Capacity of all Bloom
Systems in kW Purchased under this Agreement prior to the applicable date.
“Performance Guaranty Payment Rate” means $[***] per kWh. “Performance
Standards” is defined in Section 3.9. “Performance Warranty” is defined in
Section 5.4(a). “Permits” means all Governmental Approvals that are necessary
under applicable Legal Requirements or this Agreement to have been obtained at
such time in light of the stage of development of the Portfolio to site,
construct, test, operate, maintain, repair, lease, own or use each Facility as
contemplated in this Agreement to sell electricity from the Portfolio or for a
Party to enter into this Agreement or to consummate any transaction contemplated
hereby, in each case in accordance with all applicable Legal Requirements.
“Permitted Liens” means any (a) Liens that are released or otherwise terminated
at or prior to the Delivery Date of the encumbered assets; (b) obligations or
duties to any Governmental Authority arising in the ordinary course of business
(including under licenses and Permits held by Buyer and under all Legal
Requirements); (c) obligations or duties under easements, leases or other
property rights; and (d) any other Liens agreed to in writing by Seller and
Buyer. “Person” means any individual, partnership, limited liability company,
joint venture, corporation, trust, unincorporated organization, or governmental
entity or any department or agency thereof. “Placed in Service” means, with
respect to any Facility, the completion and performance of all of the following
activities: (1) obtaining the necessary licenses and Permits for the operation
of such Facility and the sale of power generated by the Facility in accordance
with clause (4) of this definition, (2) satisfactory completion of critical
tests necessary for the proper operation of such Facility in accordance with
clause (4) of this definition, (3) synchronization of such Facility onto the
electric distribution and transmission system of the applicable Transmitting
Utility, and (4) the commencement of regular, continuous, daily operation of
such Facility. 14 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean020.jpg]
“Placed in Service Date” means, with respect to a Facility, the date upon which
such Facility is Placed in Service. “Portfolio” means, on an aggregate basis,
all Bloom Systems owned by Buyer that are purchased pursuant to this Agreement
and that have been incorporated into Facilities which have been Placed in
Service and which have not thereafter been removed from the Portfolio and/or
repurchased by Seller pursuant to the terms of this Agreement. “Portfolio
Warranty” is defined in Section 5.5(a). “PPA” means each power purchase, energy
server use, energy services agreement, or similar agreement with a PPA Customer
listed on Annex D hereto, as the same may be updated from time to time by the
mutual agreement of the Parties. “PPA Customer” means each off-taker
counter-party to a PPA. “PPA Documentation” means all written invoices,
receipts, billing statements, payment notices, wire receipt and payment
notifications, bank statements and other similar written evidence of (i) amounts
payable by Buyer to any Person and (ii) amounts received or receivable by Buyer
from any Person. “PPA Warranties” is defined in Section 5.8(a). “PPA Warranty
Reimbursement Payment” is defined in Section 5.8(a). “Project Model” means the
economic model, incorporating a number of factors including the availability and
amount of tax credits and other incentives, to be delivered from Seller to Buyer
from time to time pursuant to Section 2.8. “Projected Revenues” is defined in
Section 4.12(j)(ii). “Projected Tolling Rate(s)” is defined in Section 4.12(a).
“Prudent Electrical Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by a significant portion of the
grid-tied fuel cell electrical generation industry operating in the United
States and/or approved or recommended by the NERC as good, safe and prudent
engineering practices in connection with the design, construction, operation,
maintenance, repair and use of electrical and other equipment, facilities and
improvements of electrical generating facilities, including any applicable
practices, methods, acts, guidelines, standards and criteria of FERC and all
applicable Legal Requirements. “Purchase” is defined in Section 2.5. “Purchase
Date” is defined in Section 2.5. 15



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean021.jpg]
“Purchase Order” means Buyer’s purchase order for a Facility or Facilities to be
purchased by Buyer in substantially the form of Exhibit E. “Purchase Price”
means a price for the design, installation and purchase of each Facility or
Tranche, based on the aggregate System Capacity of the Bloom Systems comprising
such Facility or Tranche, determined pursuant to Section 2.8, plus any Taxes for
the account of Buyer under Section 2.3(c) in respect of such Facility; provided,
however, that Taxes shall not be included in the calculation of the Purchase
Price for invoices issued pursuant to Section 2.3(a)(i) or Section 2.3(a)(iii).
“Purchase Price Adder(s)” means an addition to the Purchase Price for certain
Facilities based on the additional equipment included in such Facilities,
calculated as follows: (a) For Facilities including AOM(s), $[***] for each AOM;
(b) For Facilities including a Battery Solution pursuant to any PPA, a price
determined according to the terms and conditions of the Battery Solution Supply
Agreement; (c) For Facilities including a Low-Pressure Gas Booster, $[***]/kW of
the aggregate System Capacity of the Bloom Systems comprising such Facility; and
(d) For Facilities including UPM(s), $[***] for each UPM. “Qualified Appraiser”
means a nationally recognized third-party appraiser reasonably acceptable to
Buyer and Seller which shall (a) be qualified to appraise power systems similar
to the Bloom Systems, and experienced in such businesses in the general
geographic region of the relevant Facility, and (b) not be associated with
either Buyer or Seller or any Affiliate thereof. If the Parties cannot agree on
a third-party appraiser within fifteen (15) days of a Party invoking the
Appraisal Procedure, then Marshall & Stevens Incorporated shall act as the
Qualified Appraiser. “Refund Value” means, with respect to any Facility
(including Underperforming Facilities), the greater of (a) the Fair Market Value
of such Facility (as determined under the Appraisal Procedure if Buyer and
Seller cannot agree as to that Fair Market Value within ten (10) days)), and (b)
100% of the Purchase Price for such Facility until the first anniversary of
Commencement of Operations of the applicable Facility, [***] on each anniversary
of such date thereafter (for example, on the fifth anniversary of Commencement
of Operations, the Refund Value will be [***] of the Purchase Price), in each
case as calculated as of the date that Seller becomes obligated to refund such
amount to Buyer. For clarity, the Refund Value includes one hundred percent
(100%) of the Taxes, if any, which were paid by or on behalf of Buyer pursuant
to Section 2.3(c) for such Facility or one hundred percent (100%) of any Taxes,
if any, which are required to be paid by or on behalf of Seller in connection
with the return of such Facility. “Representatives” of a Party means such
Party’s authorized representatives, including its professional and financial
advisors. 16 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean022.jpg]
“SCADA” means the supervisory control and data acquisition systems. “Second A&R
PUMA” is defined in the recitals. “Seller” is defined in the preamble. “Seller
Default” is defined in Section 12.1. “Seller Deliverables” means, with respect
to each Facility, the items listed in Exhibit C. “Seller Indemnitee” is defined
in Section 13.2. “Seller’s Certificate of Installation” means a certificate, in
the form attached hereto as Exhibit H, issued by Seller to Buyer pursuant to
paragraph (e) of the definition of Commencement of Operations. “Seller’s Deposit
Milestone Certificate” means a certificate, in the form attached hereto as
Exhibit F, issued by Seller to Buyer pursuant to paragraph (c) of the definition
of Deposit Milestone Requirements. “Seller’s Intellectual Property” is defined
in Section 11.1. “Service Fees” is defined in Section 4.3(a). “Service Provider”
means an operation and maintenance contractor appointed by Seller and approved
by Buyer pursuant to Section 4.6. “Service Technicians” is defined in Section
4.2(d). “Sharing Payment(s)” is defined in Section 4.12(j)(iii). “Shipment”
means for each Bloom System, shipment of such Bloom System from Seller’s
manufacturing facility to the Site. “Shipment Date” means for each Bloom System,
the date of Shipment. “Site” means the parcel of land licensed from a PPA
Customer to Buyer under a Site License and all easements appurtenant, easements
in gross, license agreements and other rights running in favor of Buyer which
provide access to the applicable Facility. “Site License” means each agreement
between Buyer and a PPA Customer regarding the license or similar contractual
arrangement providing Buyer with the right of access to a Site for the purposes
of performing Buyer’s obligations pursuant to the applicable PPA. “Site
Preparation Services” means preparing each Site for installation of a Facility,
obtaining the required Permits to construct, operate and maintain the Facility,
and providing for natural gas interconnection facilities, the Electrical
Interconnection Facilities and any other ancillary facilities and equipment
between the Bloom Systems and the 17



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean023.jpg]
applicable Transmitting Utility and otherwise performing the tasks required to
prepare each Site for the Facility at the Site to attain Commencement of
Operations. “Software” shall mean all computer software that is necessary for
Buyer to own and operate the Facilities in compliance with the terms of this
Agreement, the PPAs, and the Site Licenses. “Software License” is defined in
Section 11.2(a). “South Windsor LREC Contract” means that certain Standard
Contract for the Purchase and Sale of Connecticut Class I Renewable Credits from
Low or Zero Emission Projects, dated as of July 28, 2016, by and between the
Buyer and the Connecticut Light and Power Company dba Eversource Energy.
“Southern Company” means The Southern Company (NYSE: SO). “Specifications” means
the specifications for the Battery Solution and the Bloom Systems, as
applicable, as set forth in Exhibit A. “System Capacity” means, with respect to
a Bloom System, the “System Capacity” set forth on the applicable specification
sheet provided by the manufacturer of such Bloom System. The aggregate System
Capacity of the Bloom Systems comprising each Facility shall be reflected in the
Bill of Sale delivered by Seller to Buyer with respect to such Facility. “Tax”
(and, with correlative meaning, “Taxes” and “Taxable”) means: (a) any taxes,
customs, duties, charges, fees, levies, penalties or other assessments imposed
by any federal, state, local or foreign taxing authority, including, but not
limited to, income, gross receipts, windfall profit, severance, property,
production, sales, use, license, excise, franchise, net worth, employment,
occupation, payroll, withholding, social security, alternative or add-on
minimum, ad valorem, transfer, stamp, or environmental tax, or any other tax,
custom, duty, fee, levy or other like assessment or charge of any kind
whatsoever, together with any interest, penalty, addition to tax, or additional
amount attributable thereto; and (b) any liability for the payment of amounts
with respect to payment of a type described in clause (a), including as a result
of being a member of an affiliated, consolidated, combined or unitary group, as
a result of succeeding to such liability as a result of merger, conversion or
asset transfer or as a result of any obligation under any tax sharing
arrangement or tax indemnity agreement. “Term” means the period which (a) shall
commence on the Original PUMA Agreement Date and (b) shall, unless terminated
earlier under ARTICLE XII of this Agreement or unless extended by mutual
agreement of the Parties, terminate on the date that is the last day of the
Warranty Period for the last Facility subject to the Warranty Period. 18



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean024.jpg]
“Third Party Claim” means any claim, action, or proceeding made or brought by
any Person who is not (a) a Party to this Agreement, or (b) an Affiliate of a
Party to this Agreement. “Third Party Warranty” is defined in Section 3.7.
“Tolling Rate” means with respect to any period the specified rate used for the
supply of electricity or for the conversion of natural gas into electricity in
the calculation of the fees owed to Buyer by a PPA Customer pursuant to a PPA.
Tolling Rates are set forth on a dollar-per-kWh ($/kWh) basis or a
dollar-per-MMBtu ($/MMBtu) basis, as indicated in the applicable PPA. “Training
Materials” is defined in Section 4.7. “Tranche” means an amount of Facilities,
measured on the basis of the aggregate System Capacity of the Bloom Systems
comprising such Facilities (in kW), for which Seller is invoicing Buyer pursuant
to Section 2.3(a)(i). “Tranche Notice” is defined in Section 2.2. “Transaction
Documents” means this Agreement and the Payment Certificates. “Transmitting
Utility” means, with respect to a Facility, the local electric utility company
in whose territory the Facility is located. “Underperforming Facility” means any
Facility that fails to deliver, in any Calendar Quarter during which the
Portfolio fails to satisfy the Performance Warranty, a number of kWh greater
than or equal to the product of (a) such Facility’s aggregate System Capacity
multiplied by [***], and (b) the number of hours in such quarter minus the
number of hours as of the last day of such quarter when such Facility (i) was
subject to a Force Majeure Event, (ii) was not delivering Energy because of a
failure to perform by the applicable PPA Customer, except to the extent caused
or contributed to by Seller or its employees, agents, subcontractors or
representatives, (iii) was required by a Legal Requirement (which for this
purpose shall include any utility requirement) to be disconnected from the
distribution or transmission facilities of the Transmitting Utility or otherwise
required not to deliver Energy as the result of a Legal Requirement or action by
or a directive from the applicable Transmitting Utility with respect to the
applicable Facility (e.g., due to a grid event), or (iv) was impacted by a
failure of the Battery Solution to perform in accordance with any warranty(ies)
provided by the Battery Solution Manufacturer (excluding any such failure of the
Battery Solution that is attributable to a Bloom Component Defect), except to
the extent caused or contributed to by Seller or its employees, agents,
subcontractors and representatives. “UPM” means an uninterruptible power module,
to be included in certain of the Facilities. “Warranty Period” means, for each
Facility, the Manufacturer’s Warranty Period, as extended or renewed by Buyer
pursuant to Section 4.1(b), in which case the Warranty Period shall mean the
specified end date of the Warranty Period as so extended or renewed, 19 [***]
Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean025.jpg]
unless the applicable PPA expires or terminates prior to such date, in which
case the Warranty Period shall end on the date on which such PPA expires or
terminates. For the avoidance of doubt, the Warranty Period shall in all events
end, with respect to each Facility, at the expiration of the Extended Warranty
Period. “Warranty Specifications” means the Performance Warranty, the
Performance Guaranty and the Efficiency Warranty. “2017 ESA Project Company”
means 2017 ESA Project Company, LLC, a Delaware limited liability company. “2017
Fuel Cell Operating Company” means 2017 Fuel Cell Operating Company I, LLC, a
Delaware limited liability company. Section 1.2 Other Definitional Provisions.
(a) As used in this Agreement and in any certificate or other documents made or
delivered pursuant hereto or thereto, financial and accounting terms not defined
in this Agreement or in any such certificate or other document, and financial
and accounting terms partly defined in this Agreement or in any such certificate
or other document to the extent not defined, will have the respective meanings
given to them under GAAP. To the extent that the definitions of financial and
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such certificate or other document will
control. (b) The words “hereof”, “herein”, “hereunder”, and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. Section references contained
in this Agreement are references to Sections in this Agreement unless otherwise
specified. The term “including” will mean “including without limitation”. (c)
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. (d) Any agreement or instrument
defined or referred to herein or in any instrument or certificate delivered in
connection herewith means (unless otherwise indicated herein) such agreement or
instrument as from time to time amended, amended and restated, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein. (e) Any
references to a Person are also to its permitted successors and assigns. (f)
References to any statute, code or statutory provision are to be construed as a
reference to the same as it exists as of the Original PUMA Agreement Date,
Purchase Date or date a Party performed or was required to perform an obligation
hereunder (as applicable), and include references to all bylaws, instruments,
orders and regulations for 20



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean026.jpg]
the time being made thereunder or deriving validity therefrom unless the context
otherwise requires; provided, however, that, subject to Section 2.8, the
determination of whether a Facility is ITC eligible shall be as of the Placed in
Service Date. ARTICLE II. PURCHASE AND SALE Section 2.1 Appointment of Seller as
Buyer’s EPC Provider. Subject to Section 14.13, Buyer hereby appoints Seller to
act as Buyer’s provider of all design, engineering, procurement and construction
services necessary in connection with the installation, connection, testing,
start- up, delivery and commissioning operation of the Facilities to be
installed pursuant to each PPA and related Site License, and Seller hereby
accepts such appointment and agrees to provide all such services, labor,
materials, supplies, equipment, and tests for design, engineering, and
construction services provided by Seller, to or on Buyer’s behalf and on the
terms and conditions set forth in this Agreement, each PPA and related Site
License (collectively, “EPC Services”). For clarity, Seller’s entire
consideration for performing all such required services with respect to a
Facility through Commencement of Operations for such Facility shall be the
Purchase Price for such Facility, and Seller shall bear the financial risk
regarding any cost overruns, claims from subcontractors or other liabilities.
Following Commencement of Operations with respect to a Facility, Seller shall be
entitled to Services Fees in respect of Facility Services rendered with respect
to such Facility as described in Section 4.3. Section 2.2 Purchase Orders. In
connection with the Original PUMA Agreement Date and thereafter not later than
ten (10) Business Days prior the first date of each Calendar Quarter, Seller
will provide to Buyer a tranche notice substantially in the form hereto attached
as Exhibit G (each, a “Tranche Notice”), which shall contain the aggregate
System Capacity of the Facilities which are to be installed in connection with
the applicable PPAs set forth in Annex D hereof that Seller expects will be
included in a Tranche and that Seller reasonably expects will satisfy the
applicable Deposit Milestones in such Calendar Quarter. So long as no Seller
Default has occurred and is continuing hereunder, Buyer will, within five (5)
Business Days of such notice, submit to Seller a Purchase Order for such
Facilities. So long as no Buyer Default has occurred and is continuing
hereunder, Seller shall promptly accept each such Purchase Order by
countersigning and returning it to Buyer; provided that the failure of Seller to
countersign or return to Buyer a Purchase Order shall not invalidate such
Purchase Order and Seller shall be obligated to deliver the Bloom Systems
comprising such Facility under such Purchase Order as contemplated by this
Agreement. Section 2.3 Invoicing of Purchase Price. (a) Seller shall invoice
Buyer hereunder as follows: (i) on the date that Seller has satisfied the
Deposit Milestone Requirements for a Tranche, [***] per kW ($[***]/kW),
calculated on the basis of the System Capacity of the Bloom Systems comprising
the Facilities included in such Tranche (and, for clarity, Seller shall not
invoice any amount in respect of any Purchase Price Adder(s) applicable to such
Facilities; 21 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean027.jpg]
(ii) on the Shipment Date for the last Bloom System(s) in each Facility, (A) In
the event that such Facility was previously included in a Tranche for which
Buyer has made payment, [***] per kW ($[***]/kW) for such Facility calculated
based on the System Capacity of the Bloom Systems comprising such Facility plus
100% of the Purchase Price Adder(s) applicable to such Facility, if any; and (B)
In the event that such Facility was not previously included in a Tranche for
which Buyer has made payment, [***] per kW ($[***]/kW) for such Facility
calculated based on the System Capacity of the Bloom Systems comprising such
Facility plus one hundred percent (100%) of the Purchase Price Adder(s)
applicable to such Facility, if any; and (iii) upon Commencement of Operations
for each Facility, the remainder of the Purchase Price, if any, not previously
paid (calculated, and adjusted from time to time, in accordance with this
Agreement), for such Facility, plus one hundred percent (100%) of the Taxes to
be paid by Buyer pursuant to Section 2.3(c) for such Facility. (b) Each invoice
issued pursuant to Section 2.3(a)(ii) and Section 2.3(a)(iii) shall include the
following information for each applicable Facility: (i) Buyer’s Purchase Order
number; (ii) the Tranche (indicated by the invoice date) in which such Facility
is deemed to be included; (iii) the Site on which such Facility is installed or
will be installed; (iv) the serial number and System Capacity of each Bloom
System comprising such Facility, and purchase order number; (v) whether or not
any AOM(s), Battery Solution, Low-Pressure Gas Booster(s) and/or UPM(s) are to
be installed in connection with such Facility; (vi) the Purchase Price,
including details of (A) all amounts previously paid towards or credited against
the Purchase Price, and (B) all amounts remaining due and payable on the
Purchase Price; (vii) the Shipment Date or expected Shipment Date, as
applicable; (viii) the Purchase Date or expected Purchase Date, as applicable;
and (ix) such other information as Buyer may reasonably request. 22 [***]
Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean028.jpg]
(c) Buyer shall pay all state and local sales, use or other transfer Taxes
required to be paid by Buyer and attributable to the transfer of the Facility to
Buyer, except that Seller shall be responsible for and pay any Taxes arising as
a result of any components of such Facility or any Facility being acquired from
a source outside of the United States. Section 2.4 Payment of Purchase Price.
(a) Buyer shall pay all outstanding Purchase Price invoices on a monthly basis
in accordance with the terms of this Section 2.4. (b) Not less than ten (10)
Business Days prior to the Invoice Due Date for all invoices to be paid by Buyer
for the applicable calendar month, Seller shall deliver to Buyer: (i) A draft
Payment Notice, setting forth the anticipated aggregate Purchase Price for all
Tranches and/or Facilities to be paid in such month; and (ii) Supporting
documentation (i.e., Seller’s Deposit Milestone Certificates, bills of lading
and Seller’s Certificates of Installation) evidencing the achievement of all
applicable Milestones achieved by the applicable Tranches and/or Facilities
prior to the date of such draft Payment Notice. (c) Not less than three (3)
Business Days prior to the applicable Invoice Due Date for all invoices to be
paid by Buyer for such calendar month, Seller shall deliver to Buyer: (i) an
executed Payment Notice, setting forth the actual aggregate Purchase Price for
all Tranches and/or Facilities to be paid by Buyer in such month, which amount
shall in no event exceed the amount notified by Seller to Buyer in the
applicable draft Payment Notice except to the extent of any adjustment to such
amount resulting from Section 2.8; (ii) Supporting documentation (i.e., Seller’s
Deposit Milestone Certificates, bills of lading and Seller’s Certificates of
Installation) evidencing the achievement of all applicable Milestones achieved
as of such date for all Milestones achieved by the applicable Tranches and/or
Facilities between the date on which the draft Payment Notice was delivered and
the date on which the executed Payment Notice was delivered. (d) Buyer shall, on
the applicable Invoice Due Date indicated in the executed Payment Notice
delivered by Seller pursuant to Section 2.4(c), make Purchase Price payments for
each Tranche and/or Facility included in such Payment Notice for which Seller
has delivered all applicable documentation evidencing the satisfaction of the
applicable Milestone(s). (e) If Buyer defaults in any payment when due for any
Facility (other than with respect to amounts being disputed in good faith),
Seller may, on not less than five (5) Business Days prior notice to Buyer, at
its option and without prejudice to its other 23



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean029.jpg]
remedies, (i) suspend performance of its obligations hereunder for such
Facility, or defer delivery of such Facility to Buyer and (ii) require that
(until all such outstanding payment defaults have been cured) the payment of the
portion of the Purchase Price for future Facilities required under Section
2.3(a)(ii) and Section 2.3(a)(iii) above be made immediately prior to the
Shipment of the applicable Bloom Systems, but Seller shall not be able to
otherwise suspend performance of its obligations hereunder for other Facilities
for which no such default exists. (f) Seller shall promptly pay all
subcontractors working on the Facilities delivered and installed under this
Agreement (including, for clarification, subcontractors working off-Site), and
shall, at the time of each payment made to any such subcontractor, obtain a
partial or final lien waiver, as applicable, in a form approved by Buyer, and
promptly provide Buyer with a copy of each such lien waiver. Seller shall
discharge any Liens by such subcontractors within thirty (30) days of receiving
notice thereof. Seller shall release all Liens in favor of Seller on each
Facility upon final payment of the Purchase Price for such Facility. Upon the
failure of Seller to discharge a Lien required to be discharged under this
Section 2.3, or else promptly to provide a bond in an amount and from a surety
acceptable to Buyer to protect against such Lien, in each case, within thirty
(30) days after Seller is aware of the existence thereof, Buyer may, but shall
not be obligated to, pay, discharge or obtain a bond or security for such Lien
and, upon such payment, discharge or posting of security therefor, shall be
entitled immediately to recover from Seller the amount thereof, together with
all reasonable and necessary expenses actually incurred by Buyer in connection
with such payment or discharge, or to set off all such amounts against any
amounts owed by Buyer to Seller hereunder. After receipt of the portions of the
Purchase Price for each Facility as provided in Section 2.3(a)(i) and Section
2.3(a)(ii), Seller will issue a statement of the balance of the Purchase Price
for such Facility, being the amount which, once paid to Seller, will cause
Seller to release its lien on the Facility. Seller hereby agrees that third
parties may rely on each such statement. (g) Notwithstanding the foregoing in
this Section 2.3 or any other provision of this Agreement to the contrary, if
Buyer (i) admits in writing its inability to pay its debts generally as they
become due; (ii) files a petition or answer seeking reorganization or
arrangement under the federal bankruptcy laws or any other Legal Requirements of
the United States of America or any State, district or territory thereof; (iii)
makes an assignment for the benefit of creditors; (iv) consents to the
appointment of a receiver of the whole or any substantial part of its assets;
(v) has a petition in bankruptcy filed against it, and such petition is not
dismissed within ninety (90) days after the filing thereof; or if (vi) a court
of competent jurisdiction enters an order, judgment, or decree appointing a
receiver of the whole or any substantial part of Buyer’s assets, and such order,
judgment or decree is not vacated or set aside or stayed within ninety (90) days
from the date of entry thereof; or (vii) under the provisions of any other law
for the relief or aid of debtors, any court of competent jurisdiction shall
assume custody or control of the whole or any substantial part of Buyer’s assets
and such custody or control is not terminated or stayed within ninety (90) days
from the date of assumption of such custody or control, then Seller shall have
no obligation to deliver any Facility hereunder, or if Shipment for the Bloom
Systems comprising a Facility has already occurred, Seller 24



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean030.jpg]
shall have the right to require immediate payment of any amount due under
Section 2.3(a)(ii) and the right to require that the final payment of the
Purchase Price for such Facility be made promptly (but no earlier than
Commencement of Operations of such Facility). (h) With respect to any payment
due from one party to the other pursuant to this Agreement, unless being
contested in good faith, interest shall accrue daily at the lesser of a monthly
rate of one and five-tenths percent (1.5%) or the highest rate permissible by
law on the unpaid balance. Section 2.5 Purchase and Sale of Facilities. Upon the
“Purchase Date” for a Facility, which date shall be the date on which Delivery
of all Bloom Systems comprising such Facility occurs and the Facility Purchase
Conditions for the Facility are and remain true and correct, (a) Seller shall
have sold, assigned, conveyed, transferred and delivered to Buyer, and Buyer
shall have purchased, assumed and acquired from Seller, all of Seller’s right,
title and interest in and to such Facility, (b) except as set forth in Section
3.3(b), the sale of such Facility shall occur, and (c) Seller shall provide
Buyer with (i) a Bill of Sale evidencing the same, and (ii) lien waivers from
each subcontractor performing BOF Work at the applicable Site, stating that such
subcontractor has been paid all amounts owed to it as of the date of the lien
waiver (the foregoing being “Purchase”). Section 2.6 PPA Termination and
Re-Purchase of Facilities. (a) If a PPA is terminated with respect to one or
more Facilities prior to the date such Facilities have achieved Commencement of
Operations, then (i) Seller shall repurchase the Facilities from Buyer on an AS
IS basis by refunding to Buyer all payments of the Purchase Price paid as of
such date, (ii) title to such Facilities, if held by Buyer, shall pass back to
Seller upon payment of such refund amount and Buyer’s delivery of a Bill of Sale
to Seller evidencing such transfer of title, and (iii) the applicable Bloom
Systems shall no longer constitute a portion of the Portfolio. If a Facility is
repurchased by Seller pursuant to this Section 2.6(a) and any portion of such
Facility is located at the Site, Seller shall at its sole cost and expense
remove the applicable Bloom Systems and any other ancillary equipment (including
the concrete pad and any other improvements to the applicable Site to the extent
required under the applicable PPA or Site License) from the applicable Site,
restoring the Site to its condition before the installation, including closing
all utility connections and properly sealing any Site penetrations, in the
manner required by all Legal Requirements and the applicable PPA or Site
License. In the event that in connection with such termination Buyer is entitled
to any reimbursement of costs from the applicable PPA Customer for removing such
Bloom Systems and other ancillary equipment from the applicable Site or for
restoring the Site to its condition before the installation, the Parties will
cooperate in good faith in order to secure such reimbursement and Buyer will
promptly remit to Seller any such amounts actually received from such PPA
Customer in respect of removal or restoration work performed by Seller for the
applicable Site, net of any Buyer out-of-pocket costs incurred to collect such
reimbursement from the PPA Customer. 25



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean031.jpg]
(b) Subject to Section 12.7(c), in the event that (i) a PPA Customer terminates
a PPA with respect to a Facility prior to its expiration and (ii) the applicable
PPA Customer pays Buyer the termination value due under the applicable PPA, then
Buyer shall reimburse Seller for any costs or expenses incurred in connection
with the removal of such Facility. Section 2.7 [Reserved]. Section 2.8 Purchase
Price Adjustment for Portfolio Price Changes. (a) [Reserved]. (b) Not less than
ten (10) Business Days prior to the end of each Calendar Quarter, Seller shall
deliver to Buyer a revised Project Model, reflecting the Base Case Model updated
solely to reflect (i) with respect to each Facility that has achieved
Commencement of Operations, (A) the dates on which Buyer paid each portion of
the Purchase Price for such Facility and the amount of such payments, and (B)
the date on which such Facility achieved Commencement of Operations, (ii) with
respect to each Facility that Seller reasonably expects to achieve Commencement
of Operations following the delivery of such revised Project Model, (A) the
dates on which Buyer has paid, or is expected to pay, each portion of the
Purchase Price for such Facility and the amount of such payments, and (B) the
date on which Seller reasonably expects such Facility to achieve Commencement of
Operations, (iii) the inclusion or deletion, as applicable, of any Facilities
that have been added or deleted from the PPAs during such Calendar Quarter, and
(iv) changes in the availability and amount of tax credits and other incentives.
(c) The Parties will mutually agree on an adjusted Purchase Price for the
Facilities within five (5) Business Days of Buyer’s receipt of the revised
Project Model under Section 2.8(b), which shall be used as (i) the final
Purchase Price for all Tranches and Facilities invoiced and paid in the current
Calendar Quarter, and (ii) the Purchase Price for purposes of all invoices
delivered in the following Calendar Quarter (until the date of the next
adjustment made pursuant to this Section 2.8). Within five (5) Business Days of
the Parties’ agreement on such adjusted Purchase Price, Buyer shall amend and
reissue each invoice previously delivered by Seller to Buyer for the current
Calendar Quarter to reflect the Purchase Price determined pursuant to this
Section 2.8(c). For the avoidance of doubt, no adjustments shall be made
hereunder with respect to any payments from Buyer to Seller made in any Calendar
Quarter prior to the current Calendar Quarter. Without in any way limiting the
provisions of Section 9.1(g), Seller makes no representation, warranty or
guaranty regarding Buyer’s expected rate of return as a result of the purchase
of the Facilities hereunder. (d) Following the reissuance of invoices as
described in Section 2.8(c), if Buyer has made any over- or under-payments in
respect of such invoices, Seller shall apply such over-payments as a credit
against, or addition to, the amount owed by Buyer with respect to the invoices
to be paid on the final Invoice Due Date of the current Calendar Quarter;
provided, however, that if such adjustment results in Buyer owing no payments 26



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean032.jpg]
to Seller with respect to such invoices but fails to fully compensate Buyer for
prior over- payments, Seller shall remit the remaining balance of any
over-payments to Buyer within thirty (30) days following the applicable Invoice
Due Date. ARTICLE III. DELIVERY AND INSTALLATION OF BLOOM SYSTEMS AND BALANCE OF
FACILITIES Section 3.1 Access to Site. Seller shall be responsible for
ascertainment of the suitability of the Sites, the environment around the Sites,
the Sites’ soil condition and other ground conditions for construction of the
Facilities. As between Seller and Buyer, Seller shall be solely responsible for
all Site Preparation Services at Seller’s cost. Buyer shall provide Seller with
access to the Sites in a manner consistent with the applicable PPAs and Site
Licenses to permit Seller to deliver and install each Bloom System and the BOF
to the applicable Sites and to connect the applicable Facility to the
distribution and transmission facilities of the Transmitting Utility, as
applicable. If a PPA Customer requires a change in the location of a Site from
that specified in a Purchase Order or applicable Site License, whether temporary
or permanent, (a) Buyer shall submit a written notice to Seller setting forth
the details of such location change, (b) Seller shall administer and perform the
Site Preparation Services as required for that changed location to the extent
required and in accordance with the relevant PPA and Site License, and (c) to
the extent that such PPA Customer pays to Buyer an amount under the applicable
PPA or Site License in connection with such required change in the installation
location of a Site, Buyer shall pay the same to Seller promptly upon receipt
from such PPA Customer, except that Buyer shall retain the portion of such
amount equaling any applicable amount to compensate Buyer for lost output,
environmental attributes, and environmental incentives during the period the
Facility is consequently not producing electricity. Section 3.2 Delivery of
Bloom Systems. (a) Delivery of each Bloom System shall be DDP (Incoterms 2010)
to its Site, in accordance with the Uniform Commercial Code then in effect.
Title to each Bloom System shall pass to Buyer upon Buyer’s Purchase of such
Bloom System, and such title shall be good and marketable and free of all Liens,
except for Permitted Liens. From and after Buyer’s Purchase of each Bloom System
all risk of loss or damage to such Bloom System shall be borne by Buyer. Seller
shall manage its supply chain and place orders with suppliers with respect to
Components and other materials, supplies, and equipment so as to support the
Facilities sold to Buyer hereunder. Section 3.3 Delivery of Balance of Facility;
Installation of Bloom Systems. (a) Seller shall be responsible for engineering,
procuring, constructing, installing and commissioning the BOF, and Seller shall
cause each Facility to achieve Commencement of Operations without any
compensation or reimbursement by Buyer, other than the Purchase Price under this
Agreement and payments pursuant to Section 3.1(c), if any, in accordance with
the following (collectively, the “BOF Work”): 27



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean033.jpg]
(i) Seller shall be solely responsible for the means, methods, techniques,
sequences, and procedures employed for execution and completion of the BOF Work,
and shall perform and complete all BOF Work in accordance and consistent with
the Performance Standards; (ii) Seller shall cause to be performed any and all
studies, reports and applications (in the name of Buyer) that are necessary for
interconnection to the distribution and transmission facilities of the
Transmitting Utility; (iii) Seller shall perform the BOF Work and act at all
times as an independent contractor. Seller shall at all times maintain such
supervision, direction and control over its employees, agents, subcontractors
and representatives as is consistent with and necessary to preserve its
independent contractor status. Subject to Section 4.6, Seller is permitted to
enter into contracts or otherwise hire one or more subcontractors to perform any
of Seller’s work under this Agreement on its behalf. Each subcontractor must be
a reputable, qualified firm with an established record of successful performance
in its trade, and shall obtain and maintain such insurance coverages having such
terms as set forth in Annex B to the extent applicable to the work to be
performed by such subcontractor. Seller shall not be relieved from its
obligation to provide any services hereunder if a subcontractor agrees to
provide any or all of such services. No subcontractor is intended to be or will
be deemed a third-party beneficiary of this Agreement. Nothing contained herein
shall create any contractual relationship between any subcontractor and Buyer or
obligate Buyer to pay or cause the payment of any amounts to any subcontractor,
including any payment due to any third party. Seller shall not permit any
subcontractor to assert any Lien against any Facility or Bloom System, or attach
any Lien other than a Permitted Lien. None of Seller’s employees, subcontractors
or any such subcontractor’s employees will be or will be considered to be
employees of Buyer. Seller shall be fully responsible to Buyer for the acts and
omissions of each such employee or subcontractor. To the extent that any PPA
Customer has the right to request removal of any Seller or subcontractor
personnel under a PPA or Site License, Seller shall cooperate with Buyer in
complying with the terms and conditions of such PPA or Site License including
by, upon written notification by Buyer that the performance, conduct or behavior
of any Person employed by Seller or one of its subcontractors is unacceptable to
the applicable PPA Customer, promptly stopping such Person from performing any
obligations hereunder and/or removing such Person from the applicable Site.
Additionally, Buyer may bring to Seller’s attention any concerns regarding the
performance, conduct or behavior of any Person employed by Seller or one of its
subcontractors, which concerns Seller shall consider in good faith and
thereafter take such action as Seller deems appropriate under the circumstances.
Seller will be fully responsible for the payment of all wages, salaries,
benefits and other compensation to its employees and for payment of any Taxes
due because of the BOF Work; 28



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean034.jpg]
(iv) Seller shall, and shall cause each of its subcontractors to, install the
Bloom Systems and the BOF at each Site using items that are new, and undamaged
at the time of such use or installation; (v) Seller shall install, test, and
cause the Commencement of Operations with respect to each Facility within ninety
(90) days of the date of Seller’s Deposit Milestone Certificate as provided in
Section 3.4; (vi) Seller shall pay all amounts owed to its subcontractors and
vendors in connection with the performance of the BOF Work on a timely basis and
shall hold Buyer harmless against any claims asserted by such subcontractors and
vendors; (vii) Seller shall obtain and maintain, or cause to be obtained and
maintained (where required, in the name of Buyer or each PPA Customer, as the
case may be), all Permits necessary to design, install, commission, construct,
occupy, and operate each Facility at each Site; (viii) Seller shall cause BOF
Work to be completed in a good and workmanlike manner, free from defective
materials, and in accordance with the Performance Standards, free and clear of
all Liens other than Permitted Liens; and (ix) If Seller, at any time during the
Warranty Term, becomes aware of any potential material manufacturing or design
defect in any Facility, including any Component thereof, it will notify Buyer of
the defect within a reasonable time, not to exceed five (5) Business Days after
Seller first becomes aware of such defect. (b) Title and risk of loss to each
component of such BOF Work for the Site which is not performed and provided on
assets owned by a relevant PPA Customer or relevant Transmitting Utility shall
pass to Buyer upon the later of the Delivery Date of the first Bloom System at
the Site and the date such component is installed as part of the Facility at the
Site. For the avoidance of doubt, the passage of title and risk of loss with
respect to each Facility shall have passed to Buyer prior to such Facility being
Placed in Service. From and after the Commencement of Operations of the Facility
of which particular BOF Work is a part, all risk of loss or damage to such BOF
Work which is owned by Buyer shall be borne by Buyer. (c) Without in any way
limiting Seller’s obligations pursuant to this Section 3.3, Seller shall perform
all design, permitting and installation work in accordance with the provisions
of Schedule 3.3 attached hereto. Section 3.4 Commissioning; Commencement of
Operations. (a) Upon the occurrence of the Delivery for a Bloom System, Seller
shall promptly perform the following, at Seller’s sole cost: (i) Seller shall
provide installation, inspection, commissioning and start-up for each Bloom
System and the BOF at the applicable Site in accordance 29



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean035.jpg]
with the installation manuals provided for such Bloom System and the applicable
Site License, and in conformance with Prudent Electrical Practices. Without
limitation of the foregoing, each Facility will be connected by Seller to the
natural gas source, water source and SCADA at the applicable Site and to the
applicable Facility’s Electrical Interconnection Facilities; (ii) Prior to
Commencement of Operations of each Facility, Seller shall, perform an acceptance
test not less stringent than the testing applied to its fuel cell power
generating systems for any other major customer of Seller of each Bloom System
incorporated into such Facility and the applicable BOF in the presence of Buyer
(if Buyer elects to attend), and such Bloom Systems and applicable BOF shall
have passed such test. Seller will, upon request by Buyer, inform Buyer of the
date on which it expects to conduct the acceptance test of any Facility(ies) and
cooperate with Buyer to provide Buyer with the opportunity to observe such
testing to the extent practicable, provided, that in no event shall Seller be
required to delay the performance of any acceptance test in order to allow Buyer
to witness such test if all other pre-testing requirements have been satisfied;
(iii) Seller shall cause Commencement of Operations for such Facility to occur
within ninety (90) days of the date of Seller’s Deposit Milestone Certificate.
Seller shall promptly certify in writing to Buyer when each Facility achieves
Commencement of Operations; (iv) Seller will provide to Buyer, prior to the
Commencement of Operations, a single line diagram of the Facility installation,
electronic system manuals, copies of all relevant design documents, and printed
system manuals, in each case relating to such Facility (each in paper copy and
native electronic format). Seller shall deliver to Buyer any other documentation
necessary to establish placement in service for purposes of Section 48 of the
Code; (v) Until Commencement of Operations of the Facility, Seller shall be
responsible for providing physical security of such Facility; (vi) If requested
by Buyer, Seller shall provide operator training and associated training
materials to personnel and representatives of Buyer sufficient to instruct Buyer
on operation of such Facility in conformance with Prudent Electrical Practices;
and (vii) Following Commencement of Operations of a Facility, Seller shall
promptly remove all waste materials and rubbish from and around the Site as well
as all of its tools, construction equipment, machinery, and surplus materials as
reasonably necessary to restore each Site to a condition reasonably satisfactory
to such PPA Customer or as otherwise required by the applicable Site License.
(b) Seller’s services under Section 3.1 through Section 3.4 shall be fully
comprehensive of all services, labor, and equipment necessary to complete
installation of a fully commissioned and operating Facility in accordance with
this Agreement, the 30



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean036.jpg]
applicable PPA, the applicable Interconnection Agreement, and the applicable
Site License. (c) Seller shall be responsible, at its sole cost and expense, for
maintaining and complying with all Permits required to perform its services
under this Agreement and Buyer agrees to cooperate with and assist Seller in
obtaining such Permits. (d) To the extent any Facility has not achieved
Commencement of Operations within the earlier of (i) one hundred eighty (180)
days of the payment of the portion of Purchase Price set forth in Section
2.3(a)(ii) for such Facility and (ii) the Commencement of Operations Date
Deadline, then Buyer shall have the ongoing right for the period from the end of
that date until the earlier of (A) the date that such Facility has achieved
Commencement of Operations and (B) ninety (90) days after such date, to elect
that Seller repurchase and remove such Facility from the applicable Site, in
which case (1) Seller shall repurchase the Facility from Buyer on an AS IS basis
by refunding to Buyer all payments of the Purchase Price paid as of such date,
(2) title to such Facilities shall pass back to Seller upon payment of such
refund amount and Buyer’s delivery of a Bill of Sale to Seller evidencing such
transfer of title, and (3) the applicable Facility shall no longer constitute a
portion of the Portfolio. If a Facility is repurchased by Seller pursuant to
this Section 3.4(d), Seller shall at its sole cost and expense remove the
applicable Bloom Systems and any other ancillary equipment (including the
concrete pad and any other improvements to the applicable Site to the extent
required under the applicable PPA or Site License) from the applicable Site,
restoring the Site to its condition before the installation, including closing
all utility connections and properly sealing all Site penetrations, in the
manner required by all Legal Requirements and the applicable PPA or Site
License. (e) Without in any way limiting Seller’s obligations pursuant to this
Section 3.4, Seller shall perform all commissioning work in accordance with the
provisions of Schedule 3.4 attached hereto. (f) Within ninety (90) days of a
Facility achieving Commencement of Operations, Seller shall deliver to Buyer
each of the Seller Deliverables indicated on Exhibit C as items to be delivered
following Commencement of Operations. Section 3.5 Insurance. Seller shall
maintain the insurance described in Annex B. Section 3.6 Disposal; Right of
First Refusal. (a) Except as set forth in Section 14.4, in the event that Buyer
decides to scrap, abandon or otherwise dispose of any Bloom System, Buyer shall
notify Seller and Seller shall have the right but not the obligation to obtain
title to the Bloom System and remove the Bloom System at Seller’s cost;
provided, however, that Seller will not be responsible for remediation of the
Site in which the Bloom System was located. (b) Except as set forth in Section
2.4 or Section 14.4, in the event that Buyer or its Affiliates desire to sell or
otherwise transfer title to any Bloom System to a transferee other than a PPA
Customer or an Affiliate of Buyer, Buyer shall notify Seller and Seller 31



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean037.jpg]
shall have the right of first refusal to purchase or acquire the Bloom System on
the same terms and conditions of such sale. In the event that Seller exercises
such right of first refusal, Seller shall, promptly following payment of the
purchase price of such Bloom System, remove the Bloom System at Seller’s cost,
including the remediation of the Site in which the Bloom System was located in
accordance with the terms of the applicable PPA and/or Site License. Section 3.7
Third Party Warranties. If any express or implied warranties, indemnities,
guaranties, remedies, covenants and other rights which any subcontractor or
supplier has made to Seller with respect to any good, service, or other
deliverable furnished under this Agreement in respect of a Facility (each a
“Third Party Warranty”) would provide an additional rights to Buyer beyond the
warranties under ARTICLE V, then (a) such Third Party Warranty providing
additional rights will be for the benefit of and passed through to Buyer to the
fullest extent possible, (b) Seller transfers and assigns to Buyer all of
Seller’s right, title and interest under such Third Party Warranty to exercise
such additional rights, and (c) Seller hereby appoints Buyer as attorney-in-
fact coupled with an interest to exercise and enforce all such additional rights
in the name of either Buyer or Seller. Nothing in this Section 3.7 will limit
Seller’s obligations to Buyer under ARTICLE V. Buyer agrees that it will not
look to Seller for any claims covered by Third Party Warranties in respect of
the Battery Solution; provided, however, that this shall not relieve Seller of
any liability or obligation of Seller arising in connection with any failure of
the Battery Solution that is attributable to a Bloom Component Defect. Section
3.8 Access; Cooperation. Seller shall provide to Buyer such other information
that is in the possession of Seller or its Affiliates or is reasonably available
to Seller regarding the permitting, engineering, construction, or operations of
Seller, its subcontractors or the Facilities, and other data concerning Seller,
its subcontractors or the Facilities that Buyer may, from time to time,
reasonably request in writing, subject to Seller’s obligations of
confidentiality to third parties with respect to such information. Seller shall
not take any action or omit to take any action as would cause Buyer in any
material respect to violate any Legal Requirements, and to the extent that
Seller has knowledge of any such existing or prospective violation take, or
cause to be taken, commercially reasonable actions, to redress or mitigate any
such violation, which action shall be at Seller’s sole expense if Seller is
obligated to perform such action as part of the EPC Services or Facility
Services, and otherwise shall be at Buyer’s sole expense. Seller shall give to
Buyer prompt written notice of any material disputes with Governmental
Authorities. Seller shall furnish, or cause to be furnished, to Buyer copies of
all material documents furnished to Seller by any Governmental Authority in
respect of Buyer or any Facility. Section 3.9 Performance Standards. For the
purpose of this Agreement, Seller shall perform under this Agreement in
accordance and consistent with each of the following (unless the context
requires otherwise): (a) plans and specifications subject to Permits under Legal
Requirements and applicable to each Facility; (b) the manufacturer’s
recommendations with respect to all equipment and all maintenance and operating
manuals or service agreements, whenever furnished or entered into, including any
subsequent amendments or replacements thereof, issued by the manufacturer,
provided they are consistent with generally accepted practices in the fuel cell
industry; (c) the requirements of all applicable insurance policies; (d)
preserving all rights to any incentive payments, warranties, indemnities or
other rights or remedies, and enforcing or assisting with the enforcement of the
applicable warranties, making or assisting in making all 32



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean038.jpg]
claims with respect to all insurance policies; (e) all Legal Requirements and
Permits/Governmental Approvals; (f) any applicable provisions of the Site
Licenses, including any landlord rules and regulations; (g) Prudent Electrical
Practices; (h) the relevant provisions of each Interconnection Agreement; (i)
each PPA; (j) the Seller Corporate Safety Plan provided in Exhibit J (as updated
by Seller from time to time, with a copy provided promptly to Buyer); (k) the
Seller Subcontractor Quality Plan provided in Exhibit K (as updated by Seller
from time to time, with a copy provided promptly to Buyer); (l) all
Environmental Requirements, and (m) the LREC Contract(s) (collectively, the
“Performance Standards”); provided, however, that meeting the Performance
Standards shall not relieve Seller of its other obligations under this
Agreement. ARTICLE IV. FACILITY SERVICES Section 4.1 In General. (a) During the
Warranty Period, in consideration of the Service Fees, Seller shall service each
Facility constituting a portion of the Portfolio so that the Portfolio performs
in accordance with the Warranty Specifications and so that the BOF will not
cause the Portfolio to fail to perform in accordance with the Warranty
Specifications, as more fully set forth in ARTICLE V. Without limiting the
foregoing, Seller agrees to perform on behalf of Buyer all operations and
maintenance obligations in respect of each Facility under the applicable PPA and
Site License in a manner fully consistent with the terms and conditions of such
documents. The services set forth in this Section 4.1, as more fully described
in this ARTICLE IV, are collectively referred to herein as the “Facility
Services.” For clarity, Seller shall have no authority or responsibility with
respect to the payment or receipt of monies to or from PPA Customers or with
respect to serving or receiving formal notices to or from PPA Customers;
provided, however, that Seller may informally communicate with PPA Customers
regarding routine, day- to-day Facility Services matters. For so long as Seller
is performing Facility Services in respect of a Facility, the Parties intend
that Seller shall be responsible for all operational activities in respect of
such Facility, including the performance of all obligations to PPA Customers
that are required to be performed physically at the Site. If a Party has any
uncertainty regarding which Party is responsible for particular obligations to
PPA Customers, the Party’s Manager shall discuss such matter with the other
Party’s Manager to implement the allocation of responsibility intended by this
Agreement and the Parties thereafter shall, if necessary, amend this Agreement
to clarify the Parties’ agreement regarding such allocation of responsibility.
(b) Until the expiration of the Extended Warranty Term, upon the expiration of
the Warranty Period with respect to any Facility(ies) Buyer may, at its option,
elect to renew the Warranty Period with respect to such Facility(ies) for a
period of one (1) additional year. The Warranty Period for each Facility shall
be automatically renewed for a period of one (1) additional year at the
termination of the existing Warranty Period if Buyer has not informed Seller in
writing of its election to terminate the Warranty Period at the end of such
existing Warranty Period at least thirty (30) days prior to the final date of
such existing Warranty Period. 33



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean039.jpg]
(c) Notwithstanding anything to the contrary herein, in the event that the
“Term” of any Customer PPA(s) with respect to any Facility(ies) is extended
pursuant to any provision therein providing for a day-for-day extension thereof,
then, the Parties may agree in writing to extend the Warranty Period for such
Facility(ies). Promptly following the Parties becoming aware of facts or
circumstances resulting in a day-for- day extension the “Term” of any PPA, the
Parties shall negotiate in good faith to mutually agree in writing (an
“Extension Agreement”) upon, among other things, any period during which the
Parties agree that the Facility will be idled and the number of days the
Warranty Period for such Facility will be extended. If the Parties enter into an
Extension Agreement for any Facility, (i) Buyer will not owe any Service Fees
during any days during the Facility idle period specified in the Extension
Agreement, (ii) during such idle period Seller will be obligated to perform only
such maintenance services for the Facility as are designed to facilitate a safe
and reliable restart of the Facility following such idle period, and (iii) Buyer
will owe Service Fees during the number of days the Warranty Period for such
Facility is extended pursuant to the Extension Agreement. Section 4.2 Operation
and Maintenance Services. Without limiting, and in furtherance of, Section 4.1,
Seller is hereby granted the right and authority (and, to the extent necessary
to carry out its functions hereunder, a limited power of attorney) and agrees,
for the benefit of Buyer, to operate safely and reliably each Facility and to
maintain during the Warranty Period in accordance with the terms of this
Agreement each such Facility in good condition and repair in accordance with the
Warranty Specifications, Performance Standards and Prudent Electrical Practices.
During the Warranty Period, the specific responsibilities of Seller under this
Agreement shall include the following: (a) Facility Operations. Seller shall
ensure that all Facility components are operated and maintained safely and in a
manner designed to meet the Warranty Specifications and Performance Standards
and as otherwise required under this Agreement. (b) Facility Maintenance. Seller
shall perform, or cause to be performed, all scheduled and unscheduled
maintenance required on the Facilities in order to perform in accordance with
the Warranty Specifications and Performance Standards. In that regard, Seller’s
responsibilities hereunder shall include, without limitation, promptly
correcting any Bloom System or BOF malfunctions, either by (x) recalibrating or
resetting the malfunctioning Bloom System or BOF, or (y) subject to Section
5.7(b), repairing or replacing Bloom System or BOF components which are
defective, damaged, worn or otherwise in need of repair or replacement. Seller
agrees to respond in a timely manner to any Facility outage or other casualty
that materially reduces power output or materially impairs the capability of the
Battery Solution to load shift, peak shave or run (with the Bloom System) in
islanded mode, by (i) promptly diagnosing the source of such issue and, (ii) if
on-Site Facility Services are required, using its best efforts to (A) dispatch
field service personnel to the Site within six (6) hours of Seller’s Knowledge
that such on-Site Facility Services are required, and (B) cause its field
service personnel to arrive at the applicable Site in order to commence repair
services at the applicable Facility no later than the next Business Day. Without
in any way limiting 34



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean040.jpg]
the foregoing, Seller shall in any event comply with any and all response
time(s) and/or corrective activity(ies) required by the applicable PPA(s). (c)
Repair and Replacement of Power Modules. Buyer agrees that Seller may replace
the power modules included in each Facility with power modules of a different
model provided that such replacement model has been subjected to inspections and
tests performed by Seller which indicate that such replacement power module
model is reasonably expected to perform at least as well as the model it
replaces; provided, however, that, upon Buyer’s request, Seller agrees to
promptly provide Buyer with copies of such inspection and test results.
Notwithstanding the foregoing, Seller represents to Buyer that it reasonably
expects that any repair or replacement of power modules to be made within five
(5) years of the date the applicable Facility was Placed in Service will have an
aggregate value of replaced parts that is less than eighty percent (80%) of the
Facility’s total value (the cost of the new parts plus the value of the
remaining Facility originally Placed in Service). (d) Personnel. Seller shall
ensure that all operations and maintenance functions contemplated by this
Section are performed by technically competent and qualified personnel (the
“Service Technicians”). Seller shall ensure that all Service Technicians: (i)
participate in a maintenance training program and receive confirmation of having
achieved the requisite level of proficiency for the tasks they are assigned to
perform, and (ii) attend periodic “refresher” training programs to the extent
Seller deems necessary, in its reasonable judgment. (e) Spare Parts. Seller
shall establish and maintain an adequate inventory of spare Components in one or
more locations to facilitate scheduled and unscheduled maintenance required on
the Facilities. (f) Programs and Procedures. Prior to the date of the
Commencement of Operations of the first Facility, Seller shall have adopted and
implemented programs and procedures, consistent with Prudent Electrical
Practices, intended to ensure safe and reliable operation of the Facilities.
Seller may update such programs and procedures from time-to-time during the Term
as it may determine appropriate, in its reasonable judgment and in accordance
with Prudent Electrical Practices. Buyer may, not more than once per calendar
year and at Buyer’s sole cost and expense, review such programs and procedures
from time to time to confirm compliance with Prudent Electrical Practices. Buyer
may from time to time provide comments on any such Seller programs and
procedures and Seller agrees to consider any such comments in good faith;
provided that Buyer’s review and comment on any such program or procedure will
not relieve Seller of any of its obligations under this Agreement. (g) PPA
Customer Complaints. Seller will promptly provide notice to Buyer if Seller has
received any written communication from any PPA Customer suggesting that such
PPA Customer is dissatisfied with the operational performance of any Facility or
with the manner in which EPC Services or Facility Services have been provided by
Buyer, Seller or any other Service Provider in respect of any Facility. If any
PPA Customer misdirects any written notice to Seller that should have been
delivered to 35



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean041.jpg]
Buyer under the applicable PPA or Site License, Seller shall promptly deliver
such written notice to Buyer. (h) PPA Customer Invoicing and Reports. Until such
time as Buyer is able to receive such data directly from the Facilities, Seller
will promptly, and in any case within three (3) Business Days following request
by Buyer, provide any operational data and other PPA Documentation necessary for
Buyer to invoice any PPA Customer for the output of any Facility or any other
amounts payable by the PPA Customer to Buyer under the applicable PPA. Seller
will provide reasonable assistance to Buyer in the performance of all ordinary
course reporting and other routine management responsibilities related to the
operation of any Facility (including preparing or causing to be prepared
reports, updated schedules and notices required to be prepared and delivered to
a PPA Customer pursuant to a PPA). (i) Operations and Maintenance Procedures.
Without in any way limiting Seller’s obligations pursuant to this Section 4.2,
Seller shall perform all operations and maintenance work in accordance with the
provisions of Schedule 4.2 attached hereto. (j) LREC Contracts Administration.
Seller will, (i) prepare and submit any and all filings, notices, communications
or other documents that are required under each LREC Contract on behalf of
Buyer, (ii) prepare and promptly pay on behalf of Buyer (and at no cost to
Buyer), any amounts required to be paid by Buyer under each LREC Contract, and
(iii) otherwise perform all routine administrative activities required of Buyer
under each LREC Contract. Buyer agrees to cooperate with Seller as requested
from time-to-time in connection with Seller’s obligations pursuant to this
Section 4.2(j) (at Seller’s sole cost and expense) including promptly executing
any documents required under each LREC Contract that must, by their nature, be
executed by Buyer; provided, however, that Seller will be responsible for any
liability resulting from such cooperation by Buyer. (k) Equinix PPA Compliance.
Seller will immediately provide notice to Buyer in the event that Seller knows
or has reason to believe that a Compliance Law Violation (as defined in the
Equinix PPA) or a breach of any of the representations, warranties or covenants
in Section 7.1(h)(i) of the Equinix PPA has occurred or will occur in connection
with any act or omission by Seller, Seller Affiliate, the Service Provider or a
Seller or Seller Affiliate agent, representative or subcontractor at any tier.
Section 4.3 Service Fees. (a) Buyer shall compensate Seller for the Facility
Services, on a calendar month basis, by paying Seller the “Service Fees” equal,
for each Facility, to (i) (A) the rate (in $/kW) specified in Exhibit M hereto
for such Facility for the applicable calendar month since the applicable
Facility achieved Commencement of Operations, multiplied by (B) the aggregate
System Capacity (in kW) of the Bloom Systems comprising the applicable Facility,
for the applicable calendar month, plus (ii) any additional Services Fees for
such Facility set forth on Exhibit M hereto based on the presence of a
Low-Pressure Gas Booster in such Facility. If Facility Services are provided by
Seller for a particular 36



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean042.jpg]
Facility for only a portion of any calendar month, the Service Fees due with
respect to such partial calendar month shall be pro-rated based on the number of
days such Facility Services were provided in respect of such Facility during the
calendar month. (b) Commencing on the date each Facility achieves Commencement
of Operations, with respect to each calendar month of such Facility’s Warranty
Period, the Service Fees shall be invoiced on a separate invoice (and not
pursuant to a Payment Notice) not later than five (5) Business Days prior to the
first day of such calendar month, and, subject to Section 3.4(d) and Section
5.4, shall be payable no later than the thirty (30) calendar days following such
proper delivery of such invoice; provided, that the pro rata Services Fees for
the calendar month in which a Facility achieves Commencement of Operations shall
be invoiced and paid with the Services Fees for the subsequent calendar month.
Interest shall accrue, unless being contested in good faith, daily on the
Service Fees not paid when due, at the lesser of the monthly rate of (i) one and
five-tenths percent (1.5%) and (ii) the highest rate permissible by law on such
unpaid balance. Seller shall be under no obligation to provide or perform
services hereunder for any Facility whose Service Fee, other than a Service Fee
disputed in good faith, has not been paid in full (or offset pursuant to Section
3.4(d), Section 5.7 or Section 5.8) within thirty (30) days of invoice until
such date upon which the Service Fee has been paid. (c) If Buyer disputes any
amount shown in an invoice issued by Seller in accordance with Section 4.3(a):
(i) Buyer must pay the undisputed portion of the invoice amount within the time
prescribed by Section 4.3(a), and (ii) liability for the disputed portion of
that invoice will be determined in accordance with the dispute resolution
procedure set out in Section 14.5. (d) Any disputed portion of an invoiced
amount which was not paid under Section 4.3(c) and is determined as being due to
Seller in accordance with the dispute resolution procedure set out in Section
14.5 must be paid by Buyer within ten (10) days of the determination of the
dispute in accordance with the procedure set out in Section 14.5 plus, if it is
determined in accordance with the dispute resolution procedures that the
disputed portion was not disputed in good faith, interest calculated in
accordance with Section 4.3(b). (e) Each Party shall have the sole and absolute
right to set off any undisputed amounts to which it is entitled to under this
Agreement, including under Section 3.4(d), Section 5.7 or Section 5.8, against
any amounts owed by such Party to the other Party under this Agreement. The
deduction of any such amounts shall operate for all purposes as a complete
discharge (to the extent of such deduction) of the obligation of such Party to
pay the amount from which such deduction was withheld and made. Neither the
exercise of, nor the failure to exercise, such right of setoff will constitute
an election of remedies or limit the applicable Party in any manner in the
enforcement of any other remedies that may be available to it. (f) Buyer will,
promptly following receipt thereof, remit to Seller any and all payments
received pursuant to the South Windsor LREC Contract. For the avoidance of 37



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean043.jpg]
doubt, Buyer shall be entitled to retain for its own account any and all
payments received under the Middletown LREC Contract, except that Buyer shall
remit to Seller any amounts received as a return of performance assurance,
contract security, or other similar amounts. Section 4.4 Remote Monitoring;
BloomConnect. (a) For purposes of monitoring the operational performance and
determining when repair services are necessary, Seller shall monitor and
evaluate the information gathered through remote monitoring of each Facility as
well as the maintenance and inspection Site visits. For so long as Seller is
responsible for the Facility Services in respect of any Facility, Seller shall
provide Buyer with “view only” access to any information gathered through remote
monitoring of such Facility. Such access shall be provided in real-time or as
close to real-time as practicable. (b) Notwithstanding anything to the contrary
set forth in Section 4.4(a), Seller shall provide Buyer with access to the
Battery Solution data as may be mutually agreed by the Parties following the
Original PUMA Agreement Date. (c) To the extent a PPA Customer has a right to
access BloomConnect or any successor software related to the management of its
purchase of energy under an applicable PPA, Seller shall provide access to such
PPA Customer for the same. Section 4.5 Permits. (a) Seller shall be responsible,
at its sole cost and expense, for maintaining and complying with all Permits
required to perform the Facility Services under this Agreement, and shall
promptly notify Buyer of any material challenges to the status of a Permit for a
Facility, or any other material issues or anticipated material issues relating
to obtaining or maintaining a Permit for a Facility. (b) Buyer agrees to
cooperate with and assist Seller in obtaining all Permits. (c) Seller agrees to
assist with the preparation and submission of all filings and notices of any
nature which are required to be made by Buyer under the terms of any Permit held
by Buyer or any Legal Requirements applicable to the Facilities or to Buyer on
account of the Facilities. Section 4.6 Service Providers. Seller may appoint one
or more unrelated third party(ies), who is appropriately qualified, licensed,
and financially responsible, to perform EPC Services and/or Facility Services
throughout the Term (each, a “Service Provider”). Seller shall submit such
appointment of any Major Service Provider to Buyer for its prior written
approval, which approval shall not be unreasonably withheld or delayed. No such
appointment nor the approval thereof by Buyer, however, shall relieve Seller of
any liability, obligation, or responsibility resulting from a breach of this
Agreement. “Major Service Provider” means any Service Provider that Seller
proposes to engage to perform any EPC Services and/or any Facility Services for
which the aggregate compensation to such Service Provider in any calendar year
is expected to be greater than [***] of the Services Fees paid to Seller in the
applicable calendar year. 38 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean044.jpg]
The Parties agree that each of the Major Service Providers set forth on Schedule
4.6 hereof are approved for all purposes by Buyer as of the Original PUMA
Agreement Date and the Agreement Date. Section 4.7 Rights to Deliverables. Buyer
agrees that Seller shall, except as expressly set forth herein, retain all
rights, title and interest, including Intellectual Property rights, in any
Training Materials provided to Buyer in connection with the services performed
hereunder. “Training Materials” means any and all materials, documentation,
notebooks, forms, diagrams, manuals and other written materials and tangible
objects, describing how to operate and maintain the Facilities, including any
corrections, improvements and enhancements which are delivered by Seller to
Buyer, but excluding any Documentation or other data and reports delivered to
Buyer in respect of any Facilities. Section 4.8 Coordination of Relationship.
(a) Seller’s Operations Manager. Seller shall at all times retain an operations
manager (the “Operations Manager”) who shall be dedicated to the overall
supervision and management of performance of Seller’s Facility Services
obligations under this Agreement. Seller’s initial Operations Manager is set
forth on Exhibit M attached hereto. Seller may, from time to time, designate
another individual as a proposed replacement for the Operations Manager by
notice to Buyer. Seller’s suggested replacement Operations Manager shall be
subject to Buyer’s approval, which may not be unreasonably withheld or delayed
in all instances. Where feasible, Buyer shall have the opportunity to meet the
replacement Operations Manager in person or telephonically prior to assignment.
Such meeting will take place telephonically except as otherwise agreed upon by
the Parties. Nothing in this paragraph shall prevent Seller from assigning
interim replacements on a temporary basis to enable it to continue to timely
perform its obligations while assignment of a permanent replacement is pending.
During the Warranty Term, Seller shall not assign the Operations Manager duties
that are inconsistent or that conflict with the obligations of the Operations
Manager in respect of his or her Facility Services duties. (b) Buyer Manager.
Buyer will appoint an individual to serve as its primary contact person with
regard to this Agreement (the “Buyer Manager”). Buyer’s initial Buyer Manager is
set forth on Exhibit M attached hereto. Buyer may, from time to time, designate
another individual as a proposed replacement for the Buyer Manager by notice to
Seller. (c) Manager Meetings. The Buyer Manager and the Operations Manager will
serve as each Party’s main contact to, and for, the other Party with regard to
day-to-day matters affecting the Parties’ relationship in relation to EPC
Services and Facility Services. The Buyer Manager and the Operations Manager (or
their designees) will meet, by phone or in person, as often as they feel
necessary to monitor and manage such day-to-day activities. Such managers shall
operate by consensus to the extent practicable but shall have no authority to
amend or waive compliance with the terms and conditions of this Agreement, or to
approve actions of the Parties that are 39



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean045.jpg]
inconsistent with this Agreement. Any such waivers or amendments shall be
implemented only as described in Section 14.1 or Section 14.2, as the case may
be. Section 4.9 Relocation or Removals of Equinix Power Modules. In the event
that a PPA permits the applicable PPA Customer to require the relocation or
removal of power modules, Buyer may, upon request made by such PPA Customer
pursuant to the provisions of the applicable PPA, require Seller to relocate or
remove power modules pursuant to this Section 4.9. (a) In the event that one or
more power modules are to be relocated pursuant to this Section 4.9, Seller
shall promptly perform all actions necessary for the removal of such power
modules from the original Site(s) and the transportation to, and reinstallation
and resumption of operations of, such power modules at the relocation Site(s)
determined in accordance with the applicable PPA. Seller shall bear all costs
associated with such relocation unless the applicable PPA Customer is required
to bear such costs pursuant to the terms of the applicable PPA, in which case
(i) Seller and Buyer shall cooperate in good faith to prepare appropriate
documentation of such costs, (ii) Buyer shall use all commercially reasonable
efforts to obtain payment from the applicable PPA Customer as permitted under
the applicable PPA, and (iii) Buyer will promptly remit to Seller all payments
obtained from the applicable PPA Customer in respect of such costs associated
with the relocation of the applicable power modules; and (b) In the event that
one or more power modules are to be removed pursuant to this Section 4.9, Seller
will promptly remove such power modules from the applicable Facility(ies), and
the Parties will cooperate in good faith to identify one or more Facilities in
the Portfolio at which to redeploy such power modules, either as additional
power modules installed in then-empty power module cabinets or to replace
operating power modules nearing the end of their useful life. In identifying
such Facilities, the Parties will consider (among other things) (i) the
availability of empty power module cabinets, (ii) wiring or other equipment
limitations, and (iii) any restrictions or limitations imposed by Legal
Requirements, the PPAs, and the applicable Interconnection Agreements. Until a
power module is redeployed pursuant to the terms of this Section 4.9(b), Seller
shall be responsible for the handling, shipping and storage of such power
module, and shall bear all risk of loss with respect thereto during such period.
Seller shall bear all costs associated with the redeployment of power modules
pursuant to the terms of this Section 4.9(b). Section 4.10 Remarketing and
Redeployment Assistance. The Parties acknowledge and agree that in certain
circumstances, Buyer (or certain of Buyer’s Affiliates) may be obligated to
attempt to remarket and redeploy certain Facilities in connection with the
termination of one or more PPAs with respect to such Facilities pursuant to the
applicable PPA or an agreement between Buyer (or the applicable Buyer Affiliate
or other predecessor-in-interest) and the applicable PPA Customer(s)
(“Redeployment Agreement”). In such event, Seller agrees to assist Buyer in its
efforts to resell or redeploy each such Facility, using at least that degree of
effort as is required of Buyer (or the applicable Buyer Affiliate or other
predecessor-in-interest) pursuant to the applicable Redeployment Agreement;
without in any way limiting the foregoing, Seller assistance shall include,
without limitation, taking the following actions for Buyer’s benefit upon
request: (a) on a nondiscriminatory basis with respect to other similar
equipment of Seller, distributing to its sales 40



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean046.jpg]
organization information on the availability, location and price of such
Facility, and agreeing to provide to a prospective purchaser of such unit or the
output thereof, as applicable, at no cost to such purchaser a certificate of
maintainability with respect to such unit, (b) cause such Facility to be
reinstalled at the applicable purchaser’s site at Seller’s then prevailing
installation rates, including procuring and installing any necessary BOF
equipment related thereto, (c) cause such Facility to be refurbished or
reconfigured as necessary or appropriate to facilitate such resale or
redeployment, and (d) enter into an operations and maintenance agreement for all
necessary operations and maintenance services necessary to operate such Facility
following resale or redeployment at Seller’s then prevailing maintenance rates
for similar equipment and including a scope of work, performance guaranties, and
indemnification provisions similar in all material respects to the Customer PPA
pursuant to which the applicable Facility was originally installed. All of
Seller’s reasonable costs and expenses (including a reasonable allocation of
personnel hours) incurred in connection with the actions described in this
Section 4.10 shall be reimbursed by Buyer, and Seller will reasonably cooperate
with Buyer to provide Buyer with any documentation that is required pursuant to
the applicable Customer PPA or Redeployment Agreement to support such costs and
expenses. Section 4.11 Calculation of Indexed PPA Tolling Rates. In the event
that a PPA provides for the calculation of the Tolling Rate for any System(s) as
of any time based on external factors such as the prevailing price of
electricity, electricity transmission and delivery, natural gas prices, or other
factors (each, an “Indexed PPA”), Seller shall perform all required calculations
of the Tolling Rate(s) on behalf of Buyer in accordance with the requirements of
the applicable Indexed PPA, and Buyer hereby authorizes Seller to act as Buyer’s
agent for the limited purpose of performing such calculations and interacting
with the applicable PPA Customer(s) to finalize such Tolling Rate(s) from time
to time in accordance with the provisions of the applicable Indexed PPA;
provided, however, that, in the event of any dispute between Seller and the
applicable PPA Customer(s) regarding the calculations of the Tolling Rate(s),
Seller shall provide prompt notice to Buyer of such dispute and thereafter Buyer
shall have right to participate in and control all negotiations and to resolve
such dispute with the applicable PPA Customer(s) regarding the calculations of
such Tolling Rate(s). Seller shall deliver to Buyer the results of Seller’s
calculations of the Tolling Rate(s) under each applicable Indexed PPA at least
five (5) Business Days prior to the date such calculations are to be delivered
to the applicable PPA Customer so that Buyer may confirm Seller’s calculations,
and shall not provide any such calculation to the applicable PPA Customer until
Buyer has confirmed Seller’s calculations. In the event that Buyer believes
Seller has made any calculation errors, the Parties shall cooperate in good
faith to resolve any discrepancies between Seller’s calculations and Buyer’s
calculations prior to the date on which such calculations must be delivered to
the applicable PPA Customer pursuant to the terms of the applicable Indexed PPA,
and as between Buyer and Seller any discrepancies that remain unresolved after a
period of three (3) Business Days of discussions shall be resolved in favor of
Buyer. Section 4.12 Indexed PPA Tolling Rate Guaranty. (a) Seller hereby
guarantees that the Tolling Rates pursuant to each Indexed PPA will equal or
exceed the applicable “Projected Tolling Rates” for each of the applicable
periods set forth on Exhibit L (each such period and the last day of each such
period, a “Calculation Period” and a “Calculation Date,” respectively) during
the first 41



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean047.jpg]
twenty years of the term (including any extensions) of such Indexed PPA, and
shall compensate Buyer for any shortfall in revenues pursuant to the Indexed
PPAs in the event the aggregate revenues realized using actual Tolling Rates
under the Indexed PPAs do not equal or exceed the aggregate revenues that would
have been realized using Projected Tolling Rates, calculated on a
weighted-average, net present value basis (the “Indexed PPA Tolling Rate
Guaranty”). The Indexed PPA Tolling Rate Guaranty shall be calculated and paid
as set forth in this Section 4.12. (b) Seller shall determine, within ten (10)
Business Days following each Calculation Date under each Indexed PPA, whether
the Actual Revenues for each Facility installed under such Indexed PPA equaled
or exceeded the Projected Revenues for such Facility in the
immediately-preceding Calculation Period. (c) If such calculation indicates that
the Actual Revenues for a Facility for the applicable Calculation Period were
greater than the Projected Revenues for the applicable Calculation Period, then
the excess (in dollars) of Actual Revenues over Projected Revenues shall be
recorded as a positive balance in the Indexed PPA Tolling Rate Guaranty Bank,
after discounting such amount to reflect the net present value of such amount on
the basis of a [***] cost of capital from Commencement of Operations of the
applicable Facility through the Calculation Date. (d) If such calculation
indicates that the Actual Revenues for a Facility for the applicable Calculation
Period were less than the Projected Revenues for the applicable Calculation
Period, then the excess (in dollars) of Projected Revenues over Actual Revenues
shall be recorded as a negative balance in the Indexed PPA Tolling Rate Guaranty
Bank, after discounting such amount to reflect the net present value of such
amount on the basis of a [***] cost of capital from Commencement of Operations
of the applicable Facility through the Calculation Date. (e) Seller shall report
the balance of the Indexed PPA Tolling Rate Guaranty Bank to Buyer within thirty
(30) days of each calculation made pursuant to Section 4.12(c) and Section
4.12(d), including details regarding the calculation of any adjustments of such
Indexed PPA Tolling Rate Guaranty Bank made pursuant to Section 4.12(c) and
Section 4.12(d) not previously reported by Seller. (f) The sum of all of the
amounts recorded from time to time in the Indexed PPA Tolling Rate Guaranty Bank
as of a particular date for a particular Facility pursuant to Section 4.12(c)
and Section 4.12(d) are referred to herein as the “Facility Recorded
Adjustments.” For purposes of determining the Indexed PPA Tolling Rate Guaranty
Bank as of a given date (each, a “Guaranty Bank Determination Date”) for each
Facility with Facility Recorded Adjustments, the Facility Recorded Adjustments
amount shall be increased on the basis of a [***] cost of capital from
Commencement of Operations of the applicable Facility through the Guaranty Bank
Determination Date (the “Adjusted Facility Recorded Adjustments”). The aggregate
of the Adjusted Facility Recorded Adjustments for all Facilities with Facility
Recorded Adjustments as of the Guaranty Bank Determination Date is equal to the
Indexed PPA Tolling Rate Guaranty Bank balance as of such date. 42 [***]
Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean048.jpg]
(g) Seller shall determine, within ten (10) Business Days following the fifth
(5th), tenth (10th), fifteenth (15th), and, if Projected Tolling Rates are set
forth on Exhibit L for a twenty (20) year term (including any extensions),
twentieth (20th) anniversary of the Commencement of Operations Date of the final
Facility installed pursuant to an Indexed PPA, as described in Section 4.12(f),
the Indexed PPA Tolling Rate Guaranty Bank balance using the date of such
anniversary as the applicable Guaranty Bank Determination Date. Seller shall
report the balance of the Indexed PPA Tolling Rate Guaranty Bank to Buyer within
ten (10) days of each such determination made pursuant to the immediately
preceding sentence, including details regarding the calculation thereof, and, if
the Indexed PPA Tolling Rate Guaranty Bank as of such anniversary has a negative
balance, then Seller shall make a payment to Buyer within fifteen (15) days of
receipt of such claim equal to the absolute value of the balance of the Indexed
PPA Tolling Rate Guaranty Bank. Upon payment of such amount, the Indexed PPA
Tolling Rate Guaranty Bank and all Facility Recorded Adjustments for all
Facilities with Facility Recorded Adjustments as of such Guaranty Bank
Determination Date shall be reset to zero as of such Guaranty Bank Determination
Date. (h) If Seller fails to perform any calculations of Facility Recorded
Adjustments or any calculation of the Indexed PPA Tolling Rate Guaranty Bank
balance within the periods required by this Section 4.12, Buyer may perform its
own calculations and inform Seller of the results of such calculations, which
shall be binding on the Parties unless Seller notifies Buyer of any calculation
errors within fifteen (15) Business Days of Seller’s receipt of Buyer’s
calculations. (i) If a Party disagrees with any calculations of the other Party,
that Party shall notify such other Party of such disagreement within fifteen
(15) Business Days of receipt of such other Party’s calculations. Following any
notice of dispute under this Section 4.12(f), the Parties shall handle such
dispute under Section 14.5. (j) For purposes of the Indexed PPA Tolling Rate
Guaranty, the following terms shall have the following meanings: (i) “Actual
Revenues” means, for a Facility, the product (A) of (x) the Actual kWh delivered
by such Facility in the applicable period, multiplied by (y) the actual Tolling
Rate for such Facility in the applicable period, less (B) a ratable portion of
any Sharing Payments owed by Buyer to the applicable PPA Customer for such
period (calculated on the basis of the applicable Facility’s pro rata portion of
the aggregate System Capacity of all Facilities installed pursuant to the
applicable Indexed PPA that have achieved Commencement of Operations). (ii)
“Projected Revenues” means, for a Facility, the product of (A) the Actual kWh
delivered by such Facility in the applicable period, multiplied by (B) the
Projected Tolling Rate for such Facility in the applicable period. (iii)
“Sharing Payments” means, for each Indexed PPA, any payments owed by Buyer to
the applicable PPA Customer (including offsets against amounts 43



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean049.jpg]
owed by such PPA Customer to Buyer) that are calculated on the basis of the
escalation of the Tolling Rate(s). ARTICLE V. WARRANTIES Section 5.1 Facility
Services Warranty. Without limiting Seller’s obligations under ARTICLE IV,
during the Warranty Period, Seller shall perform, or cause to be performed, all
such Facility Services in respect of the Bloom Systems and the BOF necessary for
the Portfolio to perform in accordance with the Warranty Specifications (the
“Facility Services Warranty”). Section 5.2 Performance Guaranty. (a) During the
Warranty Period, Seller shall determine within ten (10) Business Days after the
end of each calendar year, whether the Portfolio has delivered to the applicable
Interconnection Points the Minimum kWh for purposes of the Performance Guaranty
during such calendar year (“Performance Guaranty”). (b) If such calculation
indicates that the Actual kWh delivered by the Portfolio was greater than the
Minimum kWh during such calendar year, then the difference (in kWh) between
Actual kWh less Minimum kWh shall be recorded as a positive balance in the
Performance Guaranty Bank. (c) If such calculation indicates that the Actual kWh
delivered by the Portfolio was less than the Minimum kWh during such calendar
year, then the difference (in kWh) between Minimum kWh less Actual kWh shall be
recorded as a negative balance in the Performance Guaranty Bank. (d) Seller
shall report the balance of the Performance Guaranty Bank to Buyer within thirty
(30) days of the end of each calendar year. If Seller fails to perform any
Performance Guaranty calculation within the periods required by this Section
5.2, Buyer may perform its own calculations and may make a claim under Section
5.7. An example of a Performance Guaranty calculation is attached as Annex C.
Section 5.3 Efficiency Warranty. During the Warranty Period, Seller shall
determine for each full calendar month within five (5) Business Days after the
end of such month whether each Facility that has achieved Commencement of
Operations has performed at the Minimum Efficiency Level (the “Efficiency
Warranty”). If the Minimum Efficiency Level has not been met during such month,
then Seller shall so notify Buyer in writing of the basis of its determination
and Buyer may make a claim under Section 5.7. If Seller fails to perform any
Efficiency Warranty calculation within the periods required by this Section 5.3,
Buyer may perform its own calculations and may make a claim under Section 5.7.
Section 5.4 Performance Warranty. (a) During the Warranty Period, Seller shall
determine within ten (10) Business Days after the end of each Calendar Quarter,
whether the Portfolio has delivered to the 44



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean050.jpg]
applicable Interconnection Points the Minimum kWh for purposes of the
Performance Warranty during such Calendar Quarter (“Performance Warranty”). (b)
If such calculation indicates that the Actual kWh delivered by the Portfolio was
greater than the Minimum kWh during such Calendar Quarter, then the difference
(in kWh) between Actual kWh less Minimum kWh shall be recorded as a positive
balance in the Performance Warranty Bank. (c) If such calculation indicates that
the Actual kWh delivered by the Portfolio was less than the Minimum kWh during
such Calendar Quarter, then the difference (in kWh) between Minimum kWh less
Actual kWh shall be recorded as a negative balance in the Performance Warranty
Bank. (d) Seller shall report the balance of the Performance Warranty Bank to
Buyer within thirty (30) days of the end of each Calendar Quarter. At any time
the Performance Warranty Bank has a negative balance, Buyer may make a claim
under Section 5.7. If Seller fails to perform any Performance Warranty
calculation within the periods required by this Section 5.4, Buyer may perform
its own calculations and may make a claim under Section 5.7. An example of a
Performance Warranty calculation is attached as Annex C. Section 5.5 Portfolio
Warranty. (a) Subject to Section 13.5(a), Seller warrants to Buyer that (i) each
Bloom System upon Commencement of Operations will conform to the Bloom System
Specifications, (ii) each Facility will be free from defects in design,
materials and workmanship until the first anniversary of the Commencement of
Operations for such Facility, and (ii) the Portfolio and each Facility will
comply with the Warranty Specifications applicable to the Portfolio or such
Facility, as the case may be, during the Warranty Period (collectively, the
“Portfolio Warranty”). (b) Seller agrees to correct, at Seller’s sole expense,
all Bloom Systems or BOF provided, or BOF Work performed, by it or its
subcontractors under this Agreement which proves to be defective in design,
materials, or workmanship during the Manufacturer’s Warranty Period for each
Facility. WITHOUT IN ANY WAY LIMITING (I) SELLER’S OBLIGATION TO INDEMNIFY BUYER
PURSUANT TO (A) SECTION 5.8, (B) SECTION 13.3(A)(II) IN RESPECT OF A BREACH OF A
PPA OR SITE LICENSE ATTRIBUTABLE TO A DEFECTIVE FACILITY AS STATED ABOVE OR A
BREACH OF SECTION 8.1(M), AND/OR (C) WITH RESPECT TO THIRD PARTY CLAIMS PURSUANT
TO SECTION 13.3(A), OR (II) ANY OTHER EXPRESS REMEDY SET FORTH HEREIN THAT MAY
BE AVAILABLE IN CONNECTION WITH A SELLER FAILURE TO TIMELY CORRECT DEFECTIVE
BLOOM SYSTEMS, BOF, OR BOF WORK (INCLUDING, WITHOUT LIMITATION, A SELLER
OBLIGATION TO REMOVE OR REPURCHASE A DEFECTIVE BLOOM SYSTEM), BUYER’S SOLE
REMEDY FOR A BREACH OF THE WARRANTY SET FORTH IN SECTION 5.5(A)(II) SHALL BE THE
CORRECTION OF DEFECTIVE FACILITY AS STATED ABOVE. 45



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean051.jpg]
(c) The Portfolio Warranty is not transferable to any third person, including
any Person who buys a Facility from Buyer, without Seller’s prior written
consent (which shall not unreasonably be withheld). (d) Any period of time in
which the Warranty Specifications are not met shall not extend the Warranty
Period. Section 5.6 Exclusions. The Portfolio Warranty shall not cover any
obligations on the part of Seller to the extent caused by or arising from (a)
the Bloom Systems or BOF being affected by vandalism or other third-party’s
actions or omissions occurring after Commencement of Operations (other than to
the extent that Seller, Seller Affiliate, the Service Provider or a Seller
subcontractor fails to properly protect the Bloom Systems and was required to do
so under the Transaction Documents); (b) any failure relating to a PPA
Customer’s failure to supply natural gas as required under the applicable PPA;
(c) Buyer’s (as opposed to Seller, Seller Affiliate, the Service Provider or a
subcontractor thereof) or a PPA Customer’s removal of any safety devices; (d)
any conditions caused by unforeseeable movement in the environment in which the
Bloom Systems are installed (provided that normal soil settlement, shifting,
subsidence or cracking will not constitute ‘unforeseeable movement’); (e)
accidents, abuse, improper third party testing (unless caused by Seller, Seller
Affiliate, the Service Provider or a subcontractor thereof) or Force Majeure
Events, (f) installation, operation, repair or modification of the Bloom Systems
or BOF by anyone other than Seller or Seller’s authorized agents; or (g) a
failure of any Battery Solution to perform in accordance with any warranty(ies)
provided by the Battery Solution Manufacturer (excluding any such failure of the
Battery Solution that is attributable to a Bloom Component Defect). SELLER SHALL
HAVE NO OBLIGATION UNDER THE PORTFOLIO WARRANTY AND MAKES NO REPRESENTATION AS
TO BLOOM SYSTEMS OR BOF WHICH HAVE BEEN OPENED OR MODIFIED BY ANYONE OTHER THAN
SELLER, SELLER’S AFFILIATE, A SERVICE PROVIDER OR SUBCONTRACTOR, OR ANY OF SUCH
PERSON’S REPRESENTATIVES, IN EACH CASE TO THE EXTENT OF ANY DAMAGE OR OTHER
NEGATIVE CONSEQUENCE OF SUCH OPENING OR MODIFICATION. Section 5.7 Portfolio
Warranty Claims. (a) Subject to the provisions of Section 13.5(a), if Buyer
desires to make a Portfolio Warranty claim during the Warranty Period, Buyer
must notify Seller of the defect or other basis for the claim in writing. (b)
If, after the annual adjustment to the Performance Guaranty Bank, such
Performance Guaranty Bank has a negative balance, then Buyer may make a claim
under the Performance Guaranty. Upon verification of such claim Seller shall
make a payment to Buyer within ten (10) days of receipt of such claim equal to
(i) the absolute value of the balance of the Performance Guaranty Bank,
multiplied by (ii) the Performance Guaranty Payment Rate. Upon payment of such
amount, the Performance Guaranty Bank shall be reset to zero. Notwithstanding
anything to the contrary set forth in this Agreement, Seller’s cumulative
aggregate liability for all claims related to the Performance Guaranty shall not
exceed the Performance Guaranty Payment Cap. 46



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean052.jpg]
(c) In the case of a claim relating to the Efficiency Warranty, upon receipt of
such claim and verification by Seller that such Efficiency Warranty is
applicable, Seller or its designated subcontractor will promptly, and in all
cases within ninety (90) days, repair or replace, at Seller’s sole option and
discretion, any Bloom System(s) or any portion of the BOF whose repair or
replacement is required in order for the applicable Facility to perform
consistent with the Efficiency Warranty. If Seller is obligated to repair or
replace any Facility pursuant to this Section 5.7(c) and such repair or
replacement is not feasible (as determined at Seller’s sole option and
discretion) and Seller notifies Buyer to such effect, Seller will refund to
Buyer the Refund Value of such Facility (calculated as of the date of such
refund), in which case Seller shall be deemed to have taken title to such
Facility, and such Facility shall be deemed to no longer constitute a portion of
the Portfolio. Seller shall make such determination as to the feasibility of
repair or replacement as promptly as practicable, but in any event within ninety
(90) days after Seller’s receipt of notice of the claim unless the specific
nature of the problem requires a longer period in which to make such
determination (in which case Seller must make a determination within a
reasonable time) provided that such longer period for a determination does not
cause any breach of a PPA. In the event that Seller has not completed the repair
or replacement of any Facility within ninety (90) days of the date on which
Seller received notice of a claim (or within one hundred twenty (120) days if
the specific nature of the problem required a period longer than ninety (90)
days in which to determine the feasibility of repair or replacement), or
repurchased the Facility in the time period in this Section 5.7(c) then Buyer
has the right to require Seller (in which case Seller agrees) to procure return
of the Facility in question to Seller (at Seller’s cost) and Seller will refund
to Buyer the Refund Value of such Facility, in which case Seller shall be deemed
to have taken title to such Facility upon payment of the Refund Value, and such
Facility shall be deemed to no longer constitute a portion of the Portfolio and
shall be removed as described in the previous sentence. The rights and
obligations of the Parties under this this Section 5.7(c) are in addition to and
separate from any other rights of Buyer under this ARTICLE V. (d) In the event
of a claim relating to the Performance Warranty, upon receipt of such notice and
verification by Seller that such Performance Warranty is applicable, Seller or
its designated subcontractor will promptly, and in all cases prior to the final
day of the immediately following Calendar Quarter, repair or replace, at
Seller’s sole option and discretion, a sufficient number of Underperforming
Facilities in order for the Portfolio to perform consistent with the Performance
Warranty at the end of such Calendar Quarter. If Seller is obligated to repair
or replace any Facilities pursuant to this Section 5.7(d) and such repair or
replacement is not feasible (as determined at Seller’s sole option and
discretion) and Seller notifies Buyer to such effect, Seller will refund to
Buyer the Refund Value of such number of Underperforming Facilities (calculated
as of the date of such refund) as will cause the remaining Portfolio to comply
with the Performance Warranty calculated through the final day of the applicable
Calendar Quarter, in which case Seller shall be deemed to have taken title to
such Underperforming Facilities, and such Underperforming Facilities shall be
deemed to no longer constitute a portion of the Portfolio. Seller shall make
such determination as to the feasibility of repair or replacement as promptly as
practicable, but in any event within ninety (90) days after Seller’s receipt of
notice of the claim unless the specific 47



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean053.jpg]
nature of the problem requires a longer period in which to make such
determination (in which case Seller must make a determination within a
reasonable time) provided that such longer period for a determination does not
cause any breach of a PPA. In the event that Seller has not completed the repair
or replacement of such sufficient number of Underperforming Facilities within
ninety (90) days of the date on which Seller received notice of a claim, or
repurchased such sufficient number of Underperforming Facilities in the time
period in this Section 5.7(d), then Buyer has the right to require Seller (in
which case Seller agrees) to procure return of such number of Underperforming
Facilities (calculated as of the date of such refund) as will cause the
remaining Portfolio to comply with the Performance Warranty calculated through
the final day of the applicable Calendar Quarter) and Seller will refund to
Buyer the Refund Value of such Underperforming Facilities, in which case Seller
shall be deemed to have taken title to such Underperforming Facilities upon
payment of the Refund Value, and such Facilities shall be deemed to no longer
constitute a portion of the Portfolio and shall be removed as described in the
previous sentence. In the event that Seller is obligated to repurchase any
Underperforming Facilities pursuant to this Section 5.7(d) in connection with a
Performance Warranty claim, the first Underperforming Facility repurchased shall
be the Facility with the lowest output as a factor of its System Capacity in the
prior Calendar Quarter, followed by the next lowest, and so on until Seller’s
repurchase obligations are satisfied. (e) Buyer is hereby notified that
refurbished parts may be used in repair or replacement activities, provided that
(i) any such refurbished parts will have passed the same inspections and tests
performed by Seller on its new parts of the same type before such refurbished
parts are used in any repair or replacement, and (ii) Seller shall within thirty
(30) days of a written request therefor by Buyer, provide a report for any or
all Bloom Systems purchased hereunder that lists all components that have been
replaced in any individual Bloom System. If it is determined that a Facility
will be removed pursuant to Section 5.7(c) or Section 5.7(d), Seller shall at
its sole cost and expense remove the Facility and all ancillary equipment
(including the concrete pad and any other improvements to the applicable Site to
the extent required under the applicable PPA or Site License) from the
applicable Site, restoring the Site to its condition before the installation,
including closing all utility connections and properly sealing any Site
penetrations in the manner required by all Legal Requirements and the applicable
PPA or Site License. (f) WITHOUT IN ANY WAY LIMITING (I) SELLER’S OBLIGATION TO
INDEMNIFY BUYER PURSUANT TO SECTION 13.3(A)(II) IN RESPECT OF A BREACH OF
SECTION 8.1(M), EXCEPT AS EXPLICITLY SET FORTH IN SECTION 5.8, THE REMEDIES SET
FORTH IN THIS SECTION 5.7 ARE BUYER’S SOLE AND EXCLUSIVE REMEDY, AND SELLER’S
SOLE AND EXCLUSIVE LIABILITY, ARISING OUT OF A FAILURE OF ANY FACILITY OR THE
PORTFOLIO, AS APPLICABLE, TO PERFORM IN ACCORDANCE WITH THE WARRANTY
SPECIFICATIONS. 48



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean054.jpg]
Section 5.8 Indemnification Regarding Performance Under PPAs. (a) Without in
anyway limiting and in addition to Buyer’s remedies pursuant to Section 5.2 to
Section 5.7, inclusive, in the event that Buyer incurs any liability to a PPA
Customer with respect to any performance guarantee, any power performance
shortfall, any efficiency warranty or any cost excess, including payments made
or to be made by Buyer to a PPA Customer to reimburse such PPA Customer for any
deficiency in the benefits received by such PPA Customer under the applicable
state incentive programs for any PPA (collectively the “PPA Warranties”), Seller
shall indemnify and hold Buyer harmless for any such liability, costs and
expenses incurred by Buyer pursuant to such PPA Warranties (“PPA Warranty
Reimbursement Payment”) except to the extent such liability results from a
failure (not attributable to a Bloom Component Defect) of the Battery Solution
to perform in accordance with any warranty(ies) provided by the Battery Solution
Manufacturer. Without in any way limiting and in addition to the foregoing, in
the event that the failure of any Bloom System(s) to comply with any PPA
Warranty causes the termination of a PPA (in whole or in part), then (i) Buyer
may return the applicable Bloom System(s) to Seller and Seller will refund to
Buyer the Refund Value of such Bloom Systems, in which case Seller shall be
deemed to have taken title to such Bloom Systems, and such Bloom System shall be
deemed to no longer constitute a portion of the Portfolio, and (ii) Seller shall
indemnify and hold Buyer harmless for any amount Buyer is liable to a PPA
Customer in connection with such termination. If it is determined that a Bloom
System will be removed pursuant to this Section 5.8(a), Seller shall at its sole
cost and expense remove the Bloom System and any other ancillary equipment
(including the concrete pad and any other improvements to the applicable Site to
the extent required under the applicable PPA or Site License) from the
applicable Site, restoring the Site to its condition before the installation,
including closing all utility connections and properly sealing any Site
penetrations in the manner required by all Legal Requirements and the applicable
PPA or Site License. For the avoidance of doubt, claims, credits, reimbursements
and any other payments made under this Section 5.8(a) are not subject to the cap
set forth in Section 5.7(b) with respect to claims relating to the Performance
Guaranty and shall not count against such cap. (b) PPA Warranty Reimbursement
Payments owed pursuant to Section 5.8(a) shall be calculated by Seller on the
first Business Day following the end of each Calendar Quarter and paid no later
than the fifth Business Day of the Calendar Quarter immediately following the
Calendar Quarter with respect to which such PPA Warranty Reimbursement Payment
arose. (c) Notwithstanding anything to the contrary set forth herein, Seller
shall have no liability to Buyer under this Section 5.8 to the extent that
Seller’s liability under any PPA Warranty is increased due to such PPA Warranty
having been modified, amended, or otherwise changed in any way from the terms of
such PPA Warranty as set forth in the applicable PPA as of the Original PUMA
Agreement Date (or, for PPAs added after the Original PUMA Agreement Date, as
set forth in the applicable PPA as of such date) unless Seller has consented in
writing to such modification, amendment, or change. 49



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean055.jpg]
Section 5.9 Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN ARTICLE VIII, THIS ARTICLE V AND THE OTHER TRANSACTION DOCUMENTS, THE
FACILITIES ARE TRANSFERRED “AS IS, WHERE IS”, AND SELLER EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
LIABILITIES, OPERATIONS OF THE FACILITIES, VALUE OR QUALITY OF THE FACILITIES OR
THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER INCIDENTS OF THE
FACILITIES. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE
VIII, THIS ARTICLE V AND THE OTHER TRANSACTION DOCUMENTS, SELLER SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE FACILITIES, OR ANY
PART THEREOF. NO PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR
REPRESENTATION CONCERNING THE PERFORMANCE OF THE FACILITIES. Section 5.10 Title.
Title to all replacement items, parts, materials and equipment supplied under or
pursuant to this Agreement to Buyer shall transfer to Buyer upon installation or
inclusion in a Facility. Upon replacement of an item or part as part of the
Facility Services provided hereunder, Seller shall be obligated to remove such
item or part and shall have the right to dispose of such replaced property in
any manner that it chooses in its sole discretion. ARTICLE VI. RECORDS AND
AUDITS Section 6.1 Record-Keeping Documentation; Audit Rights. (a) Seller shall
ensure that records concerning Seller’s EPC Services and Facility Services
activities hereunder are properly created and maintained at all times in
accordance with all Legal Requirements, including FERC requirements regarding
record retention for Holding Companies in 18 C.F.R. Part 368 and any successor
regulations to the extent applicable to Seller. Such records shall include, but
not be limited to, the following: (i) records and documentation in respect of
each Facility’s satisfaction of each Milestone, including records and
documentation regarding the shipment of Bloom Systems and BOF, the completion of
BOF Work, the achievement of Commencement of Operations, and the fact and
date(s) such Facility has achieved each of the four separate criteria set forth
the definition of “Placed in Service”; (ii) a separate “Maintenance
Specification Log” for each Facility in a paper or electronic format (with
entries made for each inspection, including any discrepancies found during such
inspection), a copy of which shall be submitted, in paper or electronic format,
to Buyer along with the corresponding Quarterly Reports; (iii) a Site service
report completed in respect of each inspection, repair, replacement, service or
other activity or observation made by or on behalf of Seller 50



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean056.jpg]
in connection with its responsibilities hereunder, detailing the nature of the
problems with a Facility detected, if any, and the specifics of the problem
resolution and submitted to Buyer within ten (10) Business Days of the date when
such problem is resolved or within ten (10) Business Days of a routine
inspection or service that did not identify any issues; (iv) a monthly report
submitted to Buyer within fifteen (15) days after the end of each month
(“Monthly Report”) detailing and documenting, on a monthly basis, the (A)
Efficiency and total output (in kWh) of each Facility comprising the Portfolio,
and (B) total output (in kWh) of the Portfolio, in each case for the preceding
month; (v) records and documentation in respect of each Facility or the
Portfolio, as applicable, regarding the compliance of such Facility or the
Portfolio, as applicable, with the Warranty Specifications and any applicable
PPA Warranties during the Warranty Period; (vi) any other records, reports, or
other documentation related to the production and sale of energy from the
Facilities or that Buyer is required to maintain in respect of any Facility
under any applicable PPA; (vii) until the Commencement of Operations Date of the
final Facility to achieve such milestone, a “Construction Report” delivered in
connection with the Payment Notice corresponding to each invoice delivered
pursuant to Section 2.3(a)(iii), specifying (A) the forecasted commencement of
construction date, shipment date and Commencement of Operations Date of each
Facility projected to be included in the Portfolio, (B) the actual commencement
of construction date, shipment date and Commencement of Operations Date of each
Facility included in the Portfolio as of the date of such Construction Report,
and (C) a summary narrative regarding the source of any delays in the
achievement of any of the foregoing milestones as compared to the dates
forecasted in the immediately prior Construction Report; and (viii) any other
records, reports, or other documentation reasonably requested by Buyer,
including as necessary to support any ITC eligibility determination with respect
to a Facility. Seller agrees to use commercially reasonable efforts to promptly
provide such documentation to Buyer, and shall provide a reasonable explanation
for any inability to provide such documentation. (b) All such records required
to be created and maintained pursuant to Section 6.1(a) shall (i) be kept
available at Seller’s office and made available for Buyer’s inspection upon
request at all reasonable times, and (ii) be retained for the relevant retention
period provided in 18 C.F.R. § 368.3 or any successor regulation as amended from
time, to the extent applicable to Seller, or any longer period required under
any PPA. Any documentation prepared by Seller during the Term for the purposes
of this Agreement shall be directly prepared for Buyer’s benefit and immediately
become Buyer’s property. Any such documentation shall be stored by Seller on
behalf of Buyer 51



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean057.jpg]
until its final delivery to Buyer. Seller may retain a copy of all records
related to each Facility for future analysis. (c) Buyer shall have the right no
more than once during any calendar year and going back no more than two (2)
calendar years preceding the calendar year in which an audit takes place, upon
reasonable prior written notice, including using an independent public
accounting firm reasonably acceptable to Seller, to examine such records during
regular business hours in the location(s) where such records are maintained by
Seller for the purposes of verifying Buyer’s compliance with its obligations
hereunder, including the accuracy of Monthly Reports and Seller’s calculations
in respect of Warranty Specifications and applicable PPA Warranties; provided,
however, that such records may be audited only once under this Section 6.1(c).
Buyer shall pay the cost of the audit unless the results of the audit reveal
that the Minimum kWh or Actual kWh reported by Buyer in respect of the Portfolio
or any Facility during any calendar year that is audited exceeds by five percent
(5%) or more the true Minimum kWh or Actual kWh, as the case may be, in which
case Seller shall pay the audit costs. Section 6.2 Reports; Invoicing
Information; Other Information. Without in any way limiting Seller’s other
reporting, notification, and other similar obligations under this Agreement,
during the Warranty Period, Seller shall furnish to Buyer the following reports,
notices, and other information regarding the Bloom Systems (which may be
effected by e-mail communication to the Buyer Manager or other appropriate Buyer
representative): (a) Promptly upon Seller’s knowledge of any event or
circumstance which could materially delay or prevent its performance of any of
Seller’s obligations under any PPA, notice of such event or circumstance in
reasonable detail; (b) Promptly upon Seller’s knowledge of the occurrence of any
damage to any Facility or Site, notice of such damage in reasonable detail; (c)
Promptly (and in any case within three (3) Business Days) following Seller’s
final determination of the applicability thereof, notice that the operation of a
Facility has experienced any of the circumstances described in clauses (i)
through (iv) of the definition of “Minimum kWh” herein; (d) Promptly upon
Seller’s knowledge, notice that any Facility was or is not in compliance with
any PPA Warranty during any period; (e) Any information Buyer may reasonably
request in connection with any claim filed by Buyer under any insurance
maintained with respect to the Facilities, and any information such insurance
providers may reasonably request in connection with such claim; and (f) Seller
shall, upon Buyer’s reasonable request, make available to Buyer appropriate
members of Seller’s senior technical personnel to discuss any performance issues
relating to (i) any Facility that experienced a reduction in average output in
any calendar month as compared to the immediately preceding calendar month
exceeding five percent (5%), or (ii) any component of the Battery Solution. 52



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean058.jpg]
ARTICLE VII. DATA ACCESS Section 7.1 Access to Data and Meters. Throughout the
Term, and thereafter to the extent relevant to calculations necessary for
periods prior to the end of the Term and subject to any confidentiality
obligation owed to any third party, any limitations under Legal Requirements as
determined by Buyer in its reasonable discretion, and/or any restrictions on the
disclosure of information which may be subject to intellectual property rights
restricting disclosure, at the sole cost of Seller: (a) Buyer shall grant Seller
access to all data relating to the electricity production of each Facility, it
being understood that it is Seller’s responsibility to determine the performance
of the Facility, and any other calculations as required under this Agreement,
and that it is Buyer’s responsibility to handle all accounting and invoicing
activities; (b) Buyer shall allow Seller access to all data from all Facility
Meters; and (c) Seller shall be entitled to use the foregoing data for its
internal business purposes and make such data available to third parties for
analysis, in all cases unless and to the extent such uses of or disclosures by
Seller are restricted under the applicable PPA or Legal Requirements, including
those related to privacy. ARTICLE VIII. REPRESENTATIONS AND WARRANTIES OF SELLER
Section 8.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the Original PUMA Agreement Date and as of each Purchase
Date as follows: (a) Incorporation; Qualification. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to own, lease,
and operate its business as currently conducted. Seller is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction that its business, as currently being conducted, shall require it
to be so qualified, except where the failure to be so qualified would not have a
material adverse effect on the Bloom Systems being sold under this Agreement.
(b) Authority. Seller has full corporate power and authority to execute and
deliver the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Seller of the Transaction Documents to which it is a party and the consummation
by Seller of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action required on the part of
Seller and the Transaction Documents to which Seller is a party have been duly
and validly executed and delivered by Seller. Each of the Transaction Documents
to which Seller is a party constitutes the legal, valid and binding agreement of
Seller, enforceable against Seller in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, 53



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean059.jpg]
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law). (c) Consents and Approvals; No
Violation. Neither the execution, delivery and performance of the Transaction
Documents to which Seller is a party nor the consummation by Seller of the
transactions contemplated hereby and thereby will (i) conflict with or result in
any breach of any provision of the certificate of incorporation or bylaws of
Seller, (ii) with or without the giving of notice or lapse of time or both,
conflict with, result in any violation or breach of, constitute a default under,
result in any right to accelerate, result in the creation of any Lien on
Seller’s assets, or create any right of termination under the conditions or
provisions of any note, bond, mortgage, indenture, material agreement or other
instrument or obligation to which Seller is a party or by which it, or any
material part of its assets may be bound, in each case that would individually
or in the aggregate result in a material adverse effect on Seller or its ability
to perform its obligations hereunder or (iii) constitute violations of any law,
regulation, order, judgment or decree applicable to Seller, which violations,
individually or in the aggregate, would result in a material adverse effect on
Seller or its ability to perform its obligations hereunder. (d) Legal
Proceedings. There are no pending or, to Seller’s Knowledge, threatened claims,
disputes, governmental investigations, suits, actions (including non- judicial
real or personal property foreclosure actions), arbitrations, legal,
administrative or other proceedings of any nature, domestic or foreign, criminal
or civil, at law or in equity, by or against Seller that challenge the
enforceability of the Transaction Documents to which Seller is a party or the
ability of Seller to consummate the transactions contemplated hereby or thereby,
in each case, that could reasonably be expected to result in a material adverse
effect on Seller or its ability to perform its obligations hereunder. (e) U.S.
Person. Seller is not a “foreign person” within the meaning of Section
1445(b)(2) of the Code and has provided a Certificate of Non-Foreign Status in
the form and substance required by Section 1445 of the Code and the regulations
thereunder. (f) Purchase Price of Facility. The Purchase Price paid for each
Facility is an amount that is equal to the Fair Market Value of each Facility,
as determined on an arms- length basis. (g) Title; Liens. As of each date title
is required to pass to Buyer hereunder with respect to any assets comprising a
Facility, Seller has and will convey good and marketable title to such assets to
be sold to Buyer on such date and all such assets are free and clear of all
Liens other than Permitted Liens. Neither Seller nor any of its subcontractors
have placed any Liens on the Sites or the Facilities other than Permitted Liens.
To the extent that Seller has actual knowledge that any of its subcontractors
has placed any Lien on a Facility or Site, then Seller shall cause such Liens to
be discharged, or shall provide a bond in an amount and from a surety acceptable
to Buyer to protect 54



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean060.jpg]
against such Lien, in each case, within thirty (30) days after Seller is aware
of the existence thereof. Seller shall indemnify Buyer against any such lien
claim, provided that if the applicable Site License requires additional or more
stringent action, Seller shall also indemnify Buyer for the costs and expenses
of such actions. (h) Intellectual Property. To Seller’s Knowledge, no Bloom
System and no other product or service marketed or sold (or proposed to be
marketed or sold) by Seller hereunder violates or will violate any license or
infringes or will infringe any intellectual property rights of any other Person;
provided, however, that, except with respect to parts and components supplied by
Seller or any of its Affiliates to the Battery Solution Manufacturer that are
used to manufacture any Battery Solution, Seller makes no representations or
warranties under this Section 8.1(h) regarding the Battery Solution. Seller has
received no written communications alleging that such Seller has violated, or by
conducting its business, would violate any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other proprietary
rights or processes of any other Person. (i) Consents and Approvals. Seller has
received all material third party consents which are required as of such date
for the consummation and performance of the transactions contemplated hereunder.
(j) Real Property. The real property referred to in each PPA and each Site
License is all the real property that is necessary for the construction,
installation, operation and maintenance of the Facilities other than those real
property interests that can be reasonably expected to be available on
commercially reasonable terms as and to the extent required. Each Site has been
licensed to Buyer pursuant to the terms of the applicable Site License. For
clarity, no Site has been leased to Buyer. (k) Tax Representations. (i) Each
Facility is a fuel cell power plant that has a Nameplate Capacity of at least
0.5 kilowatts of electricity using an electrochemical process and has an
electricity-only generation efficiency greater than 30 percent. Each Facility
will function independently of each other Facility in the Portfolio to generate
electricity for transmission and sale to a PPA Customer and is an integrated
system comprised of a fuel cell stack assembly and associated balance of plant
components that has all the necessary components to convert a fuel into
electricity using electrochemical means. (ii) As of Purchase Date for each
Facility, no federal, state, or local Tax credit (including the ITC) has been
claimed with respect to any property that is part of such Facility. (iii) No
application has been submitted for a grant provided under Section 1603 of the
American Recovery and Reinvestment Tax Act of 2009, as amended by the Tax
Relief, Unemployment Insurance Reauthorization and Job Creation Act of 2010,
with respect to any property that is part of any Facility. 55



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean061.jpg]
(iv) No private letter ruling has been obtained for the transactions
contemplated hereunder from the IRS. (v) As of the Purchase Date of each
Facility, such Facility was not originally Placed in Service and, specifically,
clauses (3) and (4) of the definition of the term “Placed in Service” have not
been met with respect to such Facility. (vi) No Facility is comprised of any
property that (A) is “used predominately outside of the United States” within
the meaning of Code Section 168(g), (B) is imported property of the kind
described in Code Section 168(g)(6), (C) is “tax-exempt use property” within the
meaning of Code Section 168(h), or (D) is property described in Code Section
50(b). (vii) Other than de minimis property, material or parts, each Facility
consists of property, materials or parts not used by any Person prior to having
been first placed in a state of readiness and availability for their specific
design function as part of the Facility. (viii) No portion of the basis of the
Facility is attributable to “qualified rehabilitation expenditures” within the
meaning of Section 47(c)(2)(A) of the Code. (ix) No grants (for purposes of this
paragraph, “grants” shall not include any credits, benefits, emissions
reductions, offsets or allowances, howsoever entitled, attributable to the
generation from the Facilities, and its respective avoided emission of
pollutants) have been provided by the United States, a state, a political
subdivision of a state, or any other Governmental Authority for use in
constructing or financing any Facility or with respect to which Seller is the
beneficiary. No proceeds of any issue of state or local government obligations
have been used to provide financing for any Facility the interest on which is
exempt from tax under Code Section 103. No subsidized energy financing (within
the meaning of Code Section 45(b)(3)) has been provided, directly or indirectly,
under a federal, state, or local program provided in connection with any
Facility. (x) Seller is not related to any PPA Customer within the meaning of
Code Section 267 or Code Section 707. (l) Bankruptcy. No event of Bankruptcy has
occurred with respect to Seller. (m) Bloom System Performance. Assuming that
Seller maintains each of the Facilities consistent with the Preventative
Maintenance Schedule, Seller is not aware of any circumstances which could
reasonably be expected to prevent the Portfolio from performing in accordance
with the Warranty Specifications and the PPA Warranties for the Warranty Period.
(n) Material Adverse Effect. 56



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean062.jpg]
(i) As of the Original PUMA Agreement Date, no Material Adverse Effect has
occurred with respect to Seller or, to the Knowledge of Seller, any PPA
Customer. (ii) As of each Purchase Date, no Material Adverse Effect has occurred
between the Original PUMA Agreement Date and the applicable Purchase Date (A)
with respect to Seller or, (B) to the Knowledge of Seller, with respect to the
applicable PPA Customer(s) relating to any of the Facilities purchased and sold
on such date. (o) Governmental Approvals. Seller, as applicable on behalf of
Buyer, has obtained all Governmental Approvals required as of Delivery Date to
construct any Facility in compliance with Applicable Law. Seller will assist
Buyer in applying for a grant of market-based rate authority from FERC
sufficient to operate each Facility with an effective date prior to any Facility
being Placed in Service. As of each of the dates each Facility is Placed in
Service and achieves Commencement of Operations, Seller, as applicable on behalf
of Buyer, has obtained all Governmental Approvals required for such operation of
such Facility and each of the Governmental Approvals obtained as of such date is
validly issued, final and in full force and effect and is not subject to any
current legal proceeding or to any unsatisfied condition. On each of such dates,
Seller, as applicable on behalf of Buyer, is in compliance in all material
respects with all applicable Governmental Approvals and has not received any
notice from a Governmental Authority of an actual or potential violation of any
such Governmental Approval. (p) Compliance. Seller has performed in all respects
all obligations, and complied in all material respects with the agreements and
covenants, required to be performed by or complied with by Seller hereunder;
provided that, for clarity, Seller has complied, and will comply, in all
respects with the obligations set forth in Section 7.1(h)(i) of the Equinix PPA
in its capacity as “Bloom” thereunder and as if Seller were a “Party” thereto.
(q) No Breaches. As of the Original PUMA Agreement Date, each PPA is a legal,
valid, binding and enforceable obligation of Buyer and, to Seller’s Knowledge,
of each other party thereto, and each PPA is in full force and effect. To
Seller’s Knowledge, neither Buyer nor any other Person party thereto is in
material breach or violation of any PPA, and no event has occurred, is pending
or is threatened, which, after the giving of notice, with lapse of time, or
otherwise, would constitute any such breach or default by Buyer or any other
party thereto. (r) Insurance. Seller has obtained the insurance described in
Annex B with respect to each Facility in the Portfolio and with respect to each
other Facility not yet in the Portfolio for which Buyer has paid any portion of
the applicable Purchase Price, all such policies remain in full force and
effect, and all insurance premiums that are due and payable have been paid in
full with no premium overdue. 57



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean063.jpg]
(s) Data Privacy. Seller has used all data that Seller has collected regarding a
PPA Customer’s electricity consumption at such Site consistent with and subject
to Applicable Law with respect to privacy. ARTICLE IX. REPRESENTATIONS AND
WARRANTIES OF BUYER Section 9.1 Representations and Warranties of Buyer. Buyer
represents and warrants to Seller as of the Original PUMA Agreement Date and as
of each Purchase Date, as follows. (a) Organization. Buyer is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware and has all requisite limited liability company
power and authority to own, lease, and operate its business as currently
conducted. (b) Authority. Buyer has full limited liability company power and
authority to execute and deliver the Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of the Transaction Documents to which it is a
party and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
required on the part of Buyer and the Transaction Documents to which Buyer is a
party have been duly and validly executed and delivered by Buyer. Each of the
Transaction Documents to which Buyer is a party constitutes the legal, valid and
binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law). (c) Consents and Approvals; No
Violation. Neither the execution, delivery and performance of the Transaction
Documents to which Buyer is a party nor the consummation by Buyer of the
transactions contemplated hereby and thereby will (i) conflict with or result in
any breach of any provision of the articles of formation of Buyer nor Buyer’s
limited liability company agreement, (ii) with or without the giving of notice
or lapse of time or both, conflict with, result in any violation or breach of,
constitute a default under, result in any right to accelerate, result in the
creation of any Lien on Buyer’s assets, or create any right of termination under
the conditions or provisions of any note, bond, mortgage, indenture, material
agreement or other instrument or obligation to which Buyer is a party or by
which it, or any material part of its assets may be bound, in each case that
would individually or in the aggregate result in a material adverse effect on
Buyer or its ability to perform its obligations hereunder or (iii) constitute
violations of any law, regulation, order, judgment or decree applicable to
Buyer, which violations, individually or in the aggregate, would result in a
material adverse effect on Buyer or its ability to perform its obligations
hereunder. (d) Legal Proceedings. There are no pending or, to Buyer’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions
(including non- 58



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean064.jpg]
judicial real or personal property foreclosure actions), arbitrations, legal,
administrative or other proceedings of any nature, domestic or foreign, criminal
or civil, at law or in equity, by or against Buyer that challenge the
enforceability of the Transaction Documents to which Buyer is a party or the
ability of Buyer to consummate the transactions contemplated hereby or thereby,
in each case, that could reasonably be expected to result in a material adverse
effect on Buyer or its ability to perform its obligations hereunder. (e)
Consents and Approvals. Buyer has received all material third party consents
which are required as of such date for the consummation and performance of the
transactions contemplated hereunder. (f) Bankruptcy. No event of Bankruptcy has
occurred with respect to Buyer. (g) No Other Representations. Buyer is not
relying on any representations or warranties whatsoever, express, implied, at
common law, statutory or otherwise, except for the representations or warranties
expressly set out in the Transaction Documents and the Assignment Agreements.
ARTICLE X. CONFIDENTIALITY Section 10.1 Confidential Information. Subject to the
other terms of this ARTICLE X each Party shall, and shall cause its Affiliates
and its respective stockholders, members, subsidiaries and Representatives to,
hold confidential the terms of this Agreement and all information it has
obtained or obtains from the other Party in connection with this Agreement
concerning Seller and Buyer and their respective assets, business, operations or
prospects (the “Confidential Information”), including all materials and
information furnished by Seller in performance of this Agreement, regardless of
form conveyed or whether financial or technical in nature, including any trade
secrets and proprietary know how and Software whether such information bears a
marking indicating that they are proprietary or confidential or not; provided,
however, that Confidential Information shall not include (a) the fact that the
Parties have entered into this Agreement, (b) the nature of the transactions
contemplated by this Agreement or (c) the Buyer’s capital expenditures or
financing plans related to the transactions contemplated by this Agreement, or
(d) information that (i) is or becomes generally available to the public other
than as a result of any fault, act or omission by a Party or any of its
Representatives, (ii) is or becomes available to a Party or any of its
Representatives on a non-confidential basis from a source other than the other
Party or its Representatives, provided that such source was not and is not bound
by any contractual, legal or fiduciary obligation of confidentiality with
respect to such information or (iii) was or is independently developed or
conceived by a Party or its Representatives without use of or reliance upon the
Confidential Information of the other Party, as evidenced by sufficient written
record. Section 10.2 Restricted Access. (a) Buyer agrees that the Bloom Systems
themselves contain Seller’s valuable trade secrets. Buyer agrees (i) to restrict
the use of such information to matters relating 59



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean065.jpg]
to the Facilities, and such other purposes, if any, expressly provided herein,
and (ii) to restrict access to such information as provided in Section 10.3(b).
(b) Seller’s Confidential Information will not be reproduced without Seller’s
prior written consent, and following termination of this Agreement all copies of
such written information will be returned to Seller upon written request (not to
be made while materials are still of use to the operation of a Facility and no
Buyer Default has occurred and is continuing) or shall be certified by Buyer as
having been destroyed, unless otherwise agreed by the Parties. Buyer’s
Confidential Information will not be reproduced by Seller without Buyer’s prior
written consent, and following termination of this Agreement all copies of such
written information will be returned to Buyer upon written request or shall be
certified by Seller as having been destroyed. Notwithstanding the foregoing,
each Party and its Representatives may each retain archival copies of any
Confidential Information to the extent required by law, regulation or
professional standards or copies of Confidential Information created pursuant to
the automatic backing-up of electronic files where the delivery or destruction
of such files would cause undue hardship to the receiving Party, so long as any
such archival or electronic file back-up copies are accessible only to legal or
information technology personnel, provided that such Confidential Information
will continue to be subject to the terms of this Agreement. (c) Subject to
ARTICLE XI and Section 10.2(a) and (b) hereof, the Facilities are offered for
sale and are sold by Seller subject to the condition that such sale does not
convey any license, expressly or by implication, to manufacture, reverse
engineer, duplicate or otherwise copy or reproduce any part of the Facilities,
documentation or Software without Seller’s express advance written permission.
Subject to ARTICLE XI hereof, Buyer agrees not to remove the covering of any
Bloom System, not to access the interior or to reverse engineer, or cause or
knowingly allow any third party to open, access the interior or reverse engineer
any Facility or Software provided by Seller. Subject to ARTICLE XI hereof, and
anything contemplated pursuant to this Agreement, only Seller or its authorized
representatives may open or access the interior of a Facility. Notwithstanding
the foregoing or anything else herein to the contrary, and without limitation of
the rights set forth in ARTICLE XI hereof, if any Facility is no longer covered
by this Agreement or another agreement between Buyer and Seller (or any
Affiliate of Seller) regarding the operation and maintenance of such Facility as
a result of the termination of this Agreement with respect to such Facility (A)
in connection with a Seller Default or (B) in connection with the expiration of
the Extended Warranty Period, Buyer shall be entitled to maintain, or cause a
third party to maintain, such Facility, including replacing Components as needed
or desired; provided that: (i) No less than thirty (30) calendar days prior to
the event of such termination pursuant to subsection (B) above, to the extent
Buyer requires any maintenance services for such Facility following such
termination, Buyer shall notify Seller of such requirements in writing. If
Seller desires to perform such maintenance services, Seller shall provide within
five (5) Business Days to Buyer the material terms and conditions (including,
without limitation, the scope of services offered, the price(s) quoted for such
services, and the terms of any 60



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean066.jpg]
performance warranties to be provided in connection with such services) pursuant
to which it is willing to provide such maintenance services for such Facility,
which shall be no less favorable to Buyer than Seller’s standard rates, terms
and warranties as of such date. If Buyer declines to engage Seller to perform
such services, or the Parties are unable to execute appropriate documentation to
reflect such services, Buyer may (subject to clause (ii), below) seek to engage
a third party to perform such services, provided that, prior to engaging any
such third party to maintain a Facility, Buyer shall provide written notice to
Seller of the material terms and conditions on which such third party has
offered to provide such service (including, without limitation, (X) the scope of
services offered, (Y) the price(s) quoted for such services, and (Z) the terms
of any performance warranties to be provided in connection with such services).
Seller shall have ten (10) Business Days to notify Buyer if Seller will agree to
perform the applicable services for a price not to exceed the quoted amount and
otherwise on terms no less favorable to Buyer than those included in the notice
required hereunder. If Seller agrees to provide such services, the Parties will
negotiate in good faith regarding appropriate documentation to reflect such
services. If Seller declines to provide such services, Buyer may engage the
applicable third party on terms no more favorable to such third party than those
provided in the notice to Seller. (ii) Without in any way limiting the
provisions of the foregoing clause (i), Buyer shall in all events use
commercially reasonable efforts to engage a third party to provide such
maintenance that is not a competitor of Seller or its Affiliates and is not in
litigation or other material dispute with Seller. Section 10.3 Permitted
Disclosures. (a) Legally Compelled Disclosure. Confidential Information may be
disclosed (i) as required or requested to be disclosed by a Party or any of its
Affiliates or their respective stockholders, members, subsidiaries or
Representatives as a result of any applicable Legal Requirement or rule or
regulation of any stock exchange, the Financial Industry Regulatory Authority,
Inc. or other regulatory authority or self-regulatory authority having
jurisdiction over such Party, (ii) as required or requested by the IRS, the
Department of Justice or the Office of the Inspector General in connection with
a Facility, cash grant, or tax credits relating thereto, including in connection
with a request for any private letter ruling, any determination letter or any
audit or (iii) as required under any Interconnection Agreement. If a Party
becomes compelled by legal or administrative process to disclose any
Confidential Information, such Party shall, to the extent permitted by Legal
Requirements, provide the other Party with prompt notice so that the other Party
may seek a protective order or other appropriate remedy or waive compliance with
the non-disclosure provisions of this Section 10.3 with respect to the
information required to be disclosed. If such protective order or other remedy
is not obtained, or such other Party waives compliance with the non-disclosure
provisions of this Section 10.3 with respect to the information required to be
disclosed, the first Party shall furnish only that portion of such information
that it is advised by counsel is legally required to be furnished and shall
exercise reasonable efforts, at the expense of the Party whose Confidential
Information is being disclosed, to obtain reliable assurance that 61



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean067.jpg]
confidential treatment will be accorded such information, including, in the case
of disclosures to the IRS described in clause (ii) above, to obtain reliable
assurance that, to the maximum extent permitted by applicable Legal
Requirements, such information will not be made available for public inspection
pursuant to Section 6110 of the Code. (b) Disclosure to Representatives.
Notwithstanding the foregoing, and subject always to the restrictions in Section
10.2, a Party may disclose Confidential Information received by it to its and
its Affiliates’ actual or potential investors or financing parties and its and
their employees, consultants, legal counsel or agents who have a need to know
such information; provided that such Party informs each such Person who has
access to the Confidential Information of the confidential nature of such
Confidential Information, the terms of this Agreement, and that such terms apply
to them. The Parties shall use commercially reasonable efforts to ensure that
each such Person complies with the terms of this Agreement and that any
Confidential Information received by such Person is kept confidential. (c)
Securities Filings. A Party may file this Agreement as an exhibit to any
relevant filing with the Securities Exchange Commission (or equivalent foreign
agency) in accordance with Legal Requirements only after complying with the
procedure set forth in this Section 10.3(c). In such event, the Party seeking
such disclosure shall prepare a draft confidential treatment request and
proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party agrees to promptly (and in any event, no
less than fourteen (14) days after receipt of such confidential treatment
request and proposed redactions) give its input in a reasonable manner in order
to allow the Party seeking disclosure to file its request within the time lines
prescribed by Legal Requirements. The Party seeking such disclosure shall
exercise commercially reasonable efforts to obtain confidential treatment of the
Agreement from the Securities Exchange Commission (or equivalent foreign agency)
as represented by the redacted version reviewed by the other Party. Each Party
shall bear its own costs in connection with such efforts. (d) Other Permitted
Disclosures. Nothing herein shall be construed as prohibiting a Party hereunder
from using such Confidential Information in connection with (i) any claim
against the other Party, (ii) any exercise by a Party hereunder of any of its
rights hereunder, (iii) a financing or proposed financing by Seller or Buyer or
their respective Affiliates, (iv) a disposition or proposed disposition by any
direct or indirect Affiliate of Buyer of all or a portion of such Person’s
equity interests in Buyer, (v) a disposition or proposed disposition by Buyer of
any Bloom System or Facility, or (vi) any disclosure required to be made to a
PPA Customer (or otherwise) under a PPA or a Site License, provided that, in the
case of items (iii), (iv) and (v), the potential financing party or purchaser
has entered into a confidentiality agreement with respect to Confidential
Information on customary terms used in confidentiality agreements in connection
with corporate financings or acquisitions before any such information may be
disclosed and a copy of such confidentiality agreement has been provided to the
non- disclosing party for informational purposes, which copy of such
confidentiality agreement may contain redactions of confidential information
relating to the potential financing or purchaser. No disclosures of Confidential
Information shall be made by 62



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean068.jpg]
Buyer in exercise of its rights under this Section 10.3(d) until Seller has
first had the opportunity to exercise its right to take or purchase the Bloom
System in question, if applicable. ARTICLE XI. LICENSE AND OWNERSHIP; SOFTWARE
Section 11.1 IP License to Use. Subject to Section 11.2, Seller grants to Buyer
a limited (as described herein), non-exclusive, royalty-free, irrevocable
(except as described in ARTICLE XII hereof), non-transferable (except as
described herein) license to use the Intellectual Property, including Seller’s
proprietary Software, contained in the Documentation, the Components and the
Facilities purchased hereunder (collectively, “Seller’s Intellectual Property”)
in conjunction with the purchase, use, operation, maintenance, repair and,
subject to Section 3.6(b), sale of the Bloom Systems and in conjunction with
each Facility in accordance with the terms hereof and each PPA and
Interconnection Agreement (the “IP License”); provided that (a) such license may
be transferred or sub-licensed upon a transfer of a Bloom System to any Person
who acquires such Bloom System, subject to Buyer’s compliance with Section
3.6(b), (b) such license may be transferred or sub-licensed by Buyer to any
third party Buyer is entitled to engage to maintain any Facility pursuant to
Section 10.2(c), (c) such license may be transferred by Buyer to any successor
or assign of Buyer permitted pursuant to Section 14.4, and (d) in the event of a
voluntary or involuntary Bankruptcy of Buyer, Seller hereby expressly consents
to the assumption and assignment of the IP License by Buyer as necessary to
allow Buyer’s continued use of each Bloom System and/or Facility in accordance
with the terms hereof and, as applicable, each PPA and Interconnection
Agreement. Seller shall retain all right, title and ownership of any and all
Intellectual Property licensed by Seller hereunder. No right, title or interest
in any such Intellectual Property is granted, transferred or otherwise conveyed
to Buyer under this Agreement except as otherwise expressly set forth herein.
Buyer shall not, except as otherwise provided herein, modify, network, rent,
lease, loan, sell, distribute or create derivative works based upon Seller’s
Intellectual Property in whole or part, or cause or knowingly allow any third
party to do so. Section 11.2 Grant of Third Party Software License. (a) Seller
grants to Buyer a limited (as described herein), non-exclusive, royalty-free,
irrevocable (except as described in ARTICLE XII hereof), non- transferable
(except as described herein) license to use the third party Software (the
“Software License”); provided that (i) such license may be transferred or
sub-licensed upon a transfer of a Bloom System to any Person who acquires such
Bloom System, (ii) such license may be transferred or sub-licensed by Buyer to
any third party Buyer is entitled to engage to maintain any Facility pursuant to
Section 10.2(c), and (iii) such license may be transferred by Buyer to any
successor or assign of Buyer permitted pursuant to Section 14.4. No right, title
or interest in any Software provided to Buyer (including all copyrights,
patents, trade secrets or other intellectual or intangible property rights of
any kind contained therein) is granted, transferred, or otherwise conveyed to
Buyer under this Agreement except as expressly set forth herein. Buyer agrees
not to reverse engineer or decompile the Software or otherwise use the Software
for any purpose other than in connection with the use of the Facilities.
Further, Buyer shall not modify, network, rent, lease, loan, sell, distribute or
create derivative works 63



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean069.jpg]
based upon the Software in whole or part, or cause or knowingly allow any third
party to do so. (b) All data collected on the Facilities by Seller using the
Software and data collected on the Facilities using Seller’s internal
proprietary Software are the sole property of Seller to be used by Seller in
accordance with Legal Requirements, and Seller hereby grants to Buyer a limited,
non-exclusive, irrevocable (except as set forth in ARTICLE XII hereof),
royalty-free license to use the data collected on the Facilities using such
Software or Seller’s internal proprietary software only for purposes of using
such Facilities and administering the Transaction Documents or as required
pursuant to the terms of any PPA, Site License or Interconnection Agreement,
provided the provisions of ARTICLE X on confidentiality are maintained. Section
11.3 Effect on Licenses. All rights and licenses granted under or pursuant to
this Agreement by Seller are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code and of any similar provisions of
applicable laws under any other jurisdiction (collectively, the “Bankruptcy
Laws”), licenses of rights to “intellectual property” as defined under the
Bankruptcy Laws. If a case is commenced by or against Seller under the
Bankruptcy Laws (excluding a reorganization proceeding under Chapter 11 of the
U.S. Bankruptcy Code if Seller is continuing to perform all of its obligations
under this Agreement), Seller (in any capacity, including debtor-in-possession)
and its successors and assigns (including a trustee under the Bankruptcy Laws)
shall, as Buyer may elect in a written request, immediately upon such request:
(a) perform all of the obligations provided in this Agreement to be performed by
Seller including, where applicable, providing to Buyer portions of such
intellectual property (including embodiments thereof) held by Seller and such
successors and assigns or otherwise available to them and to which Buyer is
entitled to have access under this Agreement; and (b) not interfere with the
rights of Buyer under this Agreement, or the Transaction Documents, to such
intellectual property (including such embodiments), including any right to
obtain such intellectual property (or such embodiments) from another entity, to
the extent provided in the Bankruptcy Laws. Section 11.4 No Software Warranty.
Buyer acknowledges and agrees that the use of the Software is at Buyer’s sole
risk. The Software and related documentation are provided “AS IS” and without
any warranty of any kind and Seller EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. Section 11.5 IP Related
Covenants. If Seller grants, bargains, sells, conveys, mortgages, assigns,
pledges, warrants or transfers any Intellectual Property or Software that is
required (a) for Seller or its Affiliates to perform their respective
obligations under the Transaction Documents or (b) for the continued maintenance
and operation of the Facilities without a material decrease in 64



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean070.jpg]
performance of the Facilities, Seller shall cause such act or transaction to be
subject to the grant of the IP License and Software License under this
Agreement. Section 11.6 Representations and Warranties. Seller represents and
warrants to Buyer as of the Original PUMA Agreement Date and as of each Purchase
Date as follows with respect to all Intellectual Property that is required (i)
for Seller or its Affiliates to perform their respective obligations under the
Transaction Documents, and (ii) for the continued operation of the Facilities in
accordance with the Transaction Documents, the PPAs and the Interconnection
Agreements without a material decrease in performance of the Facilities: (a)
Seller owns or has the right to use and to authorize Buyer to use all such
Intellectual Property and Software; and (b) Seller and its Affiliates are not
infringing on any Intellectual Property of any third party with respect to the
actions described in subsection (i) and (ii) of Section 11.6 and the Facilities
do not infringe on any Intellectual Property of any third party. Notwithstanding
the foregoing, Seller makes no representations or warranties regarding any
Intellectual Property rights relating to the Battery Solution other than in
respect of the parts or components supplied by Seller or any of its Affiliates
to the Battery Solution Manufacturer that are used to manufacture the Battery
Solution. ARTICLE XII. EVENTS OF DEFAULT AND TERMINATION Section 12.1 Seller
Default. The occurrence at any time of any of the following events shall
constitute a “Seller Default”: (a) Failure to Pay. The failure of Seller to pay
any undisputed amounts owing to Buyer on or before the day following the date on
which such amounts are due and payable under the terms of this Agreement and
Seller’s failure to cure each such failure within ten (10) Business Days after
Seller receives written notice from Buyer of each such failure; (b) Failure to
Perform Other Obligations. Unless due to a Force Majeure Event, the failure of
Seller to perform or cause to be performed any other material obligation
required to be performed by Seller under this Agreement, or the failure of any
representation and warranty set forth herein to be true and correct as and when
made; provided, however, that if such failure by its nature can be cured, then
Seller shall have a period of thirty (30) days after receipt of written notice
of such failure to cure the same and a Seller Default shall not be deemed to
exist during such period; provided, further, that if Seller commences to cure
such failure during such period and is diligently and in good faith attempting
to effect such cure, said period shall be extended for sixty (60) additional
days; notwithstanding the foregoing, the cure period set forth above will in no
event exceed (and will be deemed modified as necessary to match) the cure period
applicable to any particular failure or breach pursuant to a PPA. 65



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean071.jpg]
(c) Termination Related to Equinix PPA. The termination of (i) this Agreement
with respect to any Facilities under the Equinix PPA pursuant to Section 12.7(b)
or (ii) the Equinix PPA, in each case relating to, resulting from or arising out
of or in connection with any act or omission by Seller, Seller Affiliate, the
Service Provider or a Seller or Seller Affiliate agent, representative or
subcontractor at any tier that results in a breach of Section 7.1(h)(i) of the
Equinix PPA. (d) Failure to Remedy Injunction. The failure of Seller to remedy
any injunction that prohibits Buyer’s use of any Facility as contemplated by
Section 13.1 within sixty (60) days of Seller’s receipt of written notice of
Buyer being enjoined therefrom; or (e) Bankruptcy. If Seller (i) admits in
writing its inability to pay its debts generally as they become due; (ii) files
a petition or answer seeking reorganization or arrangement under the federal
bankruptcy laws or any other Legal Requirements of the United States of America
or any State, district or territory thereof; (iii) makes an assignment for the
benefit of creditors; (iv) consents to the appointment of a receiver of the
whole or any substantial part of its assets; (v) has a petition in bankruptcy
filed against it, and such petition is not dismissed within sixty (60) days
after the filing thereof; or if (vi) a court of competent jurisdiction enters an
order, judgment, or decree appointing a receiver of the whole or any substantial
part of Seller’s assets, and such order, judgment or decree is not vacated or
set aside or stayed within sixty (60) days from the date of entry thereof; or
(vii) under the provisions of any other law for the relief or aid of debtors,
any court of competent jurisdiction shall assume custody or control of the whole
or any substantial part of Seller’s assets and such custody or control is not
terminated or stayed within sixty (60) days from the date of assumption of such
custody or control. Section 12.2 Buyer Default. The occurrence at any time of
the following events with respect to Buyer shall constitute a “Buyer Default”:
(a) Failure to Pay. The failure of Buyer to pay any undisputed amounts owing to
Seller on or before the day following the date on which such amounts are due and
payable under the terms of this Agreement and Buyer’s failure to cure each such
failure within ten (10) Business Days after Buyer receives written notice of
each such failure; or (b) Failure to Perform Other Obligations. Unless due to a
Force Majeure Event, the failure of Buyer to perform or cause to be performed
any material obligation required to be performed by Buyer under this Agreement
or the failure of any representation and warranty set forth herein to be true
and correct as and when made; provided, however, that if such failure by its
nature can be cured, then Buyer shall have a period of thirty (30) days after
receipt of written notice of such failure to cure the same and a Buyer Default
shall not be deemed to exist during such period; provided, further, that if
Buyer commences to cure such failure during such period and is diligently and in
good faith attempting to effect such cure, said period shall be extended for
sixty (60) additional days. 66



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean072.jpg]
(c) Bankruptcy. If Buyer (i) admits in writing its inability to pay its debts
generally as they become due; (ii) files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
Legal Requirements of the United States of America or any State, district or
territory thereof; (iii) makes an assignment for the benefit of creditors; (iv)
consents to the appointment of a receiver of the whole or any substantial part
of its assets; (v) has a petition in bankruptcy filed against it, and such
petition is not dismissed within sixty (60) days after the filing thereof; or if
(vi) a court of competent jurisdiction enters an order, judgment, or decree
appointing a receiver of the whole or any substantial part of Buyer’s assets,
and such order, judgment or decree is not vacated or set aside or stayed within
sixty (60) days from the date of entry thereof; or (vii) under the provisions of
any other law for the relief or aid of debtors, any court of competent
jurisdiction shall assume custody or control of the whole or any substantial
part of Buyer’s assets and such custody or control is not terminated or stayed
within sixty (60) days from the date of assumption of such custody or control.
Section 12.3 Buyer’s Remedies Upon Occurrence of a Seller Default. If a Seller
Default has occurred under Section 12.1(e), Buyer may terminate this Agreement
by written notice, and assert all rights and remedies available to Buyer under
Legal Requirements subject to the limitations of liability set forth in Section
13.5. If a Seller Default has occurred under Section 12.1(c), Buyer may, (a) at
its option, (i) terminate this Agreement by written notice, and assert all
rights and remedies available to Buyer under Legal Requirements subject to the
limitations of liability set forth in Section 13.5, or (ii) terminate this
Agreement with respect to any or all of the Facilities installed pursuant to the
Equinix PPA and assert all rights and remedies available to Buyer under Legal
Requirements subject to the limitations of liability set forth in Section 13.5,
and (b) require Seller, at Buyer’s option, to repurchase pursuant to Section
12.7(c) the relevant Facilities in respect of which this Agreement is being
terminated. If a Seller Default has occurred under Section 12.1(a), Section
12.1(b) or Section 12.1(d), Buyer may terminate this Agreement only with respect
to those Facilities for which such Seller Default has occurred by written
notice, and (x) assert all rights and remedies available to Buyer under Legal
Requirements subject to the limitations of liability set forth in Section 13.5,
or (y) require Seller and, if so required, Seller shall repurchase the relevant
Facility in respect of which this Agreement is being terminated from Buyer on an
AS IS basis by paying the Refund Value of any such Facility, calculated as of
the date of such refund, in which case Seller shall take title to such Facility
upon paying the Refund Value, and such Facility shall no longer constitute a
portion of the Portfolio; provided, however, that if a Seller Default has
occurred under Section 12.1(a) or Section 12.1(b) and remains uncured with
respect to ten (10) or more Facilities, then Buyer may terminate this Agreement
by written notice with respect to all Facilities. If a Facility will be removed
pursuant to this Section 12.3, Seller shall at its sole cost and expense remove
the Facility and any other ancillary equipment (including the concrete pad and
any other improvements to the applicable Site to the extent required under the
applicable PPA or Site License) from the applicable Site, restoring the Site to
its condition before the installation, including closing all utility connections
and properly sealing any Site penetrations in the manner required by all Legal
Requirements and the applicable PPA or Site License. Section 12.4 Seller’s
Remedies Upon Occurrence of a Buyer Default. If a Buyer Default has occurred
under Section 12.2(c), Seller may terminate this Agreement by written notice,
and 67



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean073.jpg]
assert all rights and remedies available to Seller under Legal Requirements
subject to the limitations of liability set forth in Section 13.5. If a Buyer
Default has occurred Seller may terminate this Agreement only with respect to
those Facilities for which a Buyer Default has occurred and remains uncured;
provided that, if such Buyer Default is a Buyer Default under Section 12.2(a)
and has occurred and remains uncured with respect to ten (10) or more
Facilities, then Seller may terminate this Agreement with respect to all
Facilities not yet paid in full by Buyer by written notice and assert all rights
and remedies available to Seller under Legal Requirements with respect to those
Facilities for which a Buyer Default has occurred, subject to the limitations of
liability set forth in Section 13.5, including without limitation retaining any
prior payments with respect to such Facilities and selling such Facilities to
another buyer. Section 12.5 Preservation of Rights. Termination of this
Agreement shall not affect any rights or obligations as between the Parties
which may have accrued prior to such termination or which expressly or by
implication are intended to survive termination whether resulting from the event
giving rise to termination or otherwise, including, without limitation, ARTICLE
X, ARTICLE XI, and ARTICLE XIII. Section 12.6 Force Majeure. If either Party is
rendered wholly or partially unable to perform any of its obligations under this
Agreement by reason of a Force Majeure Event, that Party (the “Claiming Party”)
will be excused from whatever performance is affected by the Force Majeure Event
to the extent so affected; provided, however, that (a) the Claiming Party,
within a reasonable time after the occurrence of such Force Majeure Event gives
the other Party notice describing the particulars of the occurrence; (b) the
suspension of performance shall be of no greater scope and of no longer duration
than is reasonably required by the Force Majeure Event; (c) no liability of
either Party for an event that arose before the occurrence of the Force Majeure
Event shall be excused as a result of the Force Majeure Event; (d) the Claiming
Party shall exercise commercially reasonable efforts to correct or cure the
event or condition excusing performance and resume performance of all its
obligations; and (e) when the Claiming Party is able to resume performance of
its obligations under this Agreement, the Claiming Party shall promptly give the
other Party notice to that effect and shall promptly resume performance. Section
12.7 Termination of Facilities Subject to PPAs. (a) In the event that a PPA is
terminated with respect to a Facility, this Agreement shall be deemed terminated
with respect to that Facility and Buyer shall owe Seller no further Services
Fees in respect of such Facility for any period from and after the date of
termination. For clarity, nothing in this Section 12.7(a) shall limit in any
manner any other remedies that may be available to Buyer under this Agreement.
(b) In the event of a Compliance Law Violation (as defined in the Equinix PPA),
the Parties will cooperate in good faith to cure such Compliance Law Violation
in accordance with the terms of Section 7.1(h)(i) of the Equinix PPA including,
without limitation, by ensuring that any individual(s), Seller Affiliate,
Service Provider and/or Seller or Seller Affiliate agent, representative or
subcontractor at any tier directly involved in the Compliance Law Violation are
no longer in any way performing under the Equinix PPA. In the event that,
notwithstanding such efforts, such Compliance Law Violation either (i) can only
be cured by the termination of Seller’s performance in 68



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean074.jpg]
connection with the Equinix PPA, or (ii) results in the termination of the
Equinix PPA, then, in either case, Buyer may terminate this Agreement with
respect to any or all Facilities installed pursuant to the Equinix PPA and Buyer
shall owe Seller no further Service Fees in respect of such Facility(ies) for
any period from and after the date of termination. For clarity, nothing in this
Section 12.7(b) shall limit in any manner any other remedies that may be
available to Buyer under this Agreement. (c) In the event that the termination
of this Agreement with respect to any Facilities under Section 12.7(a) or
Section 12.7(b) results from the default of Seller under this Agreement,
including, for clarity, in connection with a breach of Section 7.1(h)(i) of the
Equinix PPA, Seller shall, at Buyer’s option, repurchase the relevant Facilities
in respect of which this Agreement is being terminated from Buyer on an AS IS
basis by paying the Refund Value of any such Facilities, calculated as of the
date of such refund, in which case Seller shall take title to such Facilities
upon paying the Refund Value, and the applicable Bloom Systems shall no longer
constitute a portion of the Portfolio. If a Facility will be removed pursuant to
this Section 12.7(c), Seller shall at its sole cost and expense remove (or cause
the removal of) the Facility and any other ancillary equipment (including the
concrete pad and any other improvements to the applicable Site to the extent
required under the applicable PPA or Site License) from the applicable Site,
restoring the Site to its condition before the installation, including closing
all utility connections and properly sealing any Site penetrations in the manner
required by all Legal Requirements and the applicable PPA or Site License. (d)
In the event that this Agreement is terminated with respect to any Facilities
under Section 12.7(a) for any reason other than as set forth in Section 12.7(b)
or Section 12.7(c), Seller shall, at Buyer’s option, remove (or cause the
removal of) the Facility and any other ancillary equipment (including the
concrete pad and any other improvements to the applicable Site to the extent
required under the applicable PPA or Site License) from the applicable Site,
restoring the Site to its condition before the installation, including closing
all utility connections and properly sealing any Site penetrations, all in the
manner required by all Legal Requirements and the applicable PPA or Site
License. If a Facility is removed by Seller pursuant to this Section 12.7(d),
Buyer shall reimburse Seller, within thirty (30) days following receipt of
Seller’s invoice therefor, for all reasonable and documented costs and expenses
incurred by Seller in connection with such removal, including (i) payment for
Seller’s employees’ services in accordance with Seller’s then-applicable hourly
rates charged to other Seller customers for similar work, and (ii) reimbursement
of any costs incurred to third party vendors or service providers on a pass-thru
basis without mark-up. ARTICLE XIII. INDEMNIFICATION Section 13.1 IP Indemnity.
(a) Except as expressly limited below, Seller agrees to indemnify, defend and
hold Buyer, its members, and their Affiliates and their respective managers,
officers, directors, employees and agents harmless from and against any and all
Third Party 69



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean075.jpg]
Claims and Indemnifiable Losses (including in connection with obtaining any
Intellectual Property necessary for continuation of completion, operation and
maintenance of Bloom Systems purchased by Buyer from Seller), arising from or in
connection with any alleged infringement, conflict, violation or misuse of any
patents, copyrights, trade secrets or other third party Intellectual Property
rights by Bloom Systems purchased by Buyer from Seller (or the use, operation or
maintenance thereof) or the exercise of the IP License or the Software License
granted pursuant to Section 11.1 and Section 11.2 hereunder. Buyer shall give
Seller prompt notice of any such claims. Seller shall be entitled to participate
in, and, unless in the opinion of counsel for Seller a conflict of interest
between the Parties may exist with respect to such claim, assume control of the
defense of such claim with counsel reasonably acceptable to Buyer. Buyer
authorizes Seller to settle or defend such claims in its sole discretion on
Buyer’s behalf, without imposing any monetary or other obligation or liability
on Buyer and subject to Buyer’s participation rights set forth in this Section
13.1. Buyer shall assist Seller upon reasonable request by Seller and, at
Seller’s reasonable expense, in defending any such claim. If Seller does not
assume the defense of such claim, or if a conflict precludes Seller from
assuming the defense, then Seller shall reimburse Buyer on a monthly basis for
Buyer’s reasonable defense expenses of such claim through separate counsel of
Buyer’s choice reasonably acceptable to Seller. Even if Seller assumes the
defense of such claim, Buyer may, at its sole option, participate in the
defense, at Buyer’s expense, without relieving Seller of any of its obligations
hereunder. Should Buyer be enjoined from selling or using any Bloom System as a
result of such claim, Seller will, at its sole option and discretion, either (i)
procure or otherwise obtain for Buyer the right to use or sell the Bloom System;
(ii) modify the Bloom System so that it becomes non-infringing but still
substantially meets the original functional specifications of the Bloom System
(in which event, for the avoidance of doubt, all warranties hereunder shall
continue to apply unmodified); (iii) upon return of the Bloom System to Seller,
as directed by Seller, provide to Buyer a non-infringing Bloom System meeting
the functional specifications of the Bloom System; or (iv) when and if none of
the first three options is reasonably available to Seller, authorize the return
of the Bloom System to Seller and, upon receipt thereof, return to Buyer all
monies paid by Buyer to Seller for the cost of the Bloom Systems and BOF, net of
any monies paid by Seller to Buyer for any performance guaranties or other
warranty claims; provided that Seller shall not elect the option in the
preceding clause (i) without Buyer’s written consent if such election could
reasonably be expected to materially decrease Buyer’s revenues or materially
increase Buyer’s operating expenses. (b) THIS INDEMNITY SHALL NOT COVER ANY
CLAIM: (i) for Intellectual Property infringement, conflict, violation or misuse
arising from or in connection with any combination made by Buyer of any Bloom
System with any other product or products or modifications made by or on behalf
of Buyer to any part of the Bloom System, unless (A) such combination or
modification is in accordance with Seller’s specifications for the Bloom System,
(B) such combination or modification is made by or on behalf of or at the
written request of Seller where Seller has requested the specific combination or
modification giving rise to the claim by Buyer, or (C) such other product or 70



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean076.jpg]
products would not infringe the Intellectual Property rights of a third party
but for the combination with any part of the Bloom System; (ii) for infringement
of any Intellectual Property rights arising in whole or in part from any aspect
of the Bloom System which was designed by or requested by Buyer on a custom
basis. For the avoidance of doubt, the integration of the Battery Solution into
any Facility shall not constitute an alteration designed by or requested by
Buyer on a custom basis; or (iii) for infringement of any Intellectual Property
rights arising in whole or in part from any aspect of the Battery Solution
(unless such infringement arises in whole or in part from any aspect of the
parts or components supplied by Seller or any of its Affiliates to the Battery
Solution Manufacturer that are used to manufacture the Battery Solution).
Section 13.2 Indemnification of Seller by Buyer. Buyer shall indemnify, defend
and hold harmless Seller, its officers, directors, employees, shareholders,
Affiliates and agents (each, a “Seller Indemnitee”) from and against any and all
Indemnifiable Losses asserted against or suffered by any Seller Indemnitee
arising out of a claim by a third party (other than a claim for Seller
Indemnitee’s breach of any contract to which a Seller Indemnitee is a party) and
in any way relating to, resulting from or arising out of or in connection with
any Third Party Claims against a Seller Indemnitee to the extent arising out of
or in connection with (a) the negligent or intentional acts or omissions of
Buyer or its subcontractors, agents or employees or others under Buyer’s control
(excluding Seller and any Seller Affiliate) or breach by Buyer of its
representations, warranties or obligations under any Transaction Document, or
(b) operation of Bloom Systems by any party other than Seller or an Affiliate or
subcontractor of Seller after such Bloom Systems have been purchased by Buyer
pursuant to this Agreement (but subject to Seller’s warranties, covenants and
indemnities under this Agreement and any other Transaction Document to which
Seller is a party); provided that Buyer shall have no obligation to indemnify
Seller to the extent caused by or arising out of (i) any negligence, fraud or
willful misconduct of any Seller Indemnitee or the breach by Seller or any
Seller Indemnitee of its covenants, representations and warranties under this
Agreement or in any Payment Certificate, or (ii) any operation of Bloom Systems
by a party outside of Buyer’s control or direction or by a party taking such
action despite Buyer’s reasonable efforts to prevent the same. Section 13.3
Indemnification of Buyer by Seller. (a) Seller shall indemnify, defend and hold
harmless Buyer, its members, managers, officers, directors, employees,
Affiliates and agents (each, a “Buyer Indemnitee”) from and against any and all
Indemnifiable Losses asserted against or suffered by any Buyer Indemnitee
arising out of (i) a claim by a third party (other than a claim for Buyer
Indemnitee’s breach of contract (other than any breach by a Buyer Indemnitee of
any PPA or Site License based on any breach by Seller of its obligations under
this Agreement to perform obligations under such PPA or Site License on behalf
of Buyer)) and in any way relating to, resulting from or arising out of or in
connection with any Third Party Claims against a Buyer Indemnitee to the extent
arising out of or in connection with the negligent or intentional acts or
omissions of Seller or its 71



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean077.jpg]
subcontractors, agents or employees or others under Seller’s control (other than
matters addressed separately in Section 13.1, which shall be governed by the
terms thereof), (ii) a breach by Seller of its representations, warranties or
obligations under any Transaction Document or in any Payment Certificate,
including any breach of a PPA or Site License relating to, resulting from or
arising out of or in connection with any act or omission by Seller, Seller
Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier in respect of EPC Services or
Facility Services that Seller is obligated to perform on behalf of Buyer in
fulfillment of such obligations under the PPA or Site License including, for
clarity, a breach of Section 7.1(h)(i) of the Equinix PPA relating to, resulting
from or arising out of or in connection with any act or omission by Seller,
Seller Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier, or (iii) any injury, death, or
damage to property caused by a defect in a Facility; provided that Seller shall
have no obligation to indemnify Buyer to the extent caused by or arising out of
any negligence, fraud or willful misconduct of a Buyer Indemnitee, the breach by
Buyer or any Buyer Indemnitee of its covenants, representations and warranties
under this Agreement or the inability of Buyer to ultimately utilize any tax
benefits. For the avoidance of doubt, the Parties acknowledge and agree that in
the event that a Seller failure to remove a Facility in accordance with the
requirements of the applicable PPA or Site License results in Buyer’s loss of
such Facility, Buyer’s “Indemnifiable Loss” arising out of such Seller failure
shall be deemed to include the Fair Market Value of such Facility as of such
date, unless (x) Seller had no actual knowledge regarding the requirement to
remove the Facility and Buyer failed to provide notice to Seller regarding the
requirement to remove the Facility on or prior to the date that is five (5)
Business Days before the deadline for such removal under the applicable PPA or
Site License, or (y) Seller is not afforded access to the applicable Site
consistent with the requirements of the applicable PPA or Site License to
perform such removal. (b) Except as otherwise set forth in this Agreement, in
the event that Buyer incurs any liability, cost, loss or expense to a PPA
Customer (including relating to a breach of a PPA or Site License) in relation
to the repurchase by or return to Seller of any Bloom System under this
Agreement, Seller shall indemnify and hold Buyer harmless for any such
liability, cost, loss or expense incurred by Buyer. (c) Seller acknowledges and
agrees that each PPA Customer is an intended third party beneficiary of Seller’s
indemnification obligations in favor of the Buyer Indemnitees and that Buyer
may, at its sole option, elect to assign to a PPA Customer the right to seek
indemnification directly from Seller in the event that Buyer owes to such PPA
Customer any indemnification obligations arising out of any actions or inactions
of Seller under this Agreement that give rise to an indemnification obligation
of Seller in favor of any Buyer Indemnitee. Section 13.4 Indemnity Claims
Procedure. Except as otherwise provided in Section 13.1, if any indemnifiable
claim is brought against a Party (the “Indemnified Party”), then the other Party
(the “Indemnifying Party”) shall be entitled to participate in, and, unless in
the reasonable opinion of counsel for the Indemnifying Party a conflict of
interest between the Parties may exist with respect to such claim, assume the
defense of such claim, with counsel reasonably acceptable 72



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean078.jpg]
to the Indemnifying Party. If the Indemnifying Party does not assume the defense
of the Indemnified Party or if a conflict precludes the Indemnifying Party from
assuming the defense, then the Indemnifying Party shall reimburse the
Indemnified Party on a monthly basis for the Indemnified Party’s reasonable
defense expenses through separate counsel of the Indemnified Party’s choice.
Even if the Indemnifying Party assumes the defense of the Indemnified Party with
acceptable counsel, the Indemnifying Party, at its sole option, may participate
in the defense, at its own expense, with counsel of its own choice without
relieving the Indemnifying Party of any of its obligations hereunder. Section
13.5 Limitation of Liability. (a) Notwithstanding anything to the contrary in
this Agreement, in no event shall a Party be liable to the other Party for an
amount in excess of the Maximum Liability unless and to the extent such
liability is the result of (A) fraud, willful default, willful misconduct, or
gross negligence of a Party or that Party’s employees, agents, subcontractors
(except that for the purposes of this provision, Seller and its employees,
agents and subcontractors will not be deemed to be employees, agents or
subcontractors of Buyer), (B) a Third Party Claim, (C) a claim of Seller against
Buyer for Buyer’s failure to pay the Service Fees or Purchase Price for any
Facility (which amounts shall not be included in calculating Buyer’s Maximum
Liability), (D) a claim with respect to injury to or death of any individual,
(E) Seller’s abandonment to the extent constituting a repudiation of this
Agreement in respect of all or any part of the Facilities, (F) events or
circumstances in respect of which insurance proceeds are available or that would
have been available but for a failure by Seller to maintain, or comply with the
terms of, insurance that it is required to obtain and maintain under this
Agreement, and any amounts so received will not be included when calculating
Seller’s Maximum Liability, (G) a claim of Buyer against Seller for Seller’s
breach of a Fundamental Representation, (H) any purchase price adjustment
pursuant to Section 2.8, (I) any Indemnifiable Losses asserted against or
suffered by Buyer in connection with the LREC Contracts, or (J) any
Indemnifiable Losses asserted against or suffered by Buyer in connection with a
breach of Section 7.1(h)(i) of the Equinix PPA relating to, resulting from or
arising out of or in connection with any act or omission by Seller, Seller
Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier. Subject always to the Maximum
Liability limitations set forth in the preceding sentence, except for damages or
amounts specifically provided for in this Agreement or in connection with the
indemnification for damages awarded to a third party under a Third Party Claim,
damages hereunder are limited to direct damages, and in no event shall a Party
be liable to the other Party, and the Parties hereby waive claims, for indirect,
punitive, special or consequential damages or loss of profits; provided,
however, that the loss of profits language set forth in this Section 13.5(a)
shall not be interpreted to exclude from Indemnifiable Losses any losses arising
as a result of (i) the loss or recapture of any ITC, or (ii) in connection with
a breach of Section 7.1(h)(i) of the Equinix PPA relating to, resulting from or
arising out of or in connection with any act or omission by Seller, Seller
Affiliate, the Service Provider or a Seller or Seller Affiliate agent,
representative or subcontractor at any tier. Notwithstanding anything to the
contrary set forth herein, in no event shall the limitation of liability set
forth above as it pertains to Seller limit Seller’s obligations to Buyer for any
payments owed by Seller to Buyer regarding (i) the 73



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean079.jpg]
Refund Value of any Facility(ies), (ii) Performance Guaranty payments or Indexed
PPA Tolling Rate Guaranty payments, (iii) liability for any PPA Warranties that
Seller has incurred pursuant to Section 5.8, (iv) Indemnifiable Losses arising
from the loss or recapture of any ITC, and/or any Indemnifiable Losses asserted
against or suffered by Buyer in connection with the LREC Contracts or in
connection with a breach of Section 7.1(h)(i) of the Equinix PPA relating to,
resulting from or arising out of or in connection with any act or omission by
Seller, Seller Affiliate, the Service Provider or a Seller or Seller Affiliate
agent, representative or subcontractor at any tier. Any amounts paid or payable
by Seller to Buyer as described in clauses (i) through (v) of the preceding
sentence will not be included when calculating Seller’s Maximum Liability. (b)
Each Party hereby waives any claim under this ARTICLE XIII irrespective of the
legal theory under which it is brought to the extent such claim is covered by
the insurance of the claiming Party. Section 13.6 Liquidated Damages; Estoppel.
The Parties acknowledge and agree that it would be impracticable or impossible
to determine with precision the amount of damages that would or may be incurred
by Buyer as a result of the Portfolio’s failure to satisfy any Capacity
Warranty. It is therefore understood and agreed by the Parties that: (a) Buyer
may be damaged by Seller’s failure to satisfy either Capacity Warranty; (b) it
would be impractical or impossible to fix the actual damages to Buyer resulting
therefrom; and (c) any cash payments in respect of a claim under the Performance
Guaranty and any Refund Values payable to Buyer under Section 5.7 for failure to
meet such obligations are in the nature of liquidated damages, and not a
penalty, and are fair and reasonable estimate of compensation for the losses
that Buyer may reasonably be anticipated to incur by such failure. Seller hereby
(i) waives any argument that its failure to comply with its obligations set
forth in Section 5.7 would not cause Buyer irreparable harm, (ii) agrees that it
shall be estopped from arguing the invalidity, or otherwise questioning the
reasonableness, of the liquidated damages provided for herein, and (iii) agrees
that it will consent to the entry of judgment ordering payment of such
liquidated damages in any court of competent jurisdiction. Seller and Buyer each
agree that Buyer shall be under no obligation to submit any dispute regarding
the payment of any Refund Value when due to the dispute resolution mechanism set
forth in Section 14.5, but may rather immediately pursue whatever rights it has
available under this Agreement, at law or in equity in accordance with Section
14.6 herein. Section 13.7 Survival. The Parties’ respective rights and
obligations under this ARTICLE XIII shall survive any total or partial
termination of this Agreement. ARTICLE XIV. MISCELLANEOUS PROVISIONS Section
14.1 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of Buyer and Seller. Section 14.2 Waiver
of Compliance; Consents. Except as otherwise provided in this Agreement, any
failure of any of the Parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the Party entitled to the benefits thereof
only by a written instrument signed by the Party granting such waiver, but any
such waiver of such obligation, 74



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean080.jpg]
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent failure to comply therewith. Section 14.3
Notices. All notices, provisions of Documentation, reports, certifications, or
other documentation, and other communications hereunder shall be in writing and
shall be deemed given when received if delivered personally or by facsimile
transmission with completed transmission acknowledgment or by electronic mail,
or when delivered if mailed by overnight delivery via a nationally recognized
courier or registered or certified first class mail (return receipt requested),
postage prepaid, to the recipient Party at its below address (or at such other
address or facsimile number for a Party as shall be specified by like notice;
provided, however, that notices of a change of address shall be effective only
upon receipt thereof and that any notice provided by electronic mail will be
followed promptly by another form of notice consistent with this Section 14.3
and will be effective when such follow-up notice is deemed effective): To
Seller: Bloom Energy Corporation 1299 Orleans Drive Sunnyvale, CA 94089-1137
Attention: [***] Telephone: [***] Fax: [***] Email: [***] To Buyer: 2016 ESA
Project Company, LLC c/o Southern PowerSecure Holdings, Inc. c/o PowerSecure,
Inc. 1609 Heritage Commerce Ct. Wake Forest NC 27587 Attention: President and
Chief Executive Officer Email: [***][***] and to: Southern Company Services,
Inc. 30 Ivan Allen Jr. Blvd., NW Bin SC 1203 Atlanta, GA 30308 Attention:
General Counsel Email: [***] with a copy to: Smith, Anderson, Blount, Dorsett,
Mitchell & Jernigan, L.L.P. 150 Fayetteville Street, Suite 2300 Raleigh, NC
27601 Attention: [***] Telephone: [***] Email: [***] 75 [***] Confidential
Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean081.jpg]
Section 14.4 Assignment; Subcontractors. (a) This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns (including by operation of
law), but neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any Party without the prior written consent of
the other Party (to be granted in the other Party’s sole discretion), provided
that (i) Buyer may assign its indemnification rights to PPA Customers as set
forth in Section 13.3 upon notice to Seller, (ii) Buyer may assign all of its
right, title and interest in and to this Agreement to an Affiliate wholly owned
(directly or indirectly) by The Southern Company without the prior consent of
Seller (provided that such assignee Affiliate shall assign this Agreement back
to the Buyer at any future date that such assignee is no longer an Affiliate of
the Buyer), (iii) Buyer may make such an assignment without Seller’s consent to
a successor to substantially all of Buyer’s business, whether in a merger, sale
of stock, sale of assets or other transaction (other than a transaction with an
entity that is a competitor of Seller or its Affiliates, unless consented to
under the provisions of paragraph (b)), and (iv) Seller shall be entitled to
subcontract any of its obligations under this Agreement without consent (except
as set forth in Section 4.6) or to assign its obligations under this Agreement
to an Affiliate under common ownership with Seller, provided, further, that (i)
such assignment or subcontracting shall not excuse Seller from the obligation to
competently perform any subcontracted or assigned obligations or any of its
other obligations under the Agreement and (ii) nothing in this Agreement shall
be deemed to require the consent of any party with respect to any change in
control, merger or sale of all or substantially all of the assets of The
Southern Company or Seller. Any purported assignment or delegation in violation
of this Section shall be null and void. (b) In the event of an assignment by
Buyer or other transaction described in paragraph (a)(iii), Buyer shall notify
Seller of the identity of the proposed assignee or successor in writing, and
Seller shall have the right to consent to such assignment or transaction in the
event that Seller reasonably believes such proposed assignee to be a competitor
of Seller. Seller shall notify Buyer of its determination within ten (10)
Business Days of receipt of notice from Buyer hereunder. If Seller notifies
Buyer that it has determined that the proposed assignee is a competitor of
Seller and that Seller is electing to withhold consent, then Buyer shall be
prohibited from consummating the proposed transaction unless it has been finally
determined that such proposed assignee is not a competitor of Seller. (c) Any
disputes regarding Seller’s determination of a proposed assignee as a competitor
to Seller shall be resolved as follows: (i) Buyer will promptly provide written
notification of the dispute to Seller within five (5) Business Days after notice
by Seller that it has determined the proposed assignee to be a competitor and
that it is withholding its consent. Thereafter, a meeting shall be held promptly
between the Parties, attended by Seller’s Chief Financial Officer and Buyer’s
Chief Financial Officer, to attempt in good faith to negotiate a resolution of
the dispute, provided that either Party may 76



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean082.jpg]
elect to escalate the dispute to the Parties’ respective Chief Executive Officer
at any time. (ii) If the Parties are not successful in resolving a dispute
within ten (10) Business Days of the meeting called for above, the dispute shall
be submitted, within ten (10) Business Days thereafter, to a mediator with
energy industry experience. The Parties shall cooperate with and provide such
documents, information and other assistance as is requested by the mediator to
assist in efforts to resolve the dispute. The costs of the mediator shall be
borne equally by the Parties. (iii) If efforts to mediate are not successful
within thirty (30) days of submitting the dispute to the mediator, both Parties
will retain all legal remedies available to them. Section 14.5 Dispute
Resolution; Service of Process. (a) Except as provided in Section 13.6 and
Section 14.4(c), in the event a dispute, controversy or claim arises hereunder,
including any claim whether in contract, tort (including negligence), strict
product liability or otherwise, the aggrieved Party will promptly provide
written notification of the dispute to the other Party within ten (10) days
after such dispute arises. Thereafter, a meeting shall be held promptly between
the Parties, attended by representatives of the Parties with decision-making
authority regarding the dispute, to attempt in good faith to negotiate a
resolution of the dispute. If the Parties are not successful in resolving a
dispute within twenty-one (21) days of such meeting, then, subject to the
limitations on remedies set forth in Section 12.3 and Section 12.4 and ARTICLE
XIII, either Party may pursue whatever rights it has available under this
Agreement, at law or in equity in accordance with Section 14.6 herein. (b) In
the event of any dispute arising out of or relating to this Agreement, each
Party hereby consents to service of process made to the addressees set forth in
Section 14.3 herein either by overnight delivery by a nationally recognized
courier or by certified first class mail, return receipt requested, and hereby
acknowledges that service by such means shall constitute valid and lawful
service of process against the Party being served. Section 14.6 Governing Law,
Jurisdiction, Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAW OR OTHER PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES HEREBY IRREVOCABLY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT
TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
IRREVOCABLY AND 77



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean083.jpg]
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING
TO ANY SUCH DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO. Section 14.7
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signatures delivered by facsimile, portable
document format or other electronic means (including, without limitation,
services such as DocuSign) will be considered original signatures, and each
Party shall thereafter promptly deliver original signatures to the other Party.
Section 14.8 Interpretation. The article, section and schedule headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. Section 14.9 Entire Agreement. The
Transaction Documents and the exhibits, schedules, documents, certificates and
instruments referred to therein, embody the entire agreement and understanding
of the Parties in respect of the transactions contemplated by this Agreement.
Each Party acknowledges that, in agreeing to enter into this Agreement, it has
not relied on any representation, warranty, collateral contract or other
assurance (except those repeated in this Agreement and any other agreement
entered into on the date of this Agreement between the Parties) made by or on
behalf of any other Party at any time before the signature of this Agreement.
Each Party waives all rights and remedies which, but for the immediately
preceding sentence, might otherwise be available to it in respect of any such
representation, warranty, collateral contract or other assurance. Section 14.10
Construction of Agreement. The terms and provisions of this Agreement represent
the results of negotiations between Buyer and Seller, each of which has been
represented by counsel of its own choosing, and neither of which has acted under
duress or compulsion, whether legal, economic or otherwise. Accordingly, the
terms and provisions of this Agreement shall be interpreted and construed in
accordance with their usual and customary meanings, and Buyer and Seller hereby
waive the application in connection with the interpretation and construction of
this Agreement of any rule of law to the effect that ambiguous or conflicting
terms or provisions contained in this Agreement shall be interpreted or
construed against the Party whose attorney prepared the executed draft or any
earlier draft of this Agreement. Section 14.11 Severability. If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Section
14.12 Further Assurances. Each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated by this Agreement. 78



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean084.jpg]
Section 14.13 Independent Contractors. The Parties acknowledge that, save as
expressly set out in this Agreement to the contrary, each Party is entering into
this Agreement as an independent contractor and nothing in this Agreement shall
be interpreted or applied so as to make the relationship of any of the Parties
that of partners, joint ventures or anything other than independent contractors.
For clarity, notwithstanding anything to the contrary herein, including Seller’s
obligation to perform on behalf of Buyer certain of Buyer’s obligations under
PPAs and Site Licenses, neither Seller nor any of its employees, agents,
subcontractors or representatives shall be considered an employee, agent,
subcontractor or representative of, nor under the control of, Buyer under this
Agreement. Section 14.14 Limitation on Export. Buyer agrees that it will not
export, re-export, resell, ship or divert directly or indirectly any Facility or
any part thereof in any form or technical data or Software furnished hereunder
to any country prohibited by the United States Government or any other
Governmental Authority, or for which an export license or other Governmental
Approval is required, without first obtaining such license or approval. Section
14.15 Time of Essence. Time is of the essence with respect to all matters
contained in this Agreement. Section 14.16 No Rights in Third Parties. Except as
otherwise specified herein, (a) nothing in this Agreement nor any action taken
hereunder shall be construed to create any duty, liability or standard of care
to any Person that is not a Party, (b) no Person that is not a Party shall have
any rights or interest, direct or indirect, in this Agreement or the services to
be provided hereunder and (c) this Agreement is intended solely for the benefit
of the Parties, and the Parties expressly disclaim any intent to create any
rights in any third party as a third-party beneficiary to this Agreement or the
services to be provided hereunder. Section 14.17 Amendment and Restatement of
Second A&R PUMA. By their execution and delivery of this Agreement, the Parties
hereby amend and restate in its entirety the Second A&R PUMA. From and after the
date hereof, (a) the Parties’ mutual understanding of each of the matters set
forth herein shall be governed by the terms of this Agreement, and (b) any
reference to the Second A&R PUMA in any other agreement(s) shall be understood
to refer to this Agreement. [Remainder of page intentionally left blank] 79



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean085.jpg]
IN WITNESS WHEREOF, Buyer and Seller have caused this Third Amended and Restated
Purchase, Use and Maintenance Agreement to be signed by their respective duly
authorized officers as of the Agreement Date. BUYER: SELLER: 2016 ESA PROJECT
COMPANY, LLC BLOOM ENERGY CORPORATION a Delaware limited liability company a
Delaware corporation By: ____________________________ By:
____________________________ Name: Name: Title: Title: [Signature Page to Third
Amended and Restated Purchase, Use and Maintenance Agreement]



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean086.jpg]
Annex A Minimum Power Product Example Calculation Sample Performance Warranty
Example Calculation Assumptions Number of Facilities in Portfolio 46 System
Capacity (per Facility) 200 kW Performance Warranty 86% Minimum Power Product
Analysis Minimum Power Product 7,912 kW Sample Performance Guaranty Example
Calculation Assumptions Number of Facilities in Portfolio 46 System Capacity 200
kW Performance Guaranty [***] Year Minimum Power Product Analysis Minimum Power
Product [***] kW ANNEX A-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean087.jpg]
Annex B Insurance Insurance. At all times during the Term, without cost to
Buyer, Seller shall maintain in force and effect the following insurance, which
insurance shall not be subject to cancellation, termination or other material
adverse changes unless the insurer delivers to Buyer written notice of the
cancellation, termination or change at least thirty (30) days in advance of the
effective date of the cancellation, termination or material adverse change or if
notice from the insurer to Buyer of material adverse change is not available on
commercially reasonable terms then Seller shall provide Buyer with such notice
as soon as reasonably possible after becoming aware of such change; provided,
that following the Commencement of Operations Date with respect to a Facility,
the insurance required hereunder shall only pertain to Seller’s Facility
Services (including, for clarity, any removal or restoration services provided
by Seller): (a) Worker's Compensation Insurance as required by the laws of the
state in which Seller’s employees are performing EPC Services or Facility
Services; (b) Employer's liability insurance with limits at policy inception not
less than One Million Dollars ($1,000,000.00) per occurrence; (c) Commercial
General Liability Insurance, including bodily injury and property damage
liability (arising from premises, operations, contractual liability
endorsements, products liability, or completed operations) with limits not less
than One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) annual aggregate limit at policy inception; (d) If there is
exposure, automobile liability insurance in accordance with prudent industry
practice with a limit of not less than One Million Dollars ($1,000,000.00),
combined single limit per occurrence; (e) Umbrella liability insurance acting in
excess of underlying employer’s liability, commercial general liability and
automobile liability policies with limits not less than Fifteen Million Dollars
($15,000,000.00) per occurrence, except that any subcontractors shall be
required to maintain such insurance with limits of not less than Three Million
Dollars ($3,000,000.00); (f) Professional errors and omission insurance with a
limit of not less than One Million Dollars ($1,000,000.00) per occurrence; (g)
Environmental/pollution liability insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per claim; (h) Builder’s Risk/Installation
Coverage for each Facility, with replacement costs and a delay in startup
component (for avoidance of doubt, this requirement is only applicable, with
respect to each Facility, until such Facility’s Commencement of Operations
Date); and (i) Marine Cargo - Transit coverage (including air, land and ocean
cargo, as applicable) on an “all-risk” basis and a “warehouse to warehouse”
basis with a per occurrence limit equal to not less than 110% of the value
including transit and insurance of such shipment ANNEX B-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean088.jpg]
involving the Facility at all times for which the Seller bears or has accepted
risk of loss or has responsibility for providing insurance. Coverage shall
include loading, unloading and temporary storage (as applicable). Coverage shall
be maintained in accordance with prudent industry practice in all regards with
per occurrence deductibles of not more than $50,000 for physical damage and
other terms and conditions acceptable to the Buyer. For avoidance of doubt, (i)
this requirement is only applicable during installation and is not required to
be maintained with respect to any Facility after such Facility’s Commencement of
Operations Date, and (ii) this requirement shall not apply to any subcontractor
except those engaged to transport materials owned by Seller during such transit.
Seller shall cause Buyer to be included as additional insured to all insurance
policies required in accordance with the provisions of this Agreement except for
worker’s compensation. The required insurance must be written as a primary
policy not contributing to or in excess of any policies carried by Buyer, and
each must contain a waiver of subrogation, in form and substance reasonably
satisfactory to Buyer, in favor of Buyer. Additionally, Seller shall procure, on
behalf of Buyer, any insurance coverages with respect to commercial general
liability and excess liability required to be carried by Buyer pursuant to the
NYC HHC PPA pursuant to policies that comply with all requirements set forth in
such NYC HHC PPA. The insurances contemplated in this clause are primary. The
Parties acknowledge that, if a claim is made under any of the insurances
contemplated in this Agreement, it is their intention that the insurer cannot
require the Party first to exhaust indemnities referred to in this Agreement
before the insurer’s obligation to perform is mature, subject to the insurer’s
later pursuing subrogation, in which event any recovery will be credited by such
insurer pro tanto in favor of the policyholder. The general liability and
umbrella liability insurances required by this agreement shall provide blanket
contractual coverage to the full policy limit. Where applicable, each of these
insurances will: (a) be effected with an insurer reasonably acceptable to Buyer;
(b) contain a waiver of subrogation in favor of Buyer; (c) contain deductibles
in accordance with prudent industry practice and approved by Buyer acting
reasonably; and (d) include a provision that such insurance is primary insurance
with respect to the interests of Buyer and Seller and that any other insurance
maintained by Buyer is excess and not contributory insurance with the insurances
required under this Agreement. Seller shall provide Buyer with evidence of
compliance with these insurance requirements when requested by Buyer from time
to time on a reasonable basis. ANNEX B-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean089.jpg]
Annex C Capacity Warranty Claim Example Calculation and Amounts Payable
Quarterly Performance Warranty Claim Example Calculation Assumptions Number of
Systems 46 System Capacity 200 kW Hours/Day 24 Hours Measurement Period 90 Days
Force Majeure Outage in Period(1) 5 Hours PPA Customer Outage in Period(1) 0
Hours Legal/Grid Outage in Period(1) 0 Hours Battery Solution Outage in
Period(1) 0 Hours Starting Performance Warranty Bank Balance 3,985,900 kWh
Quarterly Performance Warranty Analysis Minimum kWh(2) [***] kWh Actual kWh
15,500,160 kWh Underperformance (kWh) [***] kWh Performance Warranty Bank
Adjustment Starting Balance 3,985,900 kWh Debit [***] kWh Ending Balance [***]
kWh Quarterly Performance Warranty Claim? NO (1) As defined by “Minimum kWh.”
(2) Minimum kWh = ((Measurement Period Days * 24 Hours/Day) - Force Majeure
Hours - PPA Customer Outage Hours - Legal/Grid Outage Hours – Battery Solution
Outage Hours) * Minimum Power Product(3) (3) As calculated per Annex A. ANNEX
C-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean090.jpg]
Annual Performance Guaranty Claim Example Calculation Assumptions Number of
Systems 46 System Capacity 200 kW Hours/Day 24 Hours Measurement Period 365 Days
Force Majeure Outage in Period (1) 5 Hours PPA Customer Outage in Period(1) 0
Hours Legal/Grid Outage in Period(1) 0 Hours Battery Solution Outage in
Period(1) 0 Hours Performance Guaranty Payment Rate $[***] /kWh Starting
Performance Guaranty Bank Balance 2,508,000 kWh Annual Performance Guaranty
Analysis Minimum kWh(2) 76,518,700 kWh Actual kWh [***] kWh Underperformance
(kWh) [***] kWh Performance Guaranty Bank Adjustment Starting Balance 2,508,000
kWh Debit [***] kWh Ending Balance [***] kWh Performance Guaranty Payment(4)
$[***] Notes: (1) As defined by “Minimum kWh.” (2) Minimum kWh = ((Measurement
Period Days * 24 Hours/Day) – Force Majeure Hours – PPA Customer Outage Hours –
Legal/Grid Outage Hours - Battery Solution Outage Hours) * Minimum Power
Product(3) (3) As calculated per Annex A. (4) Performance Guaranty Payment =
(absolute value of Performance Guaranty Bank ending balance) * (Performance
Guaranty Payment Rate). Following such payment, the Performance Guaranty Bank
balance is increased to zero. ANNEX C-2 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean091.jpg]
Annex D List of PPAs Updated as of: September 26, 2018 1. That certain Amended
and Restated Energy Server Use and License Agreement, dated as of October 27,
2016, by and between Home Depot U.S.A., Inc. and Buyer, as amended by (a) that
certain First Amendment to Amended and Restated Energy Server Use and License
Agreement dated March 28, 2017, (b) that certain Second Amendment to Amended and
Restated Energy Server Use and License Agreement dated January 29, 2018, and (c)
that certain Third Amendment to Amended and Restated Energy Server Use and
License Agreement dated September 26, 2018 (the “Home Depot PPA”). 2. That
certain Master Fuel Cell Energy Services Agreement, Contract Number 17012, dated
as of June 30, 2016, by and among Kaiser Foundation Hospitals, Kaiser Foundation
Health Plan, Inc., and Buyer. 3. That certain Master Fuel Cell Energy Services
Agreement, Contract Number 17013, dated as of June 30, 2016, by and among Kaiser
Foundation Hospitals, Kaiser Foundation Health Plan, Inc., and Buyer. 4. That
certain Energy Server Use Agreement, dated as of September 27, 2016, by and
between FedEx Ground Package System, Inc. and Buyer (the “FedEx PPA”). 5. That
certain Energy Server Use and License Agreement, dated as of September 30, 2016,
by and between Hoag Memorial Hospital Presbyterian and Buyer. 6. That certain
Energy Server Use and License Agreement, dated as of February 15, 2017, by and
between Home Depot U.S.A., Inc. and Buyer. 7. That certain Energy Server Use and
License Agreement, dated as of March 14, 2017, by and between San Diego
Community College District and Buyer. 8. That certain Energy System Use
Agreement, dated as of March 24, 2017, by and between AT&T Corp. and Buyer (the
“AT&T PPA”). 9. That certain Energy Server Use and License Agreement, dated as
of May 31, 2017, by and between Equinix, Inc. and Buyer, together with the
Equinix Indemnity Agreement and the Equinix Landlord Consents (collectively, the
“Equinix PPA”). 10. That certain Energy Server Use and License Agreement, dated
as of August 30, 2017, by and between Intel Corporation and 2017 ESA Project
Company, LLC, as assigned to Buyer pursuant to that certain Assignment and
Assumption Agreement, dated as of September 11, 2017, by and between 2017 ESA
Project Company, LLC and Buyer. 11. That certain Energy Server Use and License
Agreement, dated as of December 28, 2017, by and between Intel Corporation and
Buyer. ANNEX D-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean092.jpg]
12. That certain Energy Services Agreement, dated as of September 29, 2017, by
and between The State University of New York and 2017 ESA Project Company, LLC,
as assigned to Buyer pursuant to that certain Assignment and Assumption
Agreement, dated as of April 26, 2018, by and between 2017 ESA Project Company,
LLC and Buyer. 13. That certain Energy Server Use Agreement, dated as of
November 15, 2017, by and between FedEx Ground Package System, Inc. and 2017 ESA
Project Company, LLC, as assigned to Buyer pursuant to that certain Assignment
and Assumption Agreement, dated as of June 22, 2018, by and between 2017 ESA
Project Company, LLC and Buyer. 14. That certain Energy Services Agreement,
dated as of November 30, 2017, by and between Long Island University and 2017
ESA Project Company, LLC, as assigned to Buyer pursuant to that certain
Assignment and Assumption Agreement, dated as of June 22, 2018, by and between
2017 ESA Project Company, LLC and Buyer. 15. That certain Energy Server Use and
License Agreement, dated as of November 30, 2017, by and between New York City
Health and Hospitals Corporation and 2017 ESA Project Company, LLC, as assigned
to Buyer pursuant to that certain Assignment and Assumption Agreement, dated as
of June 22, 2018, by and between 2017 ESA Project Company, LLC and Buyer (the
“NYC HHC PPA”). 16. That certain Energy Services Agreement, dated as of June 29,
2018, by and between New York State Office of Mental Health and 2017 ESA Project
Company, LLC, as assigned to Buyer pursuant to that certain Assignment and
Assumption Agreement, dated as of June 30, 2018, by and between 2017 ESA Project
Company, LLC and Buyer. 17. That certain Energy Services Agreement, dated as of
November 10, 2017, by and between Agilent Technologies, Inc. and 2017 Fuel Cell
Operating Company I, LLC, as assigned to Buyer pursuant to that certain
Assignment and Assumption Agreement, dated as of September 26, 2018, by and
between 2017 Fuel Cell Operating Company I, LLC and Buyer. 18. That certain
Energy Services Agreement, dated as of December 8, 2017, by and between Taylor
Fresh Foods, Inc. and 2017 Fuel Cell Operating Company I, LLC, as amended by
that certain First Amendment to Energy Services Agreement, dated as of September
14, 2018, by and between Taylor Fresh Foods, Inc. and 2017 Fuel Cell Operating
Company I, LLC, as assigned to Buyer pursuant to that certain Assignment and
Assumption Agreement, dated as of September 26, 2018, by and between 2017 Fuel
Cell Operating Company I, LLC and Buyer. 19. That certain Energy Services
Agreement, dated as of March 29, 2018, by and between II- VI Incorporated and
2017 Fuel Cell Operating Company I, LLC, as assigned to Buyer pursuant to that
certain Assignment and Assumption Agreement, dated as of September 26, 2018, by
and between 2017 Fuel Cell Operating Company I, LLC and Buyer. 20. That certain
Energy Services Agreement, dated as of September 18, 2018, by and between
CoreSite Real Estate 1656 McCarthy, L.P. and Buyer (the “CoreSite PPA”). ANNEX
D-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean093.jpg]
Exhibit A Specifications For the Battery Solution: Energy storage [***]: [***]
of beginning of life capacity. A typical Home Depot installation might use [***]
for [***] of beginning of life capacity in order to achieve contract targets of
[***]. Power discharge [***]: [***] per [***]; [***] per [***]. A typical Home
Depot installation will have a [***] discharge capability. Power charge [***]:
[***] per [***]; [***] per [***]. A typical Home Depot installation will have a
[***] charge capability. Cabinet dimensions: The team will work to find the most
space efficient solution. A cabinet which holds [***] of storage and associated
power electronics and air handling would have approximate dimension of: [***]”
in depth; [***]” in width and [***]” in height. Cabinet environmental rating:
Outdoor rated; [***] C to [***] C. For the Bloom Systems System Capacity:
Configuration-dependent. Each Facility will be composed of an appropriate number
of Bloom Systems in order to achieve the desired System Capacity. Electrical
Connection: 480 V, 3-phase, 60 Hz Fuels: Natural Gas, Directed Biogas Input Fuel
Pressure: 10-18 psig (15 psig nominal) Water: None during normal operation NOx:
< 0.01 lbs/MWh Sox: Negligible CO: <0.05 lbs/MWh VOCs: < 0.02 lbs/MWh Weight:
14.3 tons Dimensions (variable layouts): 14'9" x 8'9" x 7' or 29'6" x 4'5" x
7'5" Temperature Range: -20° to 45° C Humidity: 0% to 100% Location: Outdoor
Noise: < 70 dBA @ 6 feet Exhibit A-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean094.jpg]
Exhibit B Form of Bill of Sale BILL OF SALE This BILL OF SALE, dated as of
__________ __, 201_ is made by BLOOM ENERGY CORPORATION, a Delaware corporation
(“Seller”), to 2016 ESA PROJECT COMPANY, LLC, a Delaware limited liability
company (“Buyer”), and is delivered pursuant to the Purchase, Use and
Maintenance Agreement, dated as of October 24, 2016, amended and restated as of
June 26, 2017, amended and restated a second time as of March 16, 2018, and
amended and restated a third time as of September 26, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “PUMA”),
between Seller and Buyer, in connection with the transfer of the assets
described on Exhibit A attached hereto (the “Purchased System”). Seller hereby
assigns, conveys, sells, delivers, sets over and transfers to Buyer, for the
consideration, and on the terms and conditions, set forth in the PUMA, all of
Seller’s rights, title and interest in, under and to the Purchased System, and
Buyer hereby accepts such assignment . This Bill of Sale shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns. This Bill of Sale shall be governed by, and construed in
accordance with, the laws of the State of California. [Signature Page Follows]
[Note to Draft: To be revised as appropriate when used in connection with return
of Facilities to Bloom] Exhibit B-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean095.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
signed by their respective duly authorized officers as of the date first written
above. SELLER: BLOOM ENERGY CORPORATION By: __________________________ Name:
Title: BUYER: 2016 ESA PROJECT COMPANY, LLC By: __________________________ Name:
Title: Exhibit B-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean096.jpg]
Attachment A to Bill of Sale Purchased System Exhibit B-3



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean097.jpg]
Exhibit C Seller Deliverables Seller shall develop a comprehensive design
package consisting of drawings generated in AutoCAD. Design package to accompany
appropriate information necessary to support the design and equipment
specifications. The drawing package shall consist of the following, as
applicable to the scope of work. Seller shall submit the items listed below
prior to or at the Commencement of Operations: 1. “Issued for Construction
Drawing Set” (each of the below delivered, as appropriate and necessary given
site design): a. Cover sheet b. Work site plan (work site and general
arrangement drawings) c. Grading and drainage plan d. Soil erosion and sediment
control e. Foundation plans and details f. Structural plans, details and
elevation g. [***] h. Single-line electrical diagrams i. Electrical schematic
diagrams j. [***] k. Network Architecture Drawings l. Power and control wiring
m. Grounding plans n. Lightning and surge protection drawings o. Wiring Diagrams
p. Bloom Equipment Specifications q. Electrical schematic diagrams r. [***] s.
I/O list 2. Example screenshot to be delivered by Seller, with details on sample
shown below: [***] Exhibit C-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean098.jpg]
Seller shall submit the items listed below on or before ninety (90) days
following the Commencement of Operations: 1. Third party vendor drawings ([***]
battery specifications and drawings to be provided by PowerSecure if applicable)
2. Safety Documentation for Bloom Personnel and Subcontractors 3. Final
OSHA/Cal-OSHA 300Log (not required to be organized by Site) 4. Final Incident
Reports (to include First Aid logs, Final Root Cause Analysis Reports, and Final
Near Miss Reports) 5. Quality Documentation for Construction activities (if
applicable) 6. As-built drawings 7. Permitting documentation Seller will prepare
in individually organized volumes of the Seller Deliverables and deliver to
Buyer for Buyer’s approval two sets of such required manuals. Seller will
prepare and deliver to Buyer two (2) electronic copies on CDs or USB flash
drive, at least one of such copy will be in native format (if available to
Seller) to allow Buyer subsequently to modify or update the same. Seller shall
transfer Seller Deliverables to Buyer and they shall become the sole property of
Buyer. Exhibit C-2 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean099.jpg]
Exhibit D Form of Payment Notice To: 2016 ESA PROJECT COMPANY, LLC (Buyer) This
Payment Notice, dated ________, 201_, is given pursuant to Section 2.4(c) of the
Purchase, Use and Maintenance Agreement between the BLOOM ENERGY CORPORATION
(Seller) and Buyer dated October 24, 2016, amended and restated as of June 26,
2017, amended and restated a second time as of March 16, 2018, and amended and
restated a third time as of September 26, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the PUMA). Terms
defined in the PUMA have the same meaning where used in this Payment Notice.
Seller hereby notifies Buyer that, in connection with the Invoice Due Date
occurring on ___________, 201__, Buyer shall be obligated to make Purchase Price
payments to Bloom in the aggregate amount of $__________. The Purchase Price to
be paid by Buyer on the above-mentioned Invoice Due Date is comprised of the
following amounts: 1) $______ of Purchase Price payments for a Tranche composed
of Facilities with aggregate System Capacity __kW, which amount equals [***] per
kW ($[***]/kW) of System Capacity of the Facilities included in such Tranche. 2)
$______ of Purchase Price payments in connection with the Shipment of the final
Bloom System to be installed in Facilities with aggregate System Capacity of
__kW, which amount represents [***] per kW ($[***]/kW) of System Capacity of
Facilities that have Shipped and were included in a Tranche for which Buyer has
previously made a Purchase Price payment, plus 100% of the Purchase Price
Adder(s) applicable to such Facilities, if any. 3) $______ of Purchase Price
payments in connection with the Shipment of the final Bloom System to be
installed in Facilities with aggregate System Capacity of __kW, which amount
represents [***] per kW ($[***]/kW) f System Capacity of Facilities that have
Shipped and were not included in a Tranche for which Buyer has previously made a
Purchase Price payment, plus 100% of the Purchase Price Adder(s) applicable to
such Facilities, if any. 4) $______ of Purchase Price payments in connection
with the Commencement of Operations of Facilities with aggregate System Capacity
of ___kW, which amount represents, the remaining unpaid Purchase Price for such
Facilities, plus one hundred percent (100%) of the Taxes to be paid by Buyer
pursuant to Section 2.3(c) for such Facilities. Exhibit D-1 [***] Confidential
Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean100.jpg]
Included with this Payment Notice is supporting documentation (i.e., Seller’s
Deposit Milestone Certificates, bills of lading and Seller’s Certificates of
Installation) evidencing the achievement of all applicable Milestones achieved
by the Tranche and/or Facilities referenced above. Seller hereby certifies that
each of the representations and warranties of Seller in the PUMA is true and
correct in all respects as of the date of this Payment Notice. This Payment
Notice may be relied upon by Buyer. Signed for and on behalf of BLOOM ENERGY
CORPORATION By: __________________________ Name: __________________________
Title: __________________________ Exhibit D-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean101.jpg]
Exhibit E Form of Purchase Order Exhibit E-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean102.jpg]
Exhibit F Form of Seller’s Deposit Milestone Certificate To: 2016 ESA PROJECT
COMPANY, LLC (Buyer) This Deposit Milestone Certificate, dated ________, 201_,
is given pursuant to paragraph (c) of the definition of Deposit Milestone
Requirements in the Purchase, Use and Maintenance Agreement between the BLOOM
ENERGY CORPORATION (Seller) and Buyer dated October 24, 2016, amended and
restated as of June 26, 2017, amended and restated a second time as of March 16,
2018, and amended and restated a third time as of September 26, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the PUMA). Terms defined in the PUMA have the same meaning where used in
this Certificate. This certificate is provided in respect of a Tranche with
aggregate System capacity of ______ kW (the “Subject Tranche”). Seller hereby
certifies that in respect of the Subject Tranche: (1) Seller, on Buyer’s behalf,
has received approval of site plans and single-line drawings from one or more
PPA Customers for Facilities with aggregate System Capacity equal to or greater
than the aggregate System Capacity of such Subject Tranche (and all
previously-invoiced Tranches); (2) Seller has received all materials required
for the commencement of fabrication of Bloom Systems with aggregate System
Capacity equal to or greater than the aggregate System Capacity such Subject
Tranche, and all materials required as of such time to allow for completion of
such fabrication in order to achieve Commencement of Operations of such
Facilities (and all previously-invoiced Tranches) within ninety (90) days
hereof; and (3) Each of the representations and warranties of Seller in the PUMA
is true and correct in all respects as of the date of this Seller’s Deposit
Milestone Certificate. Exhibit F-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean103.jpg]
This Deposit Milestone Certificate may be relied upon by Buyer. Signed for and
on behalf of BLOOM ENERGY CORPORATION ……………………………………………………………………… By:
……………………………………………………………… Name:………………………………………………………………..
Title:…………………………………………………………………. Exhibit F-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean104.jpg]
Exhibit G Form of Tranche Notice To: 2016 ESA PROJECT COMPANY, LLC (Buyer) This
Tranche Notice, dated ________, 201_, is given pursuant to Section 2.2 of the
Purchase, Use and Maintenance Agreement between the BLOOM ENERGY CORPORATION
(Seller) and Buyer dated October 24, 2016, amended and restated as of June 26,
2017, amended and restated a second time as of March 16, 2018, and amended and
restated a third time as of September 26, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the PUMA). Terms
defined in the PUMA have the same meaning where used in this Tranche Notice.
Seller hereby notifies Buyer that Seller expects that Facilities with aggregate
System Capacity of __kW will be included in a Tranche that Seller reasonably
expects will satisfy the applicable Deposit Milestones in such the [1st / 2nd /
3rd / 4th] Calendar Quarter of 201_. Seller hereby certifies that, as of the
date of this Tranche Notice, no Seller Default has occurred and is continuing
under the PUMA. This Tranche Notice may be relied upon by Buyer. Signed for and
on behalf of BLOOM ENERGY CORPORATION By: __________________________ Name:
__________________________ Title: __________________________ Exhibit G-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean105.jpg]
Exhibit H Form of Seller’s Certificate of Installation To: 2016 ESA PROJECT
COMPANY, LLC (Buyer) This Certificate is given pursuant to paragraph (e) of the
definition of Commencement of Operations in the Purchase, Use and Maintenance
Agreement between the BLOOM ENERGY CORPORATION (Seller) and Buyer dated October
24, 2016, amended and restated as of June 26, 2017, amended and restated a
second time as of March 16, 2018, and amended and restated a third time as of
September 26, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the PUMA). Terms defined in the PUMA have the same
meaning where used in this Certificate. This certificate is provided in respect
of the Facility(ies) set forth on Exhibit A hereto. Seller hereby certifies that
in respect of each Facility: 1. Each Bloom System comprising the Facility has
been installed, commissioned and tested in accordance with the Performance
Standards and all other requirements of the PUMA; 2. Seller has performed and
successfully completed all necessary acts under the applicable Interconnection
Agreement (including performance testing) and has obtained permission from the
applicable Person granting Buyer permission to interconnect such Facility with
the distribution or transmission facilities of the Transmitting Utility; 3. All
BOF and BOF Work necessary for the operation of the Facility has been installed,
commissioned and tested in accordance with the Performance Standards and all
other requirements of the PUMA; and 4. Each of the representations and
warranties of Seller in the PUMA is true and correct in all respects as of the
date of this Seller’s Certificate of Installation. Exhibit H-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean106.jpg]
This Certificate may be relied upon by Buyer. Signed for and on behalf of BLOOM
ENERGY CORPORATION ……………………………………………………………………… By: ………………………………………………………………
Name:……………………………………………………………….. Title:…………………………………………………………………. Exhibit H-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean107.jpg]
ATTACHMENT A COMPLETED FACILITIES Table 1 Facility List Serial No. Location of
Facility Unit System Capacity Model (kW-AC) Exhibit H-3



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean108.jpg]
Exhibit I Assignment Agreements Updated as of: September 26, 2018 1. That
certain Assignment and Assumption Agreement, by and between 2017 ESA Project
Company and Buyer, dated as of April 26, 2018 2. That certain Assignment and
Assumption Agreement, by and between 2017 ESA Project Company and Buyer, dated
as of June 22, 2018. 3. That certain Assignment and Assumption Agreement, by and
between 2017 ESA Project Company and Buyer, dated as of June 30, 2018. 4. That
certain Assignment and Assumption Agreement, by and between 2017 Fuel Cell
Operating Company I and Buyer, dated as of September 26, 2018. Exhibit I-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean109.jpg]
Exhibit J Seller Corporate Safety Plan Seller will maintain and adhere to a
Seller Corporate Safety Plan at all times during the term of this Agreement.
Such plan will be maintained, in writing, at Seller corporate headquarters and
will include, without limitation programs with respect to: . Contractor
Environmental Health & Safety Program . Injury and Illness Prevention Program .
Heat Illness Prevention Program . Emergency Action and Fire Prevention Plan .
Hazard Communication Program . Corporate Electrical Standard – Specific
Electrical Safe Work Practices . Electrical Safety Awareness . Lockout/Tagout .
Fall Protection Program (Working at Heights) . Ladder Safety Program . Powered
Industrial Trucks (PIT) . Hoist Safety Program . Personal Protective Equipment
(PPE) . Respiratory Protection Program . Hearing Conservation Program . Hand
and/or Powered Tools Safety Program . Hot Work Process . First Aid / CPR Program
Exhibit J-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean110.jpg]
Exhibit K Subcontractor Quality Plan Seller will adhere to the following
standards and processes as applicable when engaging subcontractors for
performance under this Agreement. . General contractors will be subject to the
terms and conditions set forth in The American Institute of Architects Document
A107 – 2007 as amended in certain cases . General contractors are required to
complete a Bloom Energy Contractor Qualification Training Program . General
contractor superintendents and foremen must be certified and qualified by Seller
to be on site . Standard safety protocols will be observed at all times: . Site
superintendents are OSHA30 certified . Seller superintendents ensure general
contractors follow all local and state OSHA and owner requirements .
Confirmation of “Injury and Illness Prevention Program” . Seller included in the
ISN program – 3rd party safety evaluation . A project superintendent assigned by
Seller will review subcontractor work according to a standard site verification
check list . Contractors will submit Contractor Quality Guarantees for each site
providing written verification of points of assurance including torques per
site, Megger testing and line flushing . Prestart verification conducted for all
sites to review and confirm the quality of subcontractor work . Prior to
commencement of operations, Seller conducts an “OK to Start” meeting during
which subcontractor quality of work is reviewed and confirmed as resolved . All
incidents are logged in a database and reviewed on an ongoing basis by Seller
quality management as well as at the OK to Start meeting . Quarterly business
reviews conducted with general contractors to formally review incident data and
mitigate process and workmanship issues. Exhibit K-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean111.jpg]
Exhibit L Projected Tolling Rates [***] PPA Projected Tolling Rates Period*
$/kWh [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] Exhibit L-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean112.jpg]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Period 1
commences on the Commencement of Operations Date of the applicable Facility and
extends until (and including) the first December 31 or June 30 to occur
following the six-month anniversary of such Commencement of Operations Date
(e.g., for a Facility with a Commencement of Operations Date occurring on
September 15, 2018, Period 1 extends until June 30, 2019). Subsequent Periods
follow, in each case extending until (and including) the subsequent December 31
or June 30. Exhibit L-2 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean113.jpg]
Exhibit M Parties’ Managers and Service Fees Seller’s Initial Operations
Manager: [***] Buyer’s Initial Buyer Managers: [***] [***] Service Fees:
Calendar Months since Rate Commencement of Operations ($/kW) for the applicable
Facility [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Exhibit
M-1 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean114.jpg]
In addition, Services Fees for such Facility shall be increased by an amount
equal to [***] of rated capacity of the Battery Solution if such Facility
includes a Battery Solution, and [***]. In addition, from and after the [***]
calendar month after Commencement of Operations for a Facility, Services Fees
for such Facility shall be increased by an amount equal to: - [***] per AOM per
calendar month; - [***] of System Capacity per calendar month if such Facility
includes a Low-Pressure Gas Booster; - [***] per UPM per calendar month if such
Facility [***]; - [***] per UPM per calendar month if such Facility [***].
Exhibit M-2 [***] Confidential Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean115.jpg]
SCHEDULE 3.3 DESIGN AND INSTALLATIONS PROCEDURES Seller will perform the
following activities in connection with the design and installation of each
Facility, to the extent necessary to cause such Facility to achieve Commencement
of Operations: . Initial site visits and studies to assess site suitability,
including but not limited to due diligence research with local Authorities
Having Jurisdiction (AHJs) and utilities, site load validation, and utility
locates. When necessary, title reports may be pulled, gas composition may be
tested, and geotechnical studies may also be done. . Produce a complete set of
construction drawings, either internally or in conjunction with an external
design firm, in accordance with: local, state, and national codes; local
electric and gas utility requirements; and site-specific or host customer
requirements. . Procure all necessary permits and/or approvals as required by
the local AHJs, including but not limited to Planning, Building, and Fire
Departments. . Secure technical approval to interconnect with the local electric
utility, and coordinate the electric interconnection agreement between the host
customer and the local utility. . Engage the local gas utility to design the gas
interconnection approach, and coordinate the gas contract for gas delivery to
the Bloom system between the host customer and the local utility. . Secure a
general contractor to build the site as designed, obtain final building
department sign-off, and pass any other required inspections. Provide Bloom
Energy-trained site supervision at key milestones during the construction
process to ensure smooth inspections and a positive host customer experience. .
Perform system commissioning once construction is complete and inspections are
passed, ensuring the systems operate as intended and reach full power. Remedy
any issues preventing full power prior to turning operation over to Bloom’s
Service team. . Act as the interface with the host customer, securing all
necessary design approvals and site access permissions, as well as coordinating
construction schedules. Ensure primary personnel responsible for interfacing
with Bloom’s system are educated in safety procedures. Deliver customer manuals
and emergency procedures to the customer upon project completion, as well as any
other close-out documentation required by the contract Schedule 3.3



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean116.jpg]
SCHEDULE 3.4 COMMISSIONING PROCEDURES Seller will perform the following
activities in connection with the commissioning of each Facility, to the extent
necessary to cause such Facility to achieve Commencement of Operations: . [***]
. [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***]
. [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***] . [***]
. [***] . [***] . [***] . [***] . [***] Schedule 3.4 [***] Confidential
Treatment Requested



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean117.jpg]
SCHEDULE 4.2 OPERATION AND MAINTENANCE PROCEDURES Seller will perform the
following operation and maintenance activities for each Facility, to the extent
necessary to cause such Facility to perform in accordance with the Warranty
Specifications: . Annual maintenance activities: . Check Surge Protection Device
and replace as necessary . Replace main blower filter element . Replace AC unit
filter element if applicable . Replace auxiliary blower filter element . Remove
any debris and vacuum inside of each cabinet . Remove any debris from the
exterior of cabinets . Check all FCM hotbox enclosures for any leaking or cracks
. Replace door filters . NG conditioning canister replacement . Site
obligations: . An e-mail announcement of a service appointment will be sent to
address(es) specified by the client informing of a service visit in advance of a
service visit . Field Service personnel will sign in at a security office as
required by client . Field Service personnel will safely and securely maintain
and repair the systems as needed in accordance with our established and released
procedures . Bloom HR and EH&S will work with clients to fulfill requirements
for certification of drug testing, training, and other Environmental Health &
Safety (EH&S) procedures . Site visit protocols: . Works with customers and
Product Development to resolve issues . Provides detailed documentation for each
maintenance element performed . Inspection of installed equipment to ensure peak
performance . Inspection of all components to ensure proper operation within
product and environmental specifications . Clearly and professionally interact
with customer regarding status of site visits, performance of their systems and
general fuel cell education . Spare Parts . Bloom Energy Product Support
maintains a list of all spare parts including field replaceable units (FRUs) and
consumables for each of its commercial products . Spare parts are stocked in
localized third party logistics depots in each service zone Schedule 4.2-1



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean118.jpg]
. The most common and most critical parts are stocked in each local depot and
replenished on a weekly schedule . Parts not stocked in localized depots are
dispatched from our Milpitas, CA warehouse via FedEx or other carriers and
couriers . Failure Response Protocol: RMCC RMCC Alarm Alarm troubleshooting
Field Services Product Support Problem Problem resolution at the Remote
Resolution of the customer site Resolution problem Handles complex issues and
escalations and Confirm optimum FS dispatch performance Performance Handles site
related issues Improvement Performance Monitoring Close Service Requests and
improvement Escalations to Engineering and product improvements . Emergency
Response Protocol: . Contact lists of BE personnel to be contacted during normal
business hours and during off hours (24-7-365 emergency escalation path) are
provided for each region where Energy Servers are located in order to remedy
situations posing a risk to persons or property . Remote shutdown from Bloom
RMCC if required . Emergency power off button provided onsite . Remote
monitoring: . 24/7/365 performance monitoring and control of fleet . 1st level
troubleshooting . Cross-functional interface with engineering, software,
controls, quality . Optimize performance . Support new customer site start-ups .
Customer performance analysis – daily . Standards Compliance: . Complies with
Rule 21 interconnection . ANSI/CSA FC 1: Stationary Fuel Cell Power Systems –
Safety . IEEE 1547 – Standard for Interconnecting Distributed Resources with
Electric Power Systems . NFPA 853 – The Standard for Installation of Stationary
Fuel Cell Power Systems Schedule 4.2-2



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean119.jpg]
. NFPA 70 – The National Electrical Code . NFPA 54 – The National Fuel Gas Code
. Subcontracted Services. The following may in some cases be performed by
subcontractors: . Water DI system replenishment . STS and transfer switch
maintenance and repair . Some annual maintenance and upgrade work . Filter
delivery, replacement, removal . High Voltage transformer and switchgear
maintenance . Circuit breaker and similar maintenance . Battery replacement .
Some fuel cell module performance upgrades . NG conditioning canister
replacement . Management Staff: . Customer Installations Group (CIG) – Turnkey
design, engineering, procurement, permitting and installation . Services –
Commissioning, operations and monitoring of servers . Customer Experience –
Interface with customer . PPA Operations – Certain administrative duties . All
Energy Servers are instrumented to securely record over 1000 data points per
server and stored in a Data Historian that resides in a Secure Co-located Data
Center and Backed Up for data recovery . CIG and Service employees are subject
to drug tests, background checks and other screening protocols based on customer
site requirements . Bloom Energy maintains a Code of Safe Practices and ensures
that copies are provided to all applicable field service technicians and
includes: . Injury and illness prevention program . Required Personal Protection
Equipment (PPE) . Corporate EH&S Standard . Proper use of Powered Industrial
Trucks . Contracted Crane Operations . Ladder safety program . Electrical Safety
and Lock-Out Tag-Out (LOTO) . Fall protection . First Aid/CPR program .
Contractor EH&S program . Bloom Energy Safety Commitment Schedule 4.2-3



--------------------------------------------------------------------------------



 
[ex10293rdarpurchaseusean120.jpg]
. SCHEDULE 4.6 APPROVED MAJOR SERVICE PROVIDERS Core States Group / CoreStates,
Inc. 3401 Centre Lake Drive Suite 330 Ontario, CA 91761 909.467.8907
www.core-eng.com Newco Construction of America, Inc. 17830 Front Street Mount
Dora, FL 32757 352-735-3877 www.newcoconstruction.com PacifiCore Construction
1342 Bell Ave Suite 3A Tustin, CA 91780 657-859-40505
www.pacificoreconstruction.com Rubicon Professional Services 107 Tindall Road
Suite #11 Middletown, NJ 07748 732-832-2975 www.RubiconPS.com Schedule 4.6



--------------------------------------------------------------------------------



 